SEC. File Nos.002-98199 811-04318 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 44 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 43 THE AMERICAN FUNDS INCOME SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 COURTNEY R. TAYLOR, Secretary The American Funds Income Series 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on November 1, 2012, pursuant to paragraph (b) of rule 485. U.S. Government Securities Fund ® Prospectus November 1, 2012 Class Ticker A B C F-1 F-2 529-A 529-B 529-C 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 AMUSX UGSBX UGSCX UGSFX GVTFX CGTAX CGTBX CGTCX CGTEX CGTFX RGVAX RGVBX RGVCX RGVEX RGVFX RGVGX Table of contents Investment objective Fees and expenses of the fund Principal investment strategies Principal risks Investment results Management Purchase and sale of fund shares Tax information Payments to broker-dealers and other financialintermediaries Investment objective, strategies and risks Management and organization 1 1 3 3 4 6 6 7 7 8 11 Shareholder information Purchase, exchange and sale of shares How to sell shares Distributions and taxes Choosing a share class Sales charges Sales charge reductions and waivers Rollovers from retirement plans to IRAs Plans of distribution Other compensation to dealers Fund expenses Financial highlights 13 14 19 22 23 24 26 29 30 31 31 33 The U.S. Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Investment objective The fund’s investment objective is to provide a high level of current income consistent with prudent investment risk and preservation of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 26 of the prospectus and on page58 of the fund’s statement of additional information. Shareholder fees (fees paid directly from your investment) Share classes A and 529-A B and 529-B C and 529-C 529-E F-1, F-2 and 529-F-1 All R share classes Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 3.75% none none none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) 1.00* 5.00% 1.00% none none none Maximum sales charge (load) imposed on reinvested dividends none none none none none none Redemption or exchange fees none none none none none none Maximum annual account fee (529 share classes only) N/A Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Distribution and/or service (12b-1) fees 0.24 1.00 1.00 0.25 none 0.22 0.99 0.99 Other expenses 0.16 0.15 0.20 0.16 0.17 0.27 0.29 0.28 Total annual fund operating expenses 0.60 1.35 1.40 0.61 0.37 0.69 1.48 1.47 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Distribution and/or service (12b-1) fees 0.49 0.00 1.00 0.74 0.50 0.25 none none Other expenses 0.25 0.27 0.18 0.43 0.25 0.16 0.12 0.07 Total annual fund operating expenses 0.94 0.47 1.38 1.37 0.95 0.61 0.32 0.27 * A contingent deferred sales charge of 1.00% applies on certain redemptions within one year following purchases of $1million or more made without an initial sales charge. Page 1 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share classes 1 year 3 years 5 years 10 years A $434 $560 $697 $1,097 B 637 828 939 1,418 C 243 443 766 1,680 F-1 62 195 340 762 F-2 38 119 208 468 529-A 463 627 803 1,307 529-B 670 907 1,065 1,656 529-C 269 504 860 1,857 529-E 116 339 578 1,258 529-F-1 68 190 322 698 R-1 140 437 755 1,657 R-2 139 434 750 1,646 R-3 97 303 525 1,166 R-4 62 195 340 762 R-5 33 103 180 406 R-6 28 87 152 343 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years 5 years 10 years B $137 $428 $739 $1,418 C 143 443 766 1,680 529-B 170 507 865 1,656 529-C 169 504 860 1,857 Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 353% of the average value of its portfolio. Page 2 Principal investment strategies Normally the fund’s assets will be invested primarily in securities that are guaranteed or sponsored by the U.S. government, including bonds and other debt securities denominated in U.S. dollars. The fund may also invest in mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. The fund invests in debt securities with a wide range of maturities. The investment adviser uses a system of multiple portfolio counselors in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Investing in mortgage-related securities — Mortgage-related securities are subject to prepayment risk as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended, reducing the cash flow for potential reinvestment in higher yielding securities. Page 3 Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. It is important to note that neither your investment in the fund nor the fund’s yield is guaranteed by the U.S. government. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results The following bar chart shows how the fund’s investment results have varied from year to year, and the following table shows how the fund’s average annual total returns for various periods compare with different broad measures of market results. This information provides some indication of the risks of investing in the fund.The Lipper General U.S. Government Funds Average includes the fund and other funds that disclose investment objectives and/or strategies reasonably comparable to the fund’s objective and/or strategies. The Consumer Price Index provides a comparison of the fund’s results to inflation. Past investment results (before and after taxes) are not predictive of future investment results. Updated information on the fund’s investment results can be obtained by visiting americanfunds.com. Page 4 Average annual total returns For the periods ended December 31, 2011 (with maximum sales charge): Share class Inception date 1 year 5 years 10 years Lifetime A − Before taxes 10/17/1985 3.75% 5.18% 4.49% 6.41% − After taxes on distributions 2.59 3.76 3.11 N/A − After taxes on distributions and sale of fund shares 2.73 3.64 3.04 N/A Share classes (before taxes) Inception date 1 year 5 years 10 years Lifetime B 3/15/2000 1.96% 4.88% 4.29% 5.05% C 3/15/2001 5.91 5.16 4.08 4.12 F-1 3/15/2001 7.75 5.99 4.90 4.87 F-2 8/7/2008 8.01 N/A N/A 6.72 529-A 2/20/2002 3.66 5.11 N/A 4.37 529-B 2/20/2002 1.83 4.75 N/A 4.06 529-C 2/19/2002 5.84 5.09 N/A 3.92 529-E 3/7/2002 7.39 5.62 N/A 4.58 529-F-1 10/11/2002 7.91 6.14 N/A 4.56 R-1 6/13/2002 6.93 5.13 N/A 3.98 R-2 5/31/2002 6.93 5.17 N/A 4.05 R-3 6/6/2002 7.37 5.61 N/A 4.47 R-4 5/28/2002 7.73 5.98 N/A 4.86 R-5 5/15/2002 8.06 6.29 N/A 5.24 R-6 5/1/2009 8.12 N/A N/A 5.97 Indexes 1 year 5 years 10 years Lifetime (from Class A inception) Barclays U.S. Government/Mortgage-Backed Securities Index (reflects no deductions for sales charges, account fees, expenses or taxes) 7.74% 6.56% 5.64% 7.52% Lipper General U.S. Government Funds Average (reflects no deductions for sales charges, account fees or taxes) 8.44 5.85 4.97 6.46 Consumer Price Index 2.96 2.26 2.48 2.83 Class A annualized 30-day yield at August 31, 2012: 0.80% (For current yield information, please call American FundsLine® at 800/325-3590.) After-tax returns are shown only for Class A shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the highest individual federal income tax rates in effect during each year of the periods shown and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your individual tax situation and likely will differ from the results shown above. In addition, after-tax returns are not relevant if you hold your fund shares through a tax-favored arrangement, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan. Page 5 Management Investment adviser Capital Research and Management Company Portfolio counselors The individuals primarily responsible for the portfolio management of the fund are: Portfolio counselor/ Fund title (if applicable) Portfolio counselor experience in this fund Primary title with investment adviser Thomas H. Hogh President 16 years Senior Vice President – Fixed Income, Capital Research Company Kevin Adams Vice President 2 years Vice President – Fixed Income, Capital Research Company Fergus N. MacDonald Vice President 3 years Senior Vice President – Fixed Income, Capital Research Company Wesley K.-S. Phoa Vice President 3 years Senior Vice President – Fixed Income, Capital Research Company Purchase and sale of fund shares The minimum amount to establish an account for all share classes is $250 and the minimum to add to an account is $50. For a payroll deduction retirement plan account, payroll deduction savings plan account or employer-sponsored 529 account, the minimum is $25 to establish or add to an account. If you are a retail investor, you may sell (redeem) shares through your dealer or financial adviser or by writing to American Funds Service Company® at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-4225; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Please contact your plan administrator or recordkeeper in order to sell (redeem) shares from your retirement plan. Page 6 Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-favored. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. Page 7 Investment objective, strategies and risks The fund’s investment objective is to provide a high level of current income consistent with prudent investment risk and preservation of capital. Normally more than 80% of the fund’s assets will be invested in securities that are guaranteed or sponsored by the U.S. government, including bonds and other debt securities denominated in U.S. dollars. The fund may also invest in mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. The fund invests in debt securities with a wide range of maturities. The prices of, and the income generated by, the securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers of securities held by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. The prices of, and the income generated by, most bonds and other debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, call or refinance a debt security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. Bonds and other debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Many types of bonds and other debt securities, including mortgage-related securities, are subject to prepayment risk. For example, when interest rates fall, homeowners are more likely to refinance their home mortgages and “prepay” their principal earlier than expected. The fund must then reinvest the prepaid principal in new securities when interest rates on new mortgage investments are falling, thus reducing the fund’s income. Conversely, if interest rates increase, homeowners may not make prepayments to the extent expected, resulting in an extension of the expected terms of the securities backed by such mortgages. This reduces the potential for the fund to reinvest prepayments in higher yielding securities. In addition, the values of the securities ultimately depend upon the payment pattern of the underlying loans by individuals. It is important to note that neither your investment in the fund nor the fund’s yield is guaranteed by the U.S. government. Page 8 The fund may also hold cash or money market instruments, including commercial paper and short-term securities issued by the U.S. government, its agencies and instrumentalities. The percentage of the fund invested in such holdings varies and depends on various factors, including market conditions. For temporary defensive purposes, the fund may invest without limitation in such instruments. The investment adviser may determine that it is appropriate to invest substantially in such instruments in response to certain circumstances, such as periods of market turmoil. A larger percentage of such holdings could moderate the fund’s investment results in a period of rising market prices. Consistent with the fund's preservation of capital objective, a larger percentage of cash or money market instruments could reduce the magnitude of the fund’s loss in a period of falling market prices and provide liquidity to make additional investments or to meet redemptions. The fund’s investment results will depend on the ability of the fund’s investment adviser to navigate the risks discussed above. In addition to the investment strategies described above, the fund has other investment practices that are described in the statement of additional information, which includes a description of certain risks associated with those practices. Page 9 Fund comparative indexes The investment results table in this prospectus shows how the fund’s average annual total returns compare with various broad measures of market results. The Barclays U.S. Government/Mortgage-Backed Securities Index is a market-value-weighted index that covers fixed-rate, publicly placed, dollar-denominated obligations issued by the U.S. Treasury, U.S. government agencies, quasi-federal corporations, corporate or foreign debt guaranteed by the U.S. government, and the mortgage-backed pass-through securities of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation and the Government National Mortgage Association. This index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The Lipper General U.S. Government Funds Average is composed of funds that invest primarily in U.S. government and agency issues. The results of the underlying funds in the average include the reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the fund for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges, account fees or taxes. The Consumer Price Index (CPI) is a measure of the average change over time in the prices paid by urban consumers for a market basket of consumer goods and services. Widely used as a measure of inflation, the CPI is computed by the U.S.Department of Labor, Bureau of Labor Statistics. Fund results All fund results in this prospectus reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the periods presented. Page 10 Management and organization Investment adviser Capital Research and Management Company, an experienced investment management organization founded in 1931, serves as the investment adviser to the fund and other funds, including the American Funds. Capital Research and Management Company is a wholly owned subsidiary of The Capital Group Companies, Inc. and is located at 333SouthHopeStreet, Los Angeles, California 90071. Capital Research and Management Company manages the investment portfolio and business affairs of the fund. The total management fee paid by the fund, as a percentage of average net assets, for the previous fiscal year appears in the Annual Fund Operating Expenses table under “Fees and expenses of the fund.” The management fee is based on the daily net assets of the fund and the fund’s monthly gross investment income. Please see the statement of additional information for further details. A discussion regarding the basis for approval of the fund’s Investment Advisory and Service Agreement by the fund’s board of trustees is contained in the fund’s annual report to shareholders for the fiscal year ended August31,2012. Capital Research and Management Company manages equity assets through three equity investment divisions and fixed-income assets through its fixed-income division. The three equity investment divisions make investment decisions on an independent basis and include Capital World Investors, Capital Research Global Investors and a third equity investment division. The equity investment divisions may, in the future, be incorporated as wholly owned subsidiaries of Capital Research and Management Company. In that event, Capital Research and Management Company would continue to be the investment adviser, and day-to-day investment management of equity assets would continue to be carried out through one or more of these subsidiaries. Although not currently contemplated, Capital Research and Management Company could incorporate its fixed-income division in the future and engage it to provide day-to-day investment management of fixed-income assets. Capital Research and Management Company and each of the funds it advises have received an exemptive order from the U.S. Securities and Exchange Commission that allows Capital Research and Management Company to use, upon approval of the fund’s board, its management subsidiaries and affiliates to provide day-to-day investment management services to the fund, including making changes to the management subsidiaries and affiliates providing such services. The fund’s shareholders have approved this arrangement; however, there is no assurance that Capital Research and Management Company will incorporate its investment divisions or exercise any authority under the exemptive order. Portfolio holdings Portfolio holdings information for the fund is available on the American Funds website at americanfunds.com. A description of the fund’s policies and procedures regarding disclosure of information about its portfolio holdings is available in the statement of additional information. Page 11 Multiple Portfolio Counselor System® Capital Research and Management Company uses a system of multiple portfolio counselors in managing mutual fund assets. Under this approach, the portfolio of a fund is divided into segments managed by individual counselors who decide how their respective segments will be invested. In addition, Capital Research and Management Company’s investment analysts may make investment decisions with respect to a portion of a fund’s portfolio. Investment decisions are subject to a fund’s objective(s), policies and restrictions and the oversight of the appropriate investment-related committees of Capital Research and Management Company and its investment divisions. The table below shows the investment experience and role in management of the fund for each of the fund’s primary portfolio counselors. Portfolio counselor Investment experience Experience in this fund Role in management of the fund Thomas H. Hogh Investment professional for 26 years in total; 22 years with Capital Research and Management Company or affiliate 16 years Serves as a fixed-income portfolio counselor Kevin Adams Investment professional for 28 years in total; 12 years with Capital Research and Management Company or affiliate 2 years (plus 6 years of prior experience as an investment analyst for the fund) Serves as a fixed-income portfolio counselor Fergus N. MacDonald Investment professional for 20 years in total; 9 years with Capital Research and Management Company or affiliate 3 years Serves as a fixed-income portfolio counselor Wesley K.-S. Phoa Investment professional for 19 years in total; 13 years with Capital Research and Management Company or affiliate 3 years Serves as a fixed-income portfolio counselor Information regarding the portfolio counselors’ compensation, their ownership of securities in the fund and other accounts they manage is in the statement of additional information. Page 12 Certain privileges and/or services described on the following pages of this prospectusand in the statement of additional information may not be available to you, depending on yourinvestment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer or retirement plan recordkeeper for more information. Shareholder information Shareholder services American Funds Service Company, the fund’s transfer agent, offers a wide range of services that you can use to alter your investment program should your needs or circumstances change. These services may be terminated or modified at any time upon 60days’ written notice. A more detailed description of policies and services is included in the fund’s statement of additional information and the owner’s guide sent to new American Funds shareholders entitled Welcome. Class 529 shareholders should also refer to the applicable program description for information on policies and services specifically relating to their account(s). These documents are available by writing to or calling American Funds Service Company. Page 13 Unless otherwise noted, references to Class A, B, C or F-1 shares on the following pages also refer to the corresponding Class 529-A, 529-B, 529-C or 529-F-1 shares. Unless otherwise noted, references to Class F shares refer to both Class F-1 and F-2 shares and references to Class R shares refer to ClassR-1, R-2, R-3, R-4, R-5 and R-6 shares. Purchase, exchange and sale of shares The fund’s transfer agent, on behalf of the fund and American Funds Distributors,®the fund’s distributor, is required by law to obtain certain personal information from you or any other person(s) acting on your behalf in order to verify your or such person’s identity. If you do not provide the information, the transfer agent may not be able to open your account. If the transfer agent is unable to verify your identity or that of any other person(s) authorized to act on your behalf, or believes it has identified potentially criminal activity, the fund and American Funds Distributors reserve the right to close your account or take such other action they deem reasonable or required by law. When purchasing shares, you should designate the fund or funds in which you wish to invest. Subject to the exception below, if no fund is designated, your money will be held uninvested (without liability to the transfer agent for loss of income or appreciation pending receipt of proper instructions) until investment instructions are received, but for no more than three business days. Your investment will be made at the net asset value (plus any applicable sales charge in the case of Class A shares) next determined after investment instructions are received and accepted by the transfer agent. If investment instructions are not received, your money will be invested in Class A shares of American Funds Money Market Fund® on the third business day after receipt of your investment. If the amount of your cash investment is $10,000 or less, no fund is designated, and you made a cash investment (excluding exchanges) within the last 16 months, your money will be invested in the same proportion and in the same fund or funds and in the same class of shares in which your last cash investment was made. Different procedures may apply to certain group accounts. Page 14 Valuing shares The net asset value of each share class of the fund is the value of a single share of that class. The fund calculates the net asset value each day the New York Stock Exchange is open for trading as of approximately 4p.m. New York time, the normal close of regular trading. Assets are valued primarily on the basis of market quotations. However, the fund has adopted procedures for making “fair value” determinations if market quotations are not readily available or are not considered reliable. For example, fair value procedures may be used if an issuer defaults and there is no market for its securities. Use of these procedures is intended to result in more appropriate net asset values. Your shares will be purchased at the net asset value (plus any applicable sales charge in the case of Class A shares) or sold at the net asset value next determined after American Funds Service Company receives your request, provided that your request contains all information and legal documentation necessary to process the transaction. A contingent deferred sales charge may apply at the time you sell certain Class A, B and C shares. Purchase of Class A and C shares You may generally open an account and purchase Class A and C shares by contacting any financial adviser (who may impose transaction charges in addition to those described in this prospectus) authorized to sell the fund’s shares. You may purchase additional shares in various ways, including through your financial adviser and by mail, telephone, the Internet and bank wire. Class B shares Class B and 529-B shares may not be purchased or acquired, except by exchange from Class B or 529-B shares of another fund in the American Funds family. Any other investment received by the fund that is intended for Class B or 529-B shares will instead be invested in ClassA or 529-A shares and will be subject to any applicable sales charges. Shareholders with investments in Class B and 529-B shares may continue to hold such shares until they convert to Class A or 529-A shares. However, no additional investments will be accepted in Class B or 529-B shares. Dividends and capital gain distributions may continue to be reinvested in Class B or 529-B shares until their conversion dates. In addition, shareholders invested in Class B or 529-B shares will be able to exchange those shares for Class B or 529-B shares of other American Funds offering Class B or 529-B shares until they convert. Automatic conversion of Class B and C shares ClassB shares automatically convert to ClassA shares in the month of the eight-year anniversary of the date the original ClassB shares were purchased. ClassC shares automatically convert to ClassF-1 shares in the month of the 10-year anniversary of the purchase date; however, Class529-C shares will not convert to Class529-F-1 shares. The Internal Revenue Service currently takes the position that these automatic conversions are not taxable. Should its position change, the automatic conversion feature may be suspended. If this happens, you would have the option of converting your ClassB, 529-B or C shares to the respective share classes at the anniversary dates described above. This exchange would be based on the relative net asset values of the two classes in question, without the imposition of a sales charge or fee, but you might face certain tax consequences as a result. Purchase of Class F shares You may generally open an account and purchase ClassF shares only through fee-based programs of investment dealers that have special agreements with the fund’s distributor, through certain registered investment advisers and through other intermediaries approved by the fund’s distributor. These intermediaries Page 15 typically charge ongoing fees for services they provide. Intermediary fees are not paid by the fund and normally range from .75% to 1.50% of assets annually, depending on the services offered. Purchase of Class 529 shares Class 529 shares may be purchased only through an account established with a 529college savings plan managed by the American Funds organization. You may open this type of account and purchase Class 529 shares by contacting any financial adviser (who may impose transaction charges in addition to those described in this prospectus) authorized to sell such an account. You may purchase additional shares in various ways, including through your financial adviser and by mail, telephone, the Internet and bank wire. Class 529-E shares may be purchased only by employees participating through an eligible employer plan. Accounts holding Class 529 shares are subject to a $10 account setup fee and an annual $10 account maintenance fee. Investors residing in any state may purchase Class 529 shares through an account established with a 529 college savings plan managed by the American Funds organization. Class 529-A, 529-B, 529-C and 529-F-1 shares are structured similarly to the corresponding Class A, B, C and F-1 shares. For example, the same initial sales charges apply to Class 529-A shares as to Class A shares. Purchase of Class R shares Class R shares are generally available only to retirement plans established under Internal Revenue Code sections 401(a), 403(b) or 457, and to nonqualified deferred compensation plans and certain voluntary employee benefit association and post-retirement benefit plans. Class R shares also are generally available only to retirement plans where plan level or omnibus accounts are held on the books of the fund. Class R-5 and R-6 shares are generally available only to fee-based programs or through retirement plan intermediaries. In addition, ClassR-5 and R-6 shares are available for investment by other registered investment companies approved by the fund’s investment adviser or distributor. ClassR shares generally are not available to retail nonretirement accounts, traditional and Roth individual retirement accounts (IRAs), Coverdell Education Savings Accounts, SEPs, SARSEPs, SIMPLE IRAs and 529 college savings plans. Purchases by employer-sponsored retirement plans Eligible retirement plans generally may open an account and purchase ClassA orR shares by contacting any investment dealer (who may impose transaction charges in addition to those described in this prospectus) authorized to sell these classes of the fund’s shares. Some or all R share classes may not be available through certain investment dealers. Additional shares may be purchased through a plan’s administrator orrecordkeeper. Class A shares are generally not available for retirement plans using the PlanPremier® or Recordkeeper Direct® recordkeeping programs. Employer-sponsored retirement plans that are eligible to purchase ClassR shares may instead purchase ClassA shares and pay the applicable ClassA sales charge, provided that their recordkeepers can properly apply a sales charge on plan investments. These plans are not eligible to make initial purchases of $1 million or more in ClassA shares and thereby invest in ClassA shares without a sales charge, nor are they eligible to establish a statement of intention that qualifies them to purchase ClassA shares Page 16 without a sales charge. More information about statements of intention can be found under “Sales charge reductions and waivers” in this prospectus. Plans investing in ClassA shares with a sales charge may purchase additional ClassA shares in accordance with the sales charge table in this prospectus. Employer-sponsored retirement plans that invested in Class A shares without any sales charge before April 1, 2004, and that continue to meet the eligibility requirements in effect as of that date for purchasing Class A shares at net asset value, may continue to purchase Class A shares without any initial or contingent deferred sales charge. A 403(b) plan may not invest in Class A or C shares, unless it was invested in ClassA or C shares before January 1, 2009. Purchase minimums and maximums Purchase minimums described in this prospectus may be waived in certain cases. In addition, the fund reserves the right to redeem the shares of any shareholder for their then current net asset value per share if the shareholder’s aggregate investment in the fund falls below the fund’s minimum initial investment amount. See the statement of additional information for details. For accounts established with an automatic investment plan, the initial purchase minimum of $250 may be waived if the purchases (including purchases through exchanges from another fund) made under the plan are sufficient to reach $250 within five months of account establishment. The effective purchase maximums for Class 529-A, 529-C, 529-E and 529-F-1 shares will reflect the maximum applicable contribution limits under state law. See the applicable program description for more information. The purchase maximum for Class C shares is $500,000 per transaction. In addition, if you have significant American Funds holdings, you may not be eligible to invest in ClassC or 529-C shares. Specifically, you may not purchase Class C or 529-C shares if you are eligible to purchase ClassA or 529-A shares at the $1million or more sales charge discount rate (that is, at net asset value). See “Sales charge reductions and waivers” in this prospectus and the statement of additional information for more details regarding sales charge discounts. Page 17 Exchange Generally, you may exchange your shares into shares of the same class of other American Funds without a sales charge. Class A, C or F-1 shares may generally be exchanged into the corresponding 529 share class without a sales charge. Class B shares may not be exchanged into Class 529-B shares. Exchanges from Class A, C or F-1 shares to the corresponding 529 share class, particularly in the case of Uniform Gifts to Minors Act or Uniform Transfers to Minors Act custodial accounts, may result in significant legal and tax consequences, as described in the applicable program description. Please consult your financial adviser before making such an exchange. Exchanges of shares from American Funds Money Market Fund initially purchased without a sales charge generally will be subject to the appropriate sales charge. For purposes of computing the contingent deferred sales charge on Class B and C shares, the length of time you have owned your shares will be measured from the date of original purchase and will not be affected by any permitted exchange. Exchanges have the same tax consequences as ordinary sales and purchases. For example, to the extent you exchange shares held in a taxable account that are worth more now than what you paid for them, the gain will be subject to taxation. See “Transactions by telephone, fax or the Internet” under the section “How to sell shares” in this prospectus for information regarding electronic exchanges. Please see the statement of additional information for details and limitations on moving investments in certain share classes to different share classes and on moving investments held in certain accounts to different accounts. Page 18 How to sell shares You may sell (redeem) shares in any of the following ways: Employer-sponsored retirement plans Shares held in eligible retirement plans may be sold through the plan’s administrator or recordkeeper. Through your dealer or financial adviser (certain charges may apply) • Shares held for you in your dealer’s name must be sold through the dealer. • Generally, Class F shares must be sold through intermediaries such as dealers or financial advisers. Writing to American Funds Service Company • Requests must be signed by the registered shareholder(s). • A signature guarantee is required if the redemption is: — more than $125,000; — made payable to someone other than the registered shareholder(s); or — sent to an address other than the address of record or to an address of record that has been changed within the last 10 days. • American Funds Service Company reserves the right to require signature guarantee(s) on any redemption. • Additional documentation may be required for redemptions of shares held in corporate, partnership or fiduciary accounts. Telephoning or faxing American Funds Service Company or using the Internet · Redemptions by telephone, fax or the Internet (including American FundsLine and americanfunds.com) are limited to $125,000 per American Funds shareholder eachday. · Checks must be made payable to the registered shareholder. · Checks must be mailed to an address of record that has been used with the account for at least 10 days. If you recently purchased shares and subsequently request a redemption of those shares, you will receive proceeds from the redemption once a sufficient period of time has passed to reasonably ensure that checks or drafts (including certified or cashier’s checks) for the shares purchased have cleared (normally 10 business days). Although payment of redemptions normally will be in cash, the fund’s declaration of trust permits payment of the redemption price wholly or partly with portfolio securities or other fund assets under conditions and circumstances determined by the fund’s board of trustees. Transactions by telephone, fax or the Internet Generally, you are automatically eligible to redeem or exchange shares by telephone, fax or the Internet, unless you notify us in writing that you do not want any or all of these services. You may reinstate these services at any time. Unless you decide not to have telephone, fax or Internet services on your account(s), you agree to hold the fund, American Funds Service Company, any of its affiliates or mutual funds managed by such affiliates, and each of their respective directors, trustees, officers, employees and agents harmless from any losses, expenses, costs or liabilities (including attorney fees) that may be incurred in connection with the exercise of these privileges, Page 19 provided that American Funds Service Company employs reasonable procedures to confirm that the instructions received from any person with appropriate account information are genuine. If reasonable procedures are not employed, American Funds Service Company and/or the fund may be liable for losses due to unauthorized or fraudulent instructions. Frequent trading of fund shares The fund and American Funds Distributors reserve the right to reject any purchase order for any reason. The fund is not designed to serve as a vehicle for frequent trading. Frequent trading of fund shares may lead to increased costs to the fund and less efficient management of the fund’s portfolio, potentially resulting in dilution of the value of the shares held by long-term shareholders. Accordingly, purchases, including those that are part of exchange activity that the fund or American Funds Distributors has determined could involve actual or potential harm to the fund, may be rejected. The fund, through its transfer agent, American Funds Service Company, maintains surveillance procedures that are designed to detect frequent trading in fund shares. Under these procedures, various analytics are used to evaluate factors that may be indicative of frequent trading. For example, transactions in fund shares that exceed certain monetary thresholds may be scrutinized. American Funds Service Company also may review transactions that occur close in time to other transactions in the same account or in multiple accounts under common ownership or influence. Trading activity that is identified through these procedures or as a result of any other information available to the fund will be evaluated to determine whether such activity might constitute frequent trading. These procedures may be modified from time to time as appropriate to improve the detection of frequent trading, to facilitate monitoring for frequent trading in particular retirement plans or other accounts, and to comply with applicable laws. In addition to the fund’s broad ability to restrict potentially harmful trading as described above, the fund’s board of trustees has adopted a “purchase blocking policy” under which any shareholder redeeming shares having a value of $5,000 or more from a fund will be precluded from investing in that fund for 30 calendar days after the redemption transaction. This policy also applies to redemptions and purchases that are part of exchange transactions. Under the fund’s purchase blocking policy, certain purchases will not be prevented and certain redemptions will not trigger a purchase block, such as: · purchases and redemptions of shares having a value of less than $5,000; · transactions in Class 529 shares; · purchases and redemptions by investment companies managed or sponsored by the fund’s investment adviser or its affiliates, including reallocations and transactions allowing the investment company to meet its redemptions and purchases; · retirement plan contributions, loans and distributions (including hardship withdrawals) identified as such on the retirement plan recordkeeper’s system; · purchase transactions involving transfers of assets, rollovers, RothIRA conversions and IRA recharacterizations, where the entity maintaining the shareholder account is able to identify the transaction as one of these types of transactions; and · systematic redemptions and purchases, where the entity maintaining the shareholder account is able to identify the transaction as a systematic redemption or purchase. Generally, purchases and redemptions will not be considered “systematic” unless the transaction is prescheduled for a specific date. Page 20 The fund reserves the right to waive the purchase blocking policy with respect to specific shareholder accounts in those instances where American Funds Service Company determines that its surveillance procedures are adequate to detect frequent trading in fundshares. American Funds Service Company will work with certain intermediaries (such as investment dealers holding shareholder accounts in street name, retirement plan recordkeepers, insurance company separate accounts and bank trust companies) to apply their own procedures, provided that American Funds Service Company believes the intermediary’s procedures are reasonably designed to enforce the frequent trading policies of the fund. You should refer to disclosures provided by the intermediaries with which you have an account to determine the specific trading restrictions that apply to you. If American Funds Service Company identifies any activity that may constitute frequent trading, it reserves the right to contact the intermediary and request that the intermediary either provide information regarding an account owner’s transactions or restrict the account owner’s trading. If American Funds Service Company is not satisfied that the intermediary has taken appropriate action, American Funds Service Company may terminate the intermediary’s ability to transact in fund shares. There is no guarantee that all instances of frequent trading in fund shares will be prevented. Notwithstanding the fund’s surveillance procedures and purchase blocking policy described above, all transactions in fund shares remain subject to the right of the fund, American Funds Distributors and American Funds Service Company to restrict potentially abusive trading generally (including the types of transactions described above that will not be prevented or trigger a block under the purchase blocking policy). See the statement of additional information for more information about how American Funds Service Company may address other potentially abusive trading activity in the American Funds. Page 21 Distributions and taxes Dividends and distributions The fund declares daily dividends from net investment income and distributes the accrued dividends, which may fluctuate, to you each month. Generally, dividends begin accruing on the day payment for shares is received by the fund or American Funds Service Company. Capital gains, if any, are usually distributed in December. When a capital gain is distributed, the net asset value per share is reduced by the amount of the payment. You may elect to reinvest dividends and/or capital gain distributions to purchase additional shares of this fund or other American Funds, or you may elect to receive them in cash. Dividends and capital gain distributions for 529share classes and retirement plan shareholders will be reinvested automatically. Taxes on dividends and distributions For federal tax purposes, dividends and distributions of short-term capital gains are taxable as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. Any dividends or capital gain distributions you receive from the fund will normally be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash. Dividends and capital gain distributions that are automatically reinvested in a tax-favored retirement or education savings account do not result in federal or state income tax at the time of reinvestment. Taxes on transactions Your redemptions, including exchanges, may result in a capital gain or loss for federal taxpurposes. A capital gain or loss on your investment is the difference between the costof your shares, including any sales charges, and the amount you receive when you sell them. Exchanges within a tax-favored retirement plan account will not result in a capital gain or loss for federal or state income tax purposes. With limited exceptions, distributions from a retirement plan account are taxable as ordinary income. Shareholder fees Fees borne directly by the fund normally have the effect of reducing a shareholder’s taxable income on distributions. By contrast, fees paid directly to advisers by a fund shareholder for ongoing advice are deductible for income tax purposes only to the extent that they (combined with certain other qualifying expenses) exceed 2% of such shareholder’s adjusted gross income. Please see your tax adviser for more information. Holders of Class 529 shares should refer to the applicable program description for more information regarding the tax consequences of selling Class 529 shares. Page 22 Choosing a share class The fund offers different classes of shares through this prospectus. The services or share classes available to you may vary depending upon how you wish to purchase shares of the fund. Each share class represents an investment in the same portfolio of securities, but each class has its own sales charge and expense structure, allowing you to choose the class that best fits your situation. When you purchase shares of the fund for an individual-type account, you should choose a share class. If none is chosen, your investment will be made in Class A shares or, in the case of a 529 plan investment, Class 529-A shares. Factors you should consider when choosing a class of shares include: · how long you expect to own the shares; · how much you intend to invest; · total expenses associated with owning shares of each class; · whether you qualify for any reduction or waiver of sales charges (for example, Class A or 529-A shares may be a less expensive option over time, particularly if you qualify for a sales charge reduction or waiver); · whether you plan to take any distributions in the near future (for example, the contingent deferred sales charge will not be waived if you sell your Class 529-B or 529-C shares to cover higher education expenses); and · availability of share classes: — Class B and 529-B shares may not be purchased or acquired except by exchange from Class B or 529-B shares of another fund in the American Funds family; — Class C shares are not available to retirement plans that do not currently invest in such shares and that are eligible to invest in Class R shares, including employer-sponsored retirement plans such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, and money purchase pension and profit-sharing plans; — Class F and 529-F-1 shares are generally available only to fee-based programs of investment dealers that have special agreements with the fund’s distributor, to certain registered investment advisers and to other intermediaries approved by the fund’s distributor; and — Class R shares are generally available only to retirement plans established under Internal Revenue Code sections 401(a), 403(b) or 457, and to nonqualified deferred compensation plans and certain voluntary employee benefit association and post-retirement benefit plans. Each investor’s financial considerations are different. You should speak with your financial adviser to help you decide which share class is best for you. Page 23 Sales charges Class A shares The initial sales charge you pay each time you buy Class A shares differs depending upon the amount you invest and may be reduced or eliminated for larger purchases as indicated below. The “offering price,” the price you pay to buy shares, includes any applicable sales charge, which will be deducted directly from your investment. Shares acquired through reinvestment of dividends or capital gain distributions are not subject to an initial sales charge. Sales charge as a percentage of: Investment Offering price Net amount invested Dealer commission as a percentage of offering price Less than $100,000 3.75% 3.90% 3.00% $100,000 but less than $250,000 $250,000 but less than $500,000 $500,000 but less than $750,000 $750,000 but less than $1 million $1 million or more and certain other investments described below none none see below The sales charge, expressed as a percentage of the offering price or the net amount invested, may be higher or lower than the percentages described in the table above due to rounding. This is because the dollar amount of the sales charge is determined by subtracting the net asset value of the shares purchased from the offering price, which is calculated to two decimal places using standard rounding criteria. The impact of rounding will vary with the size of the investment and the net asset value of the shares. Similarly, any contingent deferred sales charge paid by you on investments in Class A shares may be higher or lower than the 1% charge described below due to rounding. Except as provided below, investments in Class A shares of $1 million or more may be subject to a 1% contingent deferred sales charge if the shares are sold within one year of purchase. The contingent deferred sales charge is based on the original purchase cost or the current market value of the shares being sold, whichever is less. Class A share purchases not subject to sales charges The following investments are not subject to any initial or contingent deferred sales charge if American Funds Service Company is properly notified of the nature of the investment: · investments in Class A shares made by endowments or foundations with $50 million or more in assets; · investments made by accounts that are part of certain qualified fee-based programs and that purchased Class A shares before the discontinuation of the relevant investment dealer’s load-waived Class A share program with the American Funds; and · certain rollover investments from retirement plans to IRAs (see “Rollovers from retirement plans to IRAs” in this prospectus for more information). The distributor may pay dealers a commission of up to 1% on investments made in ClassA shares with no initial sales charge. The fund may reimburse the distributor for these payments through its plans of distribution (see “Plans of distribution” in this prospectus). Page 24 Transfers from certain 529 plans to plans managed by the American Funds organization will be made with no sales charge. No commission will be paid to the dealer on such a transfer. Please see the statement of additional information for more information. Certain other investors may qualify to purchase shares without a sales charge, such as employees of investment dealers and registered investment advisers authorized to sell American Funds and employees of The Capital Group Companies, Inc. and its affiliates. Please see the statement of additional information for further details. Class B and C shares For Class B shares, a contingent deferred sales charge may be applied to shares you sell within six years of the date you purchased the Class B shares, as shown in the table below. The contingent deferred sales charge is eliminated six years after purchase. Contingent deferred sales charge on Class B shares Year of redemption: 1 2 3 4 5 6 7+ Contingent deferred sales charge: 5% 4% 4% 3% 2% 1% 0% Class C shares are sold without any initial sales charge. American Funds Distributors pays 1% of the amount invested to dealers who sell Class C shares. A contingent deferred sales charge of 1% applies if Class C shares are sold within one year of purchase. The contingent deferred sales charge is eliminated one year after purchase. Any contingent deferred sales charge paid by you on sales of Class B or C shares, expressed as a percentage of the applicable redemption amount, may be higher or lower than the percentages described above due to rounding. Class 529-E and Class F shares Class 529-E and Class F shares are sold without any initial or contingent deferred sales charge. Class R shares Class R shares are sold without any initial or contingent deferred sales charge. The distributor will pay dealers annually asset-based compensation of up to 1.00% for sales of Class R-1 shares, up to .75% for Class R-2 shares, up to .50% for Class R-3 shares and up to .25% for Class R-4 shares. No dealer compensation is paid from fund assets on sales of Class R-5 or R-6 shares. The fund may reimburse the distributor for these payments through its plans of distribution. See “Plans of distribution” in this prospectus for ongoing compensation paid to your dealer or financial adviser for all share classes. Contingent deferred sales charges Shares acquired through reinvestment of dividends or capital gain distributions are not subject to a contingent deferred sales charge. In addition, the contingent deferred sales charge may be waived in certain circumstances. See “Contingent deferred sales charge waivers” under the section “Sales charge reductions and waivers” in this prospectus. The contingent deferred sales charge is based on the original purchase cost or the current market value of the shares being sold, whichever is less. For purposes of determining the contingent deferred sales charge, if you sell only some of your shares, shares that are not subject to any contingent deferred sales charge will be sold first, followed by shares that you have owned the longest. Page 25 Sales charge reductions and waivers To receive a reduction in your Class A initial sales charge, you must let your financial adviser or American Funds Service Company know at the time you purchase shares that you qualify for such a reduction. If you do not let your adviser or American Funds Service Company know that you are eligible for a reduction, you may not receive the sales charge discount to which you are otherwise entitled. In order to determine your eligibility to receive a sales charge discount, it may be necessary for you to provide your adviser or American Funds Service Company with information and records (including account statements) of all relevant accounts invested in the American Funds. In addition to the information in this prospectus, you may obtain more information about share classes, sales charges and sales charge reductions and waivers through a link on the home page of the American Funds website at americanfunds.com, from the statement of additional information or from your financial adviser. Reducing your Class A initial sales charge Consistent with the policies described in this prospectus, you and your “immediate family” (your spouse — or equivalent if recognized under local law — and your children under the age of 21) may combine all of your American Funds investments to reduce ClassA sales charges. In addition, two or more retirement plans of an employer or an employer’s affiliates may combine all of their American Funds investments to reduce Class A sales charges. Certain investments in the American Funds Target Date Retirement Series, American Funds Portfolio Series and American Funds College Target Date Series may also be combined for this purpose. Please see the applicable series’ prospectus for further information. However, for this purpose, investments representing direct purchases of American Funds Money Market Fund are excluded. Following are different ways that you may qualify for a reduced ClassA sales charge: Aggregating accounts To receive a reduced Class A sales charge, investments made by you and your immediate family (see above) may be aggregated if made for your own account(s) and/or certain other accounts, such as: · trust accounts established by the above individuals (please see the statement of additional information for details regarding aggregation of trust accounts where the person(s) who established the trust is/are deceased); · solely controlled business accounts; and · single-participant retirement plans. Investments made through employer-sponsored retirement plan accounts will not be aggregated with individual-type accounts. Concurrent purchases You may combine simultaneous purchases (including, upon your request, purchases for gifts) of any class of shares of two or more American Funds (excluding American Funds Money Market Fund) to qualify for a reduced Class A sales charge. Rights of accumulation You may take into account your accumulated holdings in all share classes of the American Funds (excluding American Funds Money Market Fund) to determine the initial sales charge you pay on each purchase of Class A shares. Subject to your investment dealer’s capabilities, your accumulated holdings will be calculated as the higher of (a) the current value of your existing holdings (as of the day prior to your additional American Funds investment) or (b) the amount you invested (including reinvested dividends and capital gains, but excluding capital appreciation) Page 26 less any withdrawals. Please see the statement of additional information for further details. You should retain any records necessary to substantiate the historical amounts you have invested. If you make a gift of shares, upon your request you may purchase the shares at the sales charge discount allowed under rights of accumulation of all of your American Funds accounts. Statement of intention You may reduce your Class A sales charge by establishing a statement of intention. A statement of intention allows you to combine all purchases of all share classes of the American Funds (excluding American Funds Money Market Fund) that you intend to make over a 13-month period to determine the applicable sales charge; however, purchases made under a right of reinvestment, appreciation of your holdings, and reinvested dividends and capital gains do not count as purchases made during the statement period. Your accumulated holdings (as described and calculated under “Rights of accumulation” above) eligible to be aggregated as of the day immediately before the start of the statement period may be credited toward satisfying the statement. A portion of your account may be held in escrow to cover additional Class A sales charges that may be due if your total purchases over the statement period do not qualify you for the applicable sales charge reduction. Employer-sponsored retirement plans may be restricted from establishing statements of intention. See the discussion regarding employer-sponsored retirement plans under “Purchase, exchange and sale of shares” in this prospectus for more information. Right of reinvestment If you notify American Funds Service Company, you may reinvest proceeds from a redemption, dividend payment or capital gain distribution without a sales charge in the same fund or other American Funds, provided that the reinvestment occurs within 90days after the date of the redemption, dividend payment or distribution and is made into the same account from which you redeemed the shares or received the dividend payment or distribution. If the account has been closed, you may reinvest without a sales charge if the new receiving account has the same registration as the closed account and the reinvestment is made within 90 days after the date of redemption, dividend payment or distribution. Proceeds from a ClassB share redemption for which a contingent deferred sales charge was paid will be reinvested in ClassA shares without any initial sales charge. If you redeem ClassB shares without paying a contingent deferred sales charge, you may reinvest the proceeds in ClassB shares or purchase ClassA shares. If you purchase ClassA shares, you are responsible for paying any applicable ClassA sales charges. Proceeds from any other type of redemption and all dividend payments and capital gain distributions will be reinvested in the same share class from which the original redemption, dividend payment or distribution was made. Any contingent deferred sales charge on Class A or C shares will be credited to your account. Redemption proceeds of ClassA shares representing direct purchases in American Funds Money Market Fund that are reinvested in other American Funds will be subject to a sales charge. Proceeds will be reinvested at the next calculated net asset value after your request is received by American Funds Service Company, provided that your request contains all information and legal documentation necessary to process the transaction. For purposes of this “right of reinvestment policy,” automatic transactions (including, for example, automatic purchases, withdrawals and payroll deductions) and ongoing retirement plan contributions are not eligible for investment without a sales charge. You may not reinvest Page 27 proceeds in the American Funds as described in this paragraph if such proceeds are subject to a purchase block as described under “Frequent trading of fund shares” in this prospectus. This paragraph does not apply to certain rollover investments as described under “Rollovers from retirement plans to IRAs” in this prospectus. Contingent deferred sales charge waivers The contingent deferred sales charge on ClassA, B and C shares may be waived in the following cases: · permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a contingent deferred sales charge would apply to the initial shares purchased; · tax-free returns of excess contributions to IRAs; · redemptions due to death or postpurchase disability of the shareholder (this generally excludes accounts registered in the names of trusts and other entities); · for 529 share classes only, redemptions due to a beneficiary’s death, postpurchase disability or receipt of a scholarship (to the extent of the scholarship award); · redemptions due to the complete termination of a trust upon the death of the trustor/grantor or beneficiary, but only if such termination is specifically provided for in the trust document; and · the following types of transactions, if together they do not exceed 12% of the value of an account annually (see the statement of additional information for further details about waivers regarding these types of transactions): — redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70½ (required minimum distributions that continue to be taken by the beneficiary(ies) after the account owner is deceased also qualify for a waiver); and — if you have established an automatic withdrawal plan, redemptions through such a plan (including any dividends and/or capital gain distributions taken in cash). To have your Class A, B or C contingent deferred sales charge waived, you must inform your adviser or American Funds Service Company at the time you redeem shares that you qualify for such a waiver. Page 28 Rollovers from retirement plans to IRAs Assets from retirement plans may be invested in Class A, C or F shares through an IRA rollover, subject to the other provisions of this prospectus. Rollovers invested in ClassA shares from retirement plans will be subject to applicable sales charges. The following rollovers to Class A shares will be made without a sales charge: · rollovers to IRAs from 403(b) plans with Capital Bank and Trust Company as custodian; and · rollovers to IRAs that are attributable to American Funds investments, if they meet the following requirements: — the assets being rolled over were invested in American Funds at the time of distribution; and — the rolled over assets are contributed to an American Funds IRA with Capital Bank and Trust Company as custodian. IRA rollover assets that roll over without a sales charge as described above will not be subject to a contingent deferred sales charge, and investment dealers will be compensated solely with an annual service fee that begins to accrue immediately. IRA rollover assets invested in Class A shares that are not attributable to American Funds investments, as well as future contributions to the IRA, will be subject to sales charges and the terms and conditions generally applicable to Class A share investments as described in this prospectus and the statement of additional information. Page 29 Plans of distribution The fund has plans of distribution, or “12b-1 plans,” for certain share classes under which it may finance activities primarily intended to sell shares, provided that the categories of expenses are approved in advance by the fund’s board of trustees. The plans provide for payments, based on annualized percentages of average daily net assets, of: Up to: Share class(es) 0.30% Class A shares 0.50% Class 529-A, F-1, 529-F-1 and R-4 shares 0.75% Class 529-E and R-3 shares 1.00% Class B, 529-B, C, 529-C, R-1 and R-2 shares For all share classes indicated above, up to .25% may be used to pay service fees to qualified dealers for providing certain shareholder services. The amount remaining for each share class, if any, may be used for distribution expenses. The 12b-1 fees paid by each applicable share class of the fund, as a percentage of average net assets for the previous fiscal year, are indicated in the Annual Fund Operating Expenses table on page 1 of this prospectus. Since these fees are paid out of the fund’s assets or income on an ongoing basis, over time they may cost you more than paying other types of sales charges or service fees and reduce the return on your investment. The higher fees for Class B and C shares may cost you more over time than paying the initial sales charge for Class A shares. Page 30 Other compensation to dealers American Funds Distributors, at its expense, provides additional compensation to investment dealers. These payments may be made, at the discretion of American Funds Distributors, to the top 100 dealers (or their affiliates) that have sold shares of the American Funds. The level of payments made to a qualifying firm in any given year will vary and in no case will exceed the sum of (a) .10% of the previous year’s American Funds sales by that dealer and (b) .02% of American Funds assets attributable to that dealer. For calendar year 2011, aggregate payments made by American Funds Distributors to dealers were less than .02% of the average assets of the American Funds. Aggregate payments may also change from year to year. A number of factors will be considered in determining payments, including the qualifying dealer’s sales, assets and redemption rates, and the quality of the dealer’s relationship with American Funds Distributors. American Funds Distributors makes these payments to help defray the costs incurred by qualifying dealers in connection with efforts to educate financial advisers about the American Funds so that they can make recommendations and provide services that are suitable and meet shareholder needs. American Funds Distributors will, on an annual basis, determine the advisability of continuing these payments. American Funds Distributors may also pay expenses associated with meetings conducted by selling dealers, advisory platform providers and other intermediaries to facilitate educating financial advisers and shareholders about the American Funds. If investment advisers, distributors or other affiliates of mutual funds pay additional compensation or other incentives in differing amounts, dealer firms and their advisers may have financial incentives for recommending a particular mutual fund over other mutual funds or investments. You should consult with your financial adviser and review carefully any disclosure by your financial adviser’s firm as to compensation received. Fund expenses Note that references to Class A, B, C and F-1 shares in this “Fund expenses” section do not include the corresponding Class 529 shares. In periods of market volatility, assets of the fund may decline significantly, causing total annual fund operating expenses (as a percentage of the value of your investment) to become higher than the numbers shown in the Annual Fund Operating Expenses table in this prospectus. For all share classes except Class B shares, “Other expenses” items in the Annual Fund Operating Expenses table on page 1 of this prospectus include fees for administrative services provided by the fund’s investment adviser and its affiliates. Since January 1, 2012, Class A shares have been subject to an additional .01% fee for administrative services payable to the fund's investment adviser. The fee table is based on expenses as of the fund’s most recently completed fiscal year; therefore, the other expenses for Class A shares do not reflect the administrative services fee for a full fiscal year. In addition, since January 1, 2012, Class C, F, R and 529 shares have been paying transfer agency expenses directly rather than through the administrative services fee, and the administrative services fee for those classes has been reduced to .05%. Previously, transfer agency expenses were paid through the administrative services fee, and the investment adviser paid any transfer agency fees in excess of .10%. The “Other expenses” items in the Annual Fund Operating Expenses table include custodial, legal, transfer agent and subtransfer agent/recordkeeping payments and various other expenses. Page 31 Retail investors Subtransfer agent/recordkeeping payments may be made to third parties (including affiliates of the fund’s investment adviser) that provide subtransfer agent, recordkeeping and/or shareholder services with respect to certain shareholder accounts in lieu of the transfer agent providing such services. The amount paid for subtransfer agent/recordkeeping services varies depending on the share class and services provided, and typically ranges from $3 to $19 per account. For Class 529 shares, an expense of up to a maximum of .10% paid to a state or states for oversight and administrative services is included as an “Other expenses” item. Employer-sponsored retirement plan investors The amount paid for subtransfer agent/ recordkeeping services will vary depending on the share class selected and the entity receiving the payments. The table below shows the maximum payments to entities providing these services to retirement plans. Payments to affiliated entities Payments to unaffiliated entities Class A 0.05% of assets or $12 per participant position1 0.05% of assets or $12 per participant position1 Class R-1 0.10% of assets 0.10% of assets Class R-2 0.15% of assets plus $27 per participant position2 or 0.35% of assets3 0.25% of assets Class R-3 0.10% of assets plus $12 per participant position2 or 0.19% of assets3 0.15% of assets Class R-4 0.10% of assets 0.10% of assets Class R-5 0.05% of assets 0.05% of assets Class R-6 none none 1 Payment amount depends on the date services commenced. 2 Payment with respect to Recordkeeper Direct program. 3 Payment with respect to PlanPremier program. Page 32 Financial highlights The Financial Highlights table is intended to help you understand the fund’s results for the past five fiscal years. Certain information reflects financial results for a single share of a particular class. The total returns in the table represent the rate that an investor would have earned or lost on an investment in the fund (assuming reinvestment of all dividends and capital gain distributions). Where indicated, figures in the table reflect the impact, if any, of certain reimbursements/waivers from Capital Research and Management Company. For more information about these reimbursements/waivers, see the fund’s statement of additional information and annual report. The information in the Financial Highlights table has been audited by Deloitte & Touche LLP, whose current report, along with the fund’s financial statements, is included in the statement of additional information, which is available upon request. Income from investment operations1 Dividends and distributions Net asset value, beginning of period Net investment income Net gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return2,3 Net assets, end of period (in millions) Ratio of expenses to average net assets before reim- bursements/ waivers Ratio of expenses to average net assets after reim- bursements/ waivers3 Ratio of net income to average net assets3 Class A: Year ended 8/31/2012 $14.48 $.12 $.52 $.64 $(.18) $(.31) $(.49) $14.63 4.50% $4,245 .60% .60% .82% Year ended 8/31/2011 14.76 .28 .23 .51 (.30) (.49) (.79) 14.48 3.73 3,915 .61 .61 1.92 Year ended 8/31/2010 14.11 .38 .70 1.08 (.39) (.04) (.43) 14.76 7.81 4,891 .62 .62 2.66 Year ended 8/31/2009 13.56 .42 .57 .99 (.44) — (.44) 14.11 7.43 4,745 .64 .63 3.05 Year ended 8/31/2008 13.35 .54 .22 .76 (.55) — (.55) 13.56 5.73 2,602 .77 .74 3.95 Class B: Year ended 8/31/2012 14.48 .01 .52 .53 (.07) (.31) (.38) 14.63 3.73 110 1.35 1.35 .10 Year ended 8/31/2011 14.76 .17 .23 .40 (.19) (.49) (.68) 14.48 2.95 154 1.37 1.37 1.16 Year ended 8/31/2010 14.11 .27 .70 .97 (.28) (.04) (.32) 14.76 7.00 267 1.38 1.38 1.92 Year ended 8/31/2009 13.56 .32 .57 .89 (.34) — (.34) 14.11 6.64 356 1.39 1.38 2.31 Year ended 8/31/2008 13.35 .44 .22 .66 (.45) — (.45) 13.56 4.99 203 1.46 1.44 3.27 Page 33 Income from investment operations1 Dividends and distributions Net asset value, beginning of period Net investment income Net gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return2,3 Net assets, end of period (in millions) Ratio of expenses to average net assets before reim- bursements/ waivers Ratio of expenses to average net assets after reim- bursements/ waivers3 Ratio of net income to average net assets3 Class C: Year ended 8/31/2012 $14.48 $—4 $.52 $.52 $(.06) $(.31) $(.37) $14.63 3.68% $536 1.40% 1.40% .02% Year ended 8/31/2011 14.76 .16 .23 .39 (.18) (.49) (.67) 14.48 2.90 497 1.42 1.42 1.12 Year ended 8/31/2010 14.11 .26 .70 .96 (.27) (.04) (.31) 14.76 6.95 669 1.43 1.43 1.85 Year ended 8/31/2009 13.56 .31 .57 .88 (.33) — (.33) 14.11 6.59 686 1.43 1.42 2.24 Year ended 8/31/2008 13.35 .43 .22 .65 (.44) — (.44) 13.56 4.95 244 1.50 1.47 3.19 Class F-1: Year ended 8/31/2012 14.48 .12 .52 .64 (.18) (.31) (.49) 14.63 4.51 200 .61 .61 .81 Year ended 8/31/2011 14.76 .27 .23 .50 (.29) (.49) (.78) 14.48 3.70 172 .63 .63 1.90 Year ended 8/31/2010 14.11 .37 .70 1.07 (.38) (.04) (.42) 14.76 7.78 206 .65 .65 2.62 Year ended 8/31/2009 13.56 .42 .57 .99 (.44) — (.44) 14.11 7.42 185 .65 .65 3.05 Year ended 8/31/2008 13.35 .54 .22 .76 (.55) — (.55) 13.56 5.79 142 .70 .67 4.01 Class F-2: Year ended 8/31/2012 14.48 .15 .52 .67 (.21) (.31) (.52) 14.63 4.76 63 .37 .37 1.04 Year ended 8/31/2011 14.76 .31 .23 .54 (.33) (.49) (.82) 14.48 3.96 51 .38 .38 2.13 Year ended 8/31/2010 14.11 .41 .70 1.11 (.42) (.04) (.46) 14.76 8.06 66 .39 .39 2.86 Year ended 8/31/2009 13.56 .46 .57 1.03 (.48) — (.48) 14.11 7.67 57 .41 .41 3.24 Period from 8/7/2008 to 8/31/20085 13.48 .03 .08 .11 (.03) — (.03) 13.56 .85 1 .03 .03 .25 Class 529-A: Year ended 8/31/2012 14.48 .11 .52 .63 (.17) (.31) (.48) 14.63 4.42 202 .69 .69 .72 Year ended 8/31/2011 14.76 .27 .23 .50 (.29) (.49) (.78) 14.48 3.64 172 .69 .69 1.84 Year ended 8/31/2010 14.11 .37 .70 1.07 (.38) (.04) (.42) 14.76 7.73 175 .70 .70 2.57 Year ended 8/31/2009 13.56 .42 .57 .99 (.44) — (.44) 14.11 7.37 145 .70 .69 2.99 Year ended 8/31/2008 13.35 .53 .22 .75 (.54) — (.54) 13.56 5.70 68 .79 .76 3.93 (The Financial Highlights table continues on the following page.) Page 34 Income from investment operations1 Dividends and distributions Net asset value, beginning of period Net investment income Net gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return2,3 Net assets, end of period (in millions) Ratio of expenses to average net assets before reim- bursements/ waivers Ratio of expenses to average net assets after reim- bursements/ waivers3 Ratio of net income to average net assets3 Class 529-B: Year ended 8/31/2012 $14.48 $(.01) $.52 $.51 $(.05) $(.31) $(.36) $14.63 3.60% $10 1.48% 1.48% (.03)% Year ended 8/31/2011 14.76 .15 .23 .38 (.17) (.49) (.66) 14.48 2.83 14 1.48 1.48 1.04 Year ended 8/31/2010 14.11 .25 .70 .95 (.26) (.04) (.30) 14.76 6.87 23 1.50 1.50 1.79 Year ended 8/31/2009 13.56 .30 .57 .87 (.32) — (.32) 14.11 6.51 25 1.51 1.50 2.19 Year ended 8/31/2008 13.35 .42 .22 .64 (.43) — (.43) 13.56 4.85 16 1.60 1.57 3.14 Class 529-C: Year ended 8/31/2012 14.48 (.01) .52 .51 (.05) (.31) (.36) 14.63 3.62 100 1.47 1.47 (.05) Year ended 8/31/2011 14.76 .15 .23 .38 (.17) (.49) (.66) 14.48 2.83 90 1.48 1.48 1.06 Year ended 8/31/2010 14.11 .25 .70 .95 (.26) (.04) (.30) 14.76 6.87 95 1.49 1.49 1.78 Year ended 8/31/2009 13.56 .31 .57 .88 (.33) — (.33) 14.11 6.52 78 1.50 1.49 2.19 Year ended 8/31/2008 13.35 .42 .22 .64 (.43) — (.43) 13.56 4.87 40 1.58 1.55 3.14 Class 529-E: Year ended 8/31/2012 14.48 .07 .52 .59 (.13) (.31) (.44) 14.63 4.16 13 .94 .94 .46 Year ended 8/31/2011 14.76 .23 .23 .46 (.25) (.49) (.74) 14.48 3.36 10 .97 .97 1.57 Year ended 8/31/2010 14.11 .33 .70 1.03 (.34) (.04) (.38) 14.76 7.42 12 .98 .98 2.28 Year ended 8/31/2009 13.56 .38 .57 .95 (.40) — (.40) 14.11 7.07 9 .99 .98 2.71 Year ended 8/31/2008 13.35 .49 .22 .71 (.50) — (.50) 13.56 5.40 5 1.07 1.04 3.66 Class 529-F-1: Year ended 8/31/2012 14.48 .14 .52 .66 (.20) (.31) (.51) 14.63 4.65 13 .47 .47 .94 Year ended 8/31/2011 14.76 .30 .23 .53 (.32) (.49) (.81) 14.48 3.87 10 .48 .48 2.06 Year ended 8/31/2010 14.11 .40 .70 1.10 (.41) (.04) (.45) 14.76 7.95 12 .49 .49 2.78 Year ended 8/31/2009 13.56 .45 .57 1.02 (.47) — (.47) 14.11 7.59 9 .50 .49 3.21 Year ended 8/31/2008 13.35 .56 .22 .78 (.57) — (.57) 13.56 5.93 5 .57 .54 4.15 Page 35 Income from investment operations1 Dividends and distributions Net asset value, beginning of period Net investment income Net gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return2,3 Net assets, end of period (in millions) Ratio of expenses to average net assets before reim- bursements/ waivers Ratio of expenses to average net assets after reim- bursements/ waivers3 Ratio of net income to average net assets3 Class R-1: Year ended 8/31/2012 $14.48 $.01 $.52 $.53 $(.07) $(.31) $(.38) $14.63 3.70% $19 1.38% 1.38% .04% Year ended 8/31/2011 14.76 .16 .23 .39 (.18) (.49) (.67) 14.48 2.91 17 1.41 1.41 1.13 Year ended 8/31/2010 14.11 .26 .70 .96 (.27) (.04) (.31) 14.76 6.94 21 1.44 1.44 1.81 Year ended 8/31/2009 13.56 .31 .57 .88 (.33) — (.33) 14.11 6.57 14 1.45 1.45 2.24 Year ended 8/31/2008 13.35 .43 .22 .65 (.44) — (.44) 13.56 4.89 9 1.56 1.53 3.16 Class R-2: Year ended 8/31/2012 14.48 .01 .52 .53 (.07) (.31) (.38) 14.63 3.71 224 1.37 1.37 .05 Year ended 8/31/2011 14.76 .16 .23 .39 (.18) (.49) (.67) 14.48 2.91 211 1.41 1.40 1.13 Year ended 8/31/2010 14.11 .26 .70 .96 (.27) (.04) (.31) 14.76 6.95 241 1.45 1.43 1.85 Year ended 8/31/2009 13.56 .31 .57 .88 (.33) — (.33) 14.11 6.58 204 1.49 1.44 2.26 Year ended 8/31/2008 13.35 .44 .22 .66 (.45) — (.45) 13.56 4.97 136 1.61 1.46 3.24 Class R-3: Year ended 8/31/2012 14.48 .07 .52 .59 (.13) (.31) (.44) 14.63 4.14 214 .95 .95 .47 Year ended 8/31/2011 14.76 .22 .23 .45 (.24) (.49) (.73) 14.48 3.34 191 .98 .98 1.55 Year ended 8/31/2010 14.11 .32 .70 1.02 (.33) (.04) (.37) 14.76 7.39 201 1.01 1.01 2.26 Year ended 8/31/2009 13.56 .37 .57 .94 (.39) — (.39) 14.11 7.02 174 1.03 1.02 2.68 Year ended 8/31/2008 13.35 .49 .22 .71 (.50) — (.50) 13.56 5.40 118 1.07 1.04 3.67 Class R-4: Year ended 8/31/2012 14.48 .12 .52 .64 (.18) (.31) (.49) 14.63 4.50 206 .61 .61 .80 Year ended 8/31/2011 14.76 .27 .23 .50 (.29) (.49) (.78) 14.48 3.69 181 .64 .64 1.89 Year ended 8/31/2010 14.11 .37 .70 1.07 (.38) (.04) (.42) 14.76 7.76 167 .67 .67 2.61 Year ended 8/31/2009 13.56 .42 .57 .99 (.44) — (.44) 14.11 7.39 159 .69 .68 3.02 Year ended 8/31/2008 13.35 .54 .22 .76 (.55) — (.55) 13.56 5.77 91 .72 .69 4.02 (The Financial Highlights table continues on the following page.) Page 36 Income from investment operations1 Dividends and distributions Net asset value, beginning of period Net investment income Net gains on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return2,3 Net assets, end of period (in millions) Ratio of expenses to average net assets before reim- bursements/ waivers Ratio of expenses to average net assets after reim- bursements/ waivers3 Ratio of net income to average net assets3 Class R-5: Year ended 8/31/2012 $14.48 $.16 $.52 $.68 $(.22) $(.31) $(.53) $14.63 4.80% $170 .32% .32% 1.09% Year ended 8/31/2011 14.76 .31 .23 .54 (.33) (.49) (.82) 14.48 4.01 128 .34 .34 2.19 Year ended 8/31/2010 14.11 .41 .70 1.11 (.42) (.04) (.46) 14.76 8.09 134 .36 .36 2.86 Year ended 8/31/2009 13.56 .46 .57 1.03 (.48) — (.48) 14.11 7.71 51 .38 .37 3.37 Year ended 8/31/2008 13.35 .58 .22 .80 (.59) — (.59) 13.56 6.10 281 .41 .38 4.26 Class R -6: Year ended 8/31/2012 14.48 .17 .52 .69 (.23) (.31) (.54) 14.63 4.86 1,012 .27 .27 1.14 Year ended 8/31/2011 14.76 .32 .23 .55 (.34) (.49) (.83) 14.48 4.06 786 .29 .29 2.25 Year ended 8/31/2010 14.11 .42 .70 1.12 (.43) (.04) (.47) 14.76 8.14 645 .31 .31 2.94 Period from 5/1/2009 to 8/31/20095 14.07 .15 .05 .20 (.16) — (.16) 14.11 1.41 404 .11 .11 1.10 Year ended August 31 Portfolio turnover rate for all share classes 353% 212% 95% 166% 92% 1 Based on average shares outstanding. 2 Total returns exclude any applicable sales charges, including contingent deferred sales charges. 3 This column reflects the impact, if any, of certain reimbursements/waivers from Capital Research and Management Company. During some of the periods shown, Capital Research and Management Company reduced fees for investment advisory services. In addition, during some of the periods shown, Capital Research and Management Company paid a portion of the fund’s transfer agent fees for certain retirement plan share classes. 4 Amount less than $.01. 5 Based on operations for the period shown and, accordingly, may not be representative of a full year . Page 37 Notes Page 38 For shareholder services American Funds Service Company 800/421-4225 For retirement plan services Call your employer or plan administrator For 529 plans American Funds Service Company 800/421-4225, ext. 529 For 24-hour information American FundsLine 800/325-3590 americanfunds.com For Class R share information, visit AmericanFundsRetirement.com Telephone calls you have with American Funds may be monitored or recorded for quality assurance, verification and recordkeeping purposes. By speaking to American Funds on the telephone, you consent to such monitoring and recording. Multiple translationsThis prospectus may be translated into other languages. If there is any inconsistency or ambiguity, the English text will prevail. Annual/Semi-annual report to shareholdersThe shareholder reports contain additional information about the fund, including financial statements, investment results, portfolio holdings, a discussion of market conditions and the fund’s investment strategies, and the independent registered public accounting firm’s report (in the annual report). Program descriptionThe CollegeAmerica® 529 program description contains additional information about the policies and services related to 529 plan accounts. Statement of additional information (SAI) and codes of ethicsThe current SAI, as amended from time to time, contains more detailed information about the fund, including the fund’s financial statements, and is incorporated by reference into this prospectus. This means that the current SAI, for legal purposes, is part of this prospectus. The codes of ethics describe the personal investing policies adopted by the fund, the fund’s investment adviser and its affiliated companies. The codes of ethics and current SAI are on file with the U.S. Securities and Exchange Commission (SEC). These and other related materials about the fund are available for review or to be copied at the SEC’s Public Reference Room in Washington, D.C. (202/551-8090), on the EDGAR database onthe SEC’s website at sec.gov or, after payment of a duplicating fee, via email request to publicinfo@sec.gov or by writing to the SEC’s Public Reference Section, treet, NE, Washington, D.C. 20549-1520. The codes of ethics, current SAI and shareholder reports are also available, free of charge, on our website, americanfunds.com. E-delivery and household mailingsEach year you are automatically sent an updated summary prospectus and annual and semi-annual reports for the fund. You may also occasionally receive proxy statements for the fund. In order to reduce the volume of mail you receive, when possible, only one copy of these documents will be sent to shareholders who are part of the same family and share the same household address. You may elect to receive these documents electronically in lieu of paper form by enrolling in e-delivery on our website, americanfunds.com. If you would like to opt out of household-based mailings or receive a complimentary copy of the current SAI, codes of ethics, annual/semi-annual report to shareholders or applicable program description, please call American Funds Service Company at 800/421-4225 or write to the secretary of the fund at 333 South Hope Street, Los Angeles, California 90071-1406. Securities Investor Protection Corporation (SIPC)Shareholders may obtain information about SIPC® on its website at sipc.org or by calling 202/371-8300. MFGEPR-922-1112P Litho in USA CGD/UNL/8010 Investment Company File No. 811-04318 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust THE FUND MAKES AVAILABLE A SPANISH TRANSLATION OF THE ABOVE PROSPECTUS IN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE PROSPECTUS ABOVE IS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/ COURTNEY R. TAYLOR COURTNEY R. TAYLOR SECRETARY The American Funds Income Series ® (U.S. Government Securities Fund) Part B Statement of Additional Information November1, 2012 This document is not a prospectus but should be read in conjunction with the current prospectus of U.S. Government Securities Fund (the “fund” or “GVT”) dated November1, 2012. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The American Funds Income Series (U.S. Government Securities Fund) Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder’s investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AMUSX Class 529-A CGTAX Class R-1 RGVAX Class B UGSBX Class 529-B CGTBX Class R-2 RGVBX Class C UGSCX Class 529-C CGTCX Class R-3 RGVCX Class F-1 UGSFX Class 529-E CGTEX Class R-4 RGVEX Class F-2 GVTFX Class 529-F-1 CGTFX Class R-5 RGVFX Class R-6 RGVGX Table of Contents Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 3 Fund policies 9 Management of the fund 11 Execution of portfolio transactions 39 Disclosure of portfolio holdings 42 Price of shares 44 Taxes and distributions 47 Purchase and exchange of shares 50 Sales charges 55 Sales charge reductions and waivers 58 Selling shares 63 Shareholder account services and privileges 64 General information 67 Appendix 75 Investment portfolio Financial statements Page 1 Certain investment limitations and guidelines The following limitations and guidelines are considered at the time of purchase, under normal circumstances, and are based on a percentage of the fund’s net assets unless otherwise noted. This summary is not intended to reflect all of the fund’s investment limitations. · The fund will invest at least 80% of its assets in securities guaranteed or sponsored by the U.S. government. · The fund may invest up to 20% of its assets in non-government securities rated AAA or Aaa by Nationally Recognized Statistical Rating Organizations designated by the fund’s investment adivser or unrated securities determined to be of equivalent quality by the fund’s investment adviser. The fund currently intends to look to the ratings from Moody’s Investors Service, Standard & Poor’s Corporation and Fitch Ratings. If rating agencies differ, securities will be considered to have received the highest of these ratings, consistent with the fund's investment policies. ***** The fund may experience difficulty liquidating certain portfolio securities during significant market declines or periods of heavy redemptions. Page 2 Description of certain securities and investment techniques The descriptions below are intended to supplement the material in the prospectus under “Investment objective, strategies and risks.” Obligations backed by the “full faith and credit” of the U.S. government — U.S.government obligations include the following types of securities: U.S. Treasury securities — U.S. Treasury securities include direct obligations of the U.S. Treasury, such as Treasury bills, notes and bonds. For these securities, the payment of principal and interest is unconditionally guaranteed by the U.S. government, and thus they are of high credit quality. Such securities are subject to variations in market value due to fluctuations in interest rates, but, if held to maturity, will be paid in full. Federal agency securities — The securities of certain U.S. government agencies and government-sponsored entities are guaranteed as to the timely payment of principal and interest by the full faith and credit of the U.S. government. Such agencies and entities include The Federal Financing Bank (FFB), the Government National Mortgage Association (Ginnie Mae), the Veterans Administration (VA), the Federal Housing Administration (FHA), the Export-Import Bank (Exim Bank), the Overseas Private Investment Corporation (OPIC), the Commodity Credit Corporation (CCC) and the Small Business Administration (SBA). Other federal agency obligations — Additional federal agency securities are neither direct obligations of, nor guaranteed by, the U.S. government. These obligations include securities issued by certain U.S. government agencies and government-sponsored entities. However, they generally involve some form of federal sponsorship: some operate under a government charter; some are backed by specific types of collateral; some are supported by the issuer’s right to borrow from the Treasury; and others are supported only by the credit of the issuing government agency or entity. These agencies and entities include, but are not limited to: Federal Home Loan Bank, Federal Home Loan Mortgage Corporation (Freddie Mac), Federal National Mortgage Association (Fannie Mae), Tennessee Valley Authority and Federal Farm Credit Bank System. On September 7, 2008, Freddie Mac and Fannie Mae were placed into conservatorship by their new regulator, the Federal Housing Finance Agency (“FHFA”). Simultaneously, the U.S. Treasury made a commitment of indefinite duration to maintain the positive net worth of both firms. As conservator, the FHFA has the authority to repudiate any contract either firm has entered into prior to FHFA’s appointment as conservator (or receiver should either firm go into default) if the FHFA, in its sole discretion determines that performance of the contract is burdensome and repudiation would promote the orderly administration of Fannie Mae’s or Freddie Mac’s affairs. While the FHFA has indicated that it does not intend to repudiate the guaranty obligations of either entity, doing so could adversely affect holders of their mortgage-backed securities. For example, if a contract were repudiated, the liability for any direct compensatory damages would accrue to the entity’s conservatorship estate and could only be satisfied to the extent the estate had available assets. As a result, if interest payments on Fannie Mae or Freddie Mac mortgage-backed securities held by the fund were reduced because underlying borrowers failed to make payments or such payments were not advanced by a loan servicer, the fund’s only recourse might be against the conservatorship estate, which might not have sufficient assets to offset any shortfalls. Page 3 The FHFA, in its capacity as conservator, has the power to transfer or sell any asset or liability of Fannie Mae or Freddie Mac. The FHFA has indicated it has no current intention to do this; however, should it do so a holder of a Fannie Mae or Freddie Mac mortgage-backed security would have to rely on another party for satisfaction of the guaranty obligations and would be exposed to the credit risk of that party. Certain rights provided to holders of mortgage-backed securities issued by Fannie Mae or Freddie Mac under their operative documents may not be enforceable against FHFA, or enforcement may be delayed during the course of the conservatorship or any future receivership. For example, the operative documents may provide that upon the occurrence of an event of default by Fannie Mae or Freddie Mac, holders of a requisite percentage of the mortgage-backed security may replace the entity as trustee. However, under the Federal Housing Finance Regulatory Reform Act of 2008, holders may not enforce this right if the event of default arises solely because a conservator or receiver has been appointed. These securities will be rated AAA or Aaa by Nationally Recognized Statistical Rating Organizations designated by the fund’s investment adviser, or unrated but determined by the fund’s investment adviser to be of equivalent quality. Debt securities — Debt securities, also known as “fixed-income securities,” are used by issuers to borrow money. Bonds, notes, debentures, asset-backed securities (including those backed by mortgages), and loan participations and assignments are common types of debt securities. Generally, issuers pay investors periodic interest and repay the amount borrowed either periodically during the life of the security and/or at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are purchased at a discount from their face values and their values accrete over time to face value at maturity. Some debt securities bear interest at rates that are not fixed, but that vary with changes in specified market rates or indices. The market prices of debt securities fluctuate depending on such factors as interest rates, credit quality and maturity. In general, market prices of debt securities decline when interest rates rise and increase when interest rates fall. These fluctuations will generally be greater for longer-term debt securities than for shorter-term debt securities. Certain additional risk factors relating to debt securities are discussed below: Sensitivity to interest rate and economic changes — Debt securities may be sensitive to economic changes, political and corporate developments, and interest rate changes. In addition, during an economic downturn or substantial period of rising interest rates, issuers that are highly leveraged may experience increased financial stress that could adversely affect their ability to meet projected business goals, to obtain additional financing and to service their principal and interest payment obligations. Periods of economic change and uncertainty also can be expected to result in increased volatility of market prices and yields of certain debt securities. For example, prices of these securities can be affected by financial contracts held by the issuer or third parties (such as derivatives) relating to the security or other assets or indices. Changes in the value of the fund’s portfolio securities will not necessarily affect the income derived from these securities, but may affect the fund’s net asset value. Payment expectations — Debt securities may contain redemption or call provisions. If an issuer exercises these provisions in a lower interest rate market, the fund would have to replace the security with a lower yielding security, resulting in decreased income to investors. If the issuer of a debt security defaults on its obligations to pay interestor Page 4 principal or is the subject of bankruptcy proceedings, the fund may incur losses or expenses in seeking recovery of amounts owed to it. Liquidity and valuation — There may be little trading in the secondary market for particular debt securities, which may affect adversely the fund’s ability to value accurately or dispose of such debt securities. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and/or liquidity of debt securities. Credit ratings for debt securities provided by rating agencies reflect an evaluation of the safety of principal and interest payments, not market value risk. The rating of an issuer is a rating agency’s view of past and future potential developments related to the issuer and may not necessarily reflect actual outcomes. There can be a lag between the time of developments relating to an issuer and the time a rating is assigned and updated. The investment adviser considers these ratings of securities as one of many criteria in making its investment decisions. Bond rating agencies may assign modifiers (such as +/–) to ratings categories to signify the relative position of a credit within the rating category. Investment policies that are based on ratings categories should be read to include any security within that category, without giving consideration to the modifier except where otherwise provided. See the Appendix for more information about credit ratings. Pass-through securities —The fund may invest in various debt obligations backed by pools of mortgages. Principal and interest payments made on the underlying asset pools backing these obligations are typically passed through to investors, net of any fees paid to any insurer or any guarantor of the securities. Pass-through securities may have either fixed or adjustable coupons. These securities include: Mortgage-backed securities — These securities may be issued by U.S. government agencies and government-sponsored entities, such as Ginnie Mae, Fannie Mae and Freddie Mac. The payment of interest and principal on mortgage-backed obligations issued by U.S. government agencies may be guaranteed by the full faith and credit of the U.S. government (in the case of Ginnie Mae), or may be guaranteed by the issuer (in the case of Fannie Mae and Freddie Mac). However, these guarantees do not apply to the market prices and yields of these securities, which vary with changes in interest rates. Collateralized mortgage obligations (CMOs) — CMOs are also backed by a pool of mortgages or mortgage loans, which are divided into two or more separate bond issues. CMOs issued by U.S. government agencies are backed by agency mortgages. Payments of principal and interest are passed through to each bond issue at varying schedules resulting in bonds with different coupons, effective maturities and sensitivities to interest rates. Some CMOs may be structured in a way that when interest rates change, the impact of changing prepayment rates on the effective maturities of certain issues of these securities is magnified. CMOs may be less liquid or may exhibit greater price volatility than other types of mortgage or asset-backed securities. Commercial mortgage-backed securities — These securities are backed by mortgages on commercial property, such as hotels, office buildings, retail stores, hospitals and other commercial buildings. These securities may have a lower prepayment uncertainty than other mortgage-related securities because commercial Page 5 mortgage loans generally prohibit or impose penalties on prepayments of principal. In addition, commercial mortgage-related securities often are structured with some form of credit enhancement to protect against potential losses on the underlying mortgage loans. Many of the risks of investing in commercial mortgage-backed securities reflect the risks of investing in the real estate securing the underlying mortgage loans, including the effects of local and other economic conditions on real estate markets, the ability of tenants to make rental payments and the ability of a property to attract and retain tenants. Commercial mortgage-backed securities may be less liquid or exhibit greater price volatility than other types of mortgage or asset-backed securities and may be more difficult to value. Asset-backed securities — These securities are backed by other assets such as credit card, automobile or consumer loan receivables, retail installment loans or participations in pools of leases. Credit support for these securities may be based on the underlying assets and/or provided through credit enhancements by a third party. The values of these securities are sensitive to changes in the credit quality of the underlying collateral, the credit strength of the credit enhancement, changes in interest rates and at times the financial condition of the issuer. Obligors of the underlying assets also may make prepayments that can change effective maturities of the asset-backed securities. These securities may be less liquid and more difficult to value than other securities. Inflation-indexed bonds — The fund may invest in inflation-indexed bonds issued by governments, their agencies or instrumentalities and corporations. The fund has no current intention of investing in inflation-index bonds issued by corporations. The principal amount of an inflation-indexed bond is adjusted in response to changes in the level of the consumer price index. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed in the case of U.S. Treasury inflation-indexed bonds, and therefore the principal amount of such bonds cannot be reduced below par even during a period of deflation. However, the current market value of these bonds is not guaranteed and will fluctuate, reflecting the rise and fall of yields. In certain jurisdictions outside the United States the repayment of the original bond principal upon the maturity of an inflation-indexed bond is not guaranteed, allowing for the amount of the bond repaid at maturity to be less than par. The interest rate for inflation-indexed bonds is fixed at issuance as a percentage of this adjustable principal. Accordingly, the actual interest income may both rise and fall as the principal amount of the bonds adjusts in response to movements of the consumer price index. For example, typically interest income would rise during a period of inflation and fall during a period of deflation. Repurchase agreements — The fund may enter into repurchase agreements under which the fund buys a security and obtains a simultaneous commitment from the seller to repurchase the security at a specified time and price. Because the security purchased constitutes collateral for the repurchase obligation, a repurchase agreement may be considered a loan by the fund that is collateralized by the security purchased. Repurchase agreements permit the fund to maintain liquidity and earn income over periods of time as short as overnight. The seller must maintain with the fund’s custodian collateral equal to at least 100% of the repurchase price, including accrued interest, as monitored daily by the investment adviser. The fund will only enter into repurchase agreements involving securities in which it could otherwise invest and with selected banks and securities dealers whose financial condition is monitored by the investment adviser. If the seller under the repurchase agreement defaults, the fund may incur a loss if the value of the Page 6 collateral securing the repurchase agreement has declined and may incur disposition costs in connection with liquidating the collateral. If bankruptcy proceedings are commenced with respect to the seller, realization of the collateral by the fund may be delayed or limited. Forward commitment, when issued and delayed delivery transactions — The fund may enter into commitments to purchase or sell securities at a future date. When the fund agrees to purchase such securities, it assumes the risk of any decline in value of the security from the date of the agreement. If the other party to such a transaction fails to deliver or pay for the securities, the fund could miss a favorable price or yield opportunity, or could experience a loss. The fund will not use these transactions for the purpose of leveraging and will segregate liquid assets that will be marked to market daily in an amount sufficient to meet its payment obligations in these transactions. Although these transactions will not be entered into for leveraging purposes, to the extent the fund’s aggregate commitments in connection with these transactions exceed its segregated assets, the fund temporarily could be in a leveraged position (because it may have an amount greater than its net assets subject to market risk). Should market values of the fund’s portfolio securities decline while the fund is in a leveraged position, greater depreciation of its net assets would likely occur than if it were not in such a position. The fund will not borrow money to settle these transactions and, therefore, will liquidate other portfolio securities in advance of settlement if necessary to generate additional cash to meet its obligations. After a transaction is entered into, the fund may still dispose of or renegotiate the transaction. Additionally, prior to receiving delivery of securities as part of a transaction, the fund may sell such securities. The fund may also enter into reverse repurchase agreements and “roll” transactions. A reverse repurchase agreement involves the sale of a security by a fund and its agreement to repurchase the security at a specified time and price. A “roll” transaction involves the sale of mortgage-backed or other securities together with a commitment to purchase similar, but not identical, securities at a later date. The fund assumes the risk of price and yield fluctuations during the time of the commitment. The fund will segregate liquid assets that will be marked to market daily in an amount sufficient to meet its payment obligations under “roll” transactions and reverse repurchase agreements with broker-dealers (no collateral is required for reverse repurchase agreements with banks). Restricted or illiquid securities — The fund may purchase securities subject to restrictions on resale. Restricted securities may only be sold pursuant to an exemption from registration under the Securities Act of 1933 (the “1933 Act”), or in a registered public offering. Where registration is required, the holder of a registered security may be obligated to pay all or part of the registration expense and a considerable period may elapse between the time it decides to seek registration and the time it may be permitted to sell a security under an effective registration statement. Difficulty in selling such securities may result in a loss to the fund or cause it to incur additional administrative costs. Securities (including restricted securities) not actively traded will be considered illiquid unless they have been specifically determined to be liquid under procedures adopted by the fund’s board of trustees, taking into account factors such as the frequency and volume of trading, the commitment of dealers to make markets and the availability of qualified investors, all of which can change from time to time. The fund may incur certain additional costs in disposing of illiquid securities. Page 7 Cash and cash equivalents — The fund may hold cash or invest in cash equivalents. Cash equivalents include (a)commercial paper (for example, short-term notes with maturities typically up to 12 months in length issued by corporations, governmental bodies or bank/corporation sponsored conduits (asset-backed commercial paper)); (b) short-term bank obligations (for example, certificates of deposit, bankers’ acceptances (time drafts on a commercial bank where the bank accepts an irrevocable obligation to pay at maturity)) or bank notes; (c)savings association and savings bank obligations (for example, bank notes and certificates of deposit issued by savings banks or savings associations); (d) securities of the U.S. government, its agencies or instrumentalities that mature, or may be redeemed, in one year or less; and (e)corporate bonds and notes that mature or that may be redeemed, in one year or less. Investments in these securities are subject to the fund’s ratings guidelines. Variable and floating rate obligations — The interest rates payable on certain securities in which the fund may invest may not be fixed but may fluctuate based upon changes in market rates or credit ratings. Variable and floating rate obligations bear coupon rates that are adjusted at designated intervals, based on the then current market rates of interest or credit ratings. The rate adjustment features tend to limit the extent to which the market value of the obligations will fluctuate. Adjustment of maturities — The investment adviser seeks to anticipate movements in interest rates and may adjust the maturity distribution of the portfolio accordingly, keeping in mind the fund’s objectives. ***** Portfolio turnover — Portfolio changes will be made without regard to the length of time particular investments may have been held. Short-term trading profits are not the fund’s objective, and changes in its investments are generally accomplished gradually, though short-term transactions may occasionally be made. High portfolio turnover may involve correspondingly greater transaction costs in the form of dealer spreads or brokerage commissions. It may also result in the realization of net capital gains, which are taxable when distributed to shareholders, unless the shareholder is exempt from taxation or his or her account is tax-deferred. Fixed-income securities are generally traded on a net basis and usually neither brokerage commissions nor transfer taxes are involved. Transaction costs are usually reflected in the spread between the bid and asked price. Certain investments, such as to be announced contracts and mortgage dollar rolls may increase a fund’s portfolio turnover rate. The fund’s portfolio turnover rates for the fiscal years ended August 31, 2012 and 2011 were 353% and 212%, respectively. The portfolio turnover rate would equal 100% if each security in a fund’s portfolio were replaced once per year. The higher portfolio turnover rate for the fiscal year ended August 31, 2012 is largely attributable to mortgage dollar roll transactions, which are accounted for as purchase and sale transactions. See “Financial highlights” in the prospectus for the fund’s annual portfolio turnover rate for each of the last five fiscal years. Page 8 Fund policies All percentage limitations in the following fund policies are considered at the time securities are purchased and are based on the fund’s net assets unless otherwise indicated. None of the following policies involving a maximum percentage of assets will be considered violated unless the excess occurs immediately after, and is caused by, an acquisition by the fund. In managing the fund, the fund’s investment adviser may apply more restrictive policies than those listed below. Fundamental policies — The fund has adopted the following policies, which may not be changed without approval by holders of a majority of its outstanding shares. Such majority is currently defined in the Investment Company Act of 1940, as amended (the “1940 Act”), as the vote of the lesser of (a)67% or more of the voting securities present at a shareholder meeting, if the holders of more than 50% of the outstanding voting securities are present in person or by proxy, or (b) more than 50% of the outstanding voting securities. 1.Except as permitted by (i) the 1940 Act and the rules and regulations thereunder, or other successor law governing the regulation of registered investment companies, or interpretations or modifications thereof by the U.S. Securities and Exchange Commission (“SEC”), SEC staff or other authority of competent jurisdiction, or (ii) exemptive or other relief or permission from the SEC, SEC staff or other authority of competent jurisdiction, the fund may not: a. Borrow money; b. Issue senior securities; c. Underwrite the securities of other issuers; d. Purchase or sell real estate or commodities; e. Make loans; or f. Purchase the securities of any issuer if, as a result of such purchase, the fund’s investments would be concentrated in any particular industry. 2.The fund may not invest in companies for the purpose of exercising control or management. Nonfundamental policies — The following policy may be changed without shareholder approval: The fund may not acquire securities of open-end investment companies or unit investment trusts registered under the 1940 Act in reliance on Sections 12(d)(1)(F) or 12(d)(1)(G) of the 1940 Act. Page 9 Additional information about the fund’s policies — The information below is not part of the fund’s fundamental or nonfundamental policies. This information is intended to provide a summary of what is currently required or permitted by the 1940 Act and the rules and regulations thereunder, or by the interpretive guidance thereof by the SEC or SEC staff, for particular fundamental policies of the fund. Information is also provided regarding the fund’s current intention with respect to certain investment practices permitted by the 1940 Act. For purposes of fundamental policy 1a, the fund may borrow money in amounts of up to 33⅓% of its total assets from banks for any purpose. Additionally, the fund may borrow up to 5% of its total assets from banks or other lenders for temporary purposes (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). For purposes of fundamental policy 1b, a senior security does not include any promissory note or evidence of indebtedness if such loan is for temporary purposes only and in an amount not exceeding 5% of the value of the total assets of the fund at the time the loan is made (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). Further, to the extent the fund covers its commitments under certain types of agreements and transactions, including reverse repurchase agreements, mortgage-dollar-roll transactions, sale-buybacks, when-issued, delayed-delivery, or forward commitment transactions, and other similar trading practices, by segregating or earmarking liquid assets equal in value to the amount of the fund’s commitment, such agreement or transaction will not be considered a senior security by the fund. For purposes of fundamental policy 1c, the policy will not apply to the fund to the extent the fund may be deemed an underwriter within the meaning of the 1933 Act in connection with the purchase and sale of fund portfolio securities in the ordinary course of pursuing its investment objectives and strategies. For purposes of fundamental policy 1e, the fund may not lend more than 33⅓% of its total assets, provided that this limitation shall not apply to the fund’s purchase of debt obligations. For purposes of fundamental policy 1f, the fund may not invest 25% or more of its total assets in the securities of issuers in a particular industry. This policy does not apply to investments in securities of the U.S. Government, its agencies or Government Sponsored Enterprises or repurchase agreements with respect thereto. The fund currently does not intend to engage in borrowing, securities lending, purchase securities on margin, sell securities short or invest in puts, calls, straddles or spreads or combinations thereof. Page 10 Management of the fund Board of trustees and officers “Independent” trustees1 The fund’s nominating and governance committee and board select independent trustees with a view toward constituting a board that, as a body, possesses the qualifications, skills, attributes and experience to appropriately oversee the actions of the fund’s service providers, decide upon matters of general policy and represent the long-term interests of fund shareholders. In doing so, they consider the qualifications, skills, attributes and experience of the current board members, with a view toward maintaining a board that is diverse in viewpoint, experience, education and skills. The fund seeks independent trustees who have high ethical standards and the highest levels of integrity and commitment, who have inquiring and independent minds, mature judgment, good communication skills, and other complementary personal qualifications and skills that enable them to function effectively in the context of the fund’s board and committee structure and who have the ability and willingness to dedicate sufficient time to effectively fulfill their duties and responsibilities. Each independent trustee has a significant record of accomplishments in governance, business, not-for-profit organizations, government service, academia, law, accounting or other professions. Although no single list could identify all experience upon which the fund’s independent trustees draw in connection with their service, the following table summarizes key experience for each independent trustee. These references to the qualifications, attributes and skills of the trustees are pursuant to the disclosure requirements of the SEC, and shall not be deemed to impose any greater responsibility or liability on any trustee or the board as a whole. Notwithstanding the accomplishments listed below, none of the independent trustees is considered an “expert” within the meaning of the federal securities laws with respect to information in the fund’s registration statement. Page 11 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other Relevant Experience William H. Baribault, 67 Trustee (2010) Chairman of the Board and CEO, Oakwood Enterprises (private investment and consulting) 58 Former director of Henry Co. (until 2009); Professional Business Bank (until 2009) ·Service as chief executive officer for multiple companies ·Corporate board experience ·Service on advisory and trustee boards for charitable, educational and nonprofit organizations James G. Ellis, 65 Trustee (2006) Dean and Professor of Marketing, Marshall School of Business, University of Southern California 62 Quiksilver, Inc. Former director of Professional Business Bank (until 2007); Genius Products (until 2008) ·Service as chief executive officer for multiple companies ·Corporate board experience ·Service on advisory and trustee boards for charitable, municipal and nonprofit organizations ·M.B.A. Leonard R. Fuller, 66 Trustee (1994) President and CEO, Fuller Consulting (financial management consulting firm) 62 None ·Former partner, public accounting firm ·Financial management consulting ·Service on advisory and trustee boards for municipal, educational and nonprofit organizations ·M.B.A. Page 12 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other Relevant Experience W. Scott Hedrick, 67 Trustee (2010) Founding General Partner, InterWest Partners (a venture capital firm) 58 Hot Topic, Inc.; Office Depot, Inc. ·Corporate board experience ·Service on advisory and trustee boards for charitable and nonprofit organizations ·M.B.A. R. Clark Hooper, 66 Chairman of the Board (Independent and Non-Executive) (2005) Private investor 64 JPMorgan Value Opportunities Fund, Inc.; The Swiss Helvetia Fund, Inc. ·Senior regulatory and management experience, National Association of Securities Dealers (now FINRA) ·Service on trustee boards for charitable, educational and nonprofit organizations Merit E. Janow, 54 Trustee (2010) Professor, Columbia University, School of International and Public Affairs; former Member, World Trade Organization Appellate Body 61 The NASDAQ Stock Market LLC; Trimble Navigation Limited ·Service with Office of the U.S. Trade Representative and U.S. Department of Justice ·Corporate board experience ·Service on advisory and trustee boards for charitable, educational and nonprofit organizations ·Experience as corporate lawyer ·J.D. Page 13 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other Relevant Experience Laurel B. Mitchell, Ph.D., 57 Trustee (2010) Clinical Professor and Director, Accounting Program, University of Redlands 58 None ·Assistant professor, accounting ·Service in the Office of Chief Accountant and Enforcement Division of the U.S. Securities and Exchange Commission ·Experience in corporate management and public accounting ·Service on advisory and trustee boards for charitable, educational and nonprofit organizations ·Ph.D., accounting ·Formerly licensed as C.P.A. Frank M. Sanchez, 69 Trustee (1999) Principal, The Sanchez Family Corporation dba McDonald’s Restaurants (McDonald’s licensee) 58 None ·Senior academic leadership position ·Corporate board experience ·Service on advisory and trustee boards for charitable and nonprofit organizations ·Ph.D., education administration and finance Page 14 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other Relevant Experience Margaret Spellings, 54 Trustee (2010) President and CEO, Margaret Spellings & Company (public policy and strategic consulting); President, U.S. Forum for Policy Innovation and Senior Advisor to the President and CEO, U.S. Chamber of Commerce; former U.S. Secretary of Education, U.S. Department of Education 61 None ·Former Assistant to the President for Domestic Policy, The White House ·Former senior advisor to the Governor of Texas ·Service on advisory and trustee boards for charitable and nonprofit organizations Steadman Upham, Ph.D., 63 Trustee (2007) President and University Professor, The University of Tulsa 61 None ·Senior academic leadership positions for multiple universities ·Service on advisory and trustee boards for educational and nonprofit organizations ·Ph.D., anthropology Page 15 “Interested” trustees5,6 Interested trustees have similar qualifications, skills and attributes as the independent trustees. Interested trustees are senior executive officers of Capital Research and Management Company or its affiliates. This management role with the fund’s service providers also permits them to make a significant contribution to the fund’s board. Name, age and position with fund (year first elected as a trustee/officer2) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the fund Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years John H. Smet, 56 Trustee (1993) Senior Vice President – Fixed Income, Capital Research and Management Company; Director, The Capital Group Companies, Inc.* 17 None Page 16 Other officers6 Name, age and position with fund (year first elected as an officer2) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the fund Thomas H. Hogh, 49 President (2004) Senior Vice President – Fixed Income, Capital Research Company;* Director, Capital Guardian Trust Company* Kristine M. Nishiyama, 42 Senior Vice President (2003) Senior Vice President and Senior Counsel – Fund Business Management Group, Capital Research and Management Company; Vice President and Senior Counsel, Capital Bank and Trust Company* Kevin Adams, 56 Vice President (2011) Vice President – Fixed Income, Capital Research Company;* Senior Vice President, Capital International Research, Inc.* Fergus N. MacDonald, 42 Vice President (2011) Senior Vice President – Fixed Income, Capital Research Company*; Director, Capital Research Company*; Director, Capital International Research, Inc.* Wesley K.-S. Phoa, 46 Vice President (2011) Senior Vice President – Fixed Income, Capital Research Company*; Senior Vice President, Capital International Research, Inc.*; Vice President, Capital Strategy Research, Inc.* Courtney R. Taylor, 37 Secretary (2006) Assistant Vice President – Fund Business Management Group, Capital Research and Management Company Karl C. Grauman, 44 Treasurer (2012) Vice President – Fund Business Management Group, Capital Research and Management Company Steven I. Koszalka, 48 Assistant Secretary (2010) Vice President – Fund Business Management Group, Capital Research and Management Company Dori Laskin, 61 Assistant Treasurer (2010) Vice President – Fund Business Management Group, Capital Research and Management Company Ari M. Vinocor, 37 Assistant Treasurer (2007) Vice President – Fund Business Management Group, Capital Research and Management Company *Company affiliated with Capital Research and Management Company. 1The term “independent” trustee refers to a trustee who is not an “interested person” of the fund within the meaning of the 1940 Act. 2Includes service as a trustee or officer of the fund’s predecessor, The American Funds Income Series, a Massachusetts business trust. Trustees and officers of the fund serve until their resignation, removal or retirement. 3Funds managed by Capital Research and Management Company, including the American Funds; American Funds Insurance Series,® which is composed of 19 funds and serves as the underlying investment vehicle for certain variable insurance contracts; American Funds Target Date Retirement Series,® which is composed of 10 funds and is available through tax-deferred retirement plans and IRAs; American Funds Portfolio Series,SM which is composed of eight funds; and American Funds College Target Date Series,SM which is composed of seven funds. 4This includes all directorships/trusteeships (other than those in the American Funds or other funds managed by Capital Research and Management Company) that are held by each trustee as a director/trustee of a public company or a registered investment company. Unless otherwise noted, all directorships/trusteeships are current. 5“Interested persons” of the fund within the meaning of the 1940 Act, on the basis of their affiliation with the fund’s investment adviser, Capital Research and Management Company, or affiliated entities (including the fund’s principal underwriter). 6All of the officers listed are officers and/or directors/trustees of one or more of the other funds for which Capital Research and Management Company serves as investment adviser. The address for all trustees and officers of the fund is 333 South Hope Street, 55th Floor, Los Angeles, California 90071, Attention: Secretary. Page 17 Fund shares owned by trustees as of December 31, 2011: Name Dollar range1 of fund shares owned Aggregate dollar range1 of shares owned in all funds in the American Funds family overseen by trustee Dollar range1,2 of independent trustees deferred compensation3 allocated to fund Aggregate dollar range1,2 of independent trustees deferred compensation3 allocated to all funds within American Funds family overseen by trustee “Independent” trustees William H. Baribault None Over$100,0004 N/A $1 – $10,000 James G. Ellis None Over $100,000 N/A N/A Leonard R. Fuller None Over $100,000 N/A Over $100,000 W. Scott Hedrick None Over $100,000 N/A N/A R. Clark Hooper None Over $100,000 N/A Over $100,000 Merit E. Janow None Over $100,000 N/A N/A Laurel B. Mitchell $1 – $10,000 $50,001 – $100,000 N/A N/A Frank M. Sanchez $1 – $10,000 $10,001 – $50,000 N/A N/A Margaret Spellings None $50,001 – $100,0005 N/A $10,001 – $50,0005 Steadman Upham None Over$100,0004 N/A Over $100,000 Page 18 Name Dollar range1 of fund shares owned Aggregate dollar range1 of shares owned in all funds in the American Funds family overseen by trustee “Interested” trustees John H. Smet Over $100,000 Over $100,000 1Ownership disclosure is made using the following ranges: None; $1 – $10,000; $10,001 – $50,000; $50,001 – $100,000; and Over $100,000. The amounts listed for “interested” trustees include shares owned through The Capital Group Companies, Inc. retirement plan and 401(k) plan. 2N/A indicates that the listed individual, as of December 31, 2011, was not a trustee of a particular fund, did not allocate deferred compensation to the fund or did not participate in the deferred compensation plan. 3Eligible trustees may defer their compensation under a nonqualified deferred compensation plan. Deferred amounts accumulate at an earnings rate determined by the total return of one or more American Funds as designated by the trustee. 4Information is as of July 31, 2012. 5Information is as of August 20, 2012. Trustee compensation — No compensation is paid by the fund to any officer or trustee who is a director, officer or employee of the investment adviser or its affiliates. Except for the independent trustees listed in the “Board of trustees and officers — ‘Independent’ trustees” table under the “Management of the fund” section, all other officers and trustees of the fund are directors, officers or employees of the investment adviser or its affiliates. The boards of funds advised by the investment adviser typically meet either individually or jointly with the boards of one or more other such funds with substantially overlapping board membership (in each case referred to as a “board cluster”). The fund typically pays each independent trustee an annual fee, which ranges from $580 to $3,482, based primarily on the total number of board clusters on which that independent trustee serves. In addition, the fund generally pays independent trustees attendance and other fees for meetings of the board and its committees. Board and committee chairs receive additional fees for their services. Independent trustees also receive attendance fees for certain special joint meetings and information sessions with directors and trustees of other groupings of funds advised by the investment adviser. The fund and the other funds served by each independent trustee each pay an equal portion of these attendance fees. No pension or retirement benefits are accrued as part of fund expenses. Independent trustees may elect, on a voluntary basis, to defer all or a portion of their fees through a deferred compensation plan in effect for the fund. The fund also reimburses certain expenses of the independent trustees. Page 19 Trustee compensation earned during the fiscal year ended August 31, 2012: Name Aggregate compensation (including voluntarily deferred compensation1) from the fund Total compensation (including voluntarily deferred compensation1) from all funds managed by Capital Research and Management Company or its affiliates2 William H. Baribault $5,743 $233,923 James G. Ellis 4,461 303,939 Leonard R. Fuller3 5,098 352,981 W. Scott Hedrick 5,153 207,097 R. Clark Hooper 5,243 469,708 Merit E. Janow 4,159 301,535 Laurel B. Mitchell3 6,303 228,597 Frank M. Sanchez 6,128 211,863 Margaret Spellings3 4,770 209,093 Steadman Upham3 4,813 270,535 1Amounts may be deferred by eligible trustees under a nonqualified deferred compensation plan adopted by the fund in 1993. Deferred amounts accumulate at an earnings rate determined by the total return of one or more American Funds as designated by the trustees. Compensation shown in this table for the fiscal year ended August 31, 2012 does not include earnings on amounts deferred in previous fiscal years. See footnote 3 to this table for more information. 2Funds managed by Capital Research and Management Company, including the American Funds; American Funds Insurance Series,® which is composed of 19 funds and serves as the underlying investment vehicle for certain variable insurance contracts; American Funds Target Date Retirement Series,® which is composed of 10 funds and is available through tax-deferred retirement plans and IRAs; American Funds Portfolio Series,SM which is composed of eight funds; and American Funds College Target Date Series,SM which is composed of seven funds. 3Since the deferred compensation plan’s adoption, the total amount of deferred compensation accrued by the fund (plus earnings thereon) through the 2012 fiscal year for participating trustees is as follows: Leonard R. Fuller ($51,406), Laurel B. Mitchell ($336), Margaret Spellings ($625) and Steadman Upham ($31,404). Amounts deferred and accumulated earnings thereon are not funded and are general unsecured liabilities of the fund until paid to the trustees. As of October 1, 2012, the officers and trustees of the fund and their families, as a group, owned beneficially or of record less than 1% of the outstanding shares of the fund. Page 20 Fund organization and the board of trustees — The fund, an open-end, diversified management investment company, was organized as a Massachusetts business trust on May 8, 1985 and was reorganized as a Delaware statutory trust on November 1, 2010. All fund operations are supervised by the fund’s board of trustees which meets periodically and performs duties required by applicable state and federal laws. Delaware law charges trustees with the duty of managing the business affairs of the trust. Trustees are considered to be fiduciaries of the trust and owe duties of care and loyalty to the trust and its shareholders. Independent board members are paid certain fees for services rendered to the fund as described above. They may elect to defer all or a portion of these fees through a deferred compensation plan in effect for the fund. The fund has several different classes of shares. Shares of each class represent an interest in the same investment portfolio. Each class has pro rata rights as to voting, redemption, dividends and liquidation, except that each class bears different distribution expenses and may bear different transfer agent fees and other expenses properly attributable to the particular class as approved by the board of trustees and set forth in the fund’s rule 18f-3 Plan. Each class’ shareholders have exclusive voting rights with respect to the respective class’ rule 12b-1 plans adopted in connection with the distribution of shares and on other matters in which the interests of one class are different from interests in another class. Shares of all classes of the fund vote together on matters that affect all classes in substantially the same manner. Each class votes as a class on matters that affect that class alone. Note that 529 college savings plan account owners invested in Class 529 shares are not shareholders of the fund and, accordingly, do not have the rights of a shareholder, such as the right to vote proxies relating to fund shares. As the legal owner of the fund’s Class 529 shares, the Virginia College Savings PlanSM will vote any proxies relating to the fund’s Class 529 shares. In addition, the trustees have the authority to establish new series and classes of shares, and to split or combine outstanding shares into a greater or lesser number, without shareholder approval. The fund does not hold annual meetings of shareholders. However, significant matters that require shareholder approval, such as certain elections of board members or a change in a fundamental investment policy, will be presented to shareholders at a meeting called for such purpose. Shareholders have one vote per share owned. The fund’s declaration of trust and by-laws, as well as separate indemnification agreements with independent trustees, provide in effect that, subject to certain conditions, the fund will indemnify its officers and trustees against liabilities or expenses actually and reasonably incurred by them relating to their service to the fund. However, trustees are not protected from liability by reason of their willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of their office. Removal of trustees by shareholders — At any meeting of shareholders, duly called and at which a quorum is present, shareholders may, by the affirmative vote of the holders of two-thirds of the votes entitled to be cast, remove any trustee from office and may elect a successor or successors to fill any resulting vacancies for the unexpired terms of removed trustees. In addition, the trustees of the fund will promptly call a meeting of shareholders for the purpose of voting upon the removal of any trustees when requested in writing to do so by the record holders of at least 10% of the outstanding shares. Page 21 Leadership structure — The board’s chair is currently an independent trustee who is not an “interested person” of the fund within the meaning of the 1940 Act. The board has determined that an independent chair facilitates oversight and enhances the effectiveness of the board. The independent chair’s duties include, without limitation, generally presiding at meetings of the board, approving board meeting schedules and agendas, leading meetings of the independent trustees in executive session, facilitating communication with committee chairs, and serving as the principal independent trustee contact for fund management and independent fund counsel. Risk oversight — Day-to-day management of the fund, including risk management, is the responsibility of the fund’s contractual service providers, including the fund’s investment adviser, principal underwriter/distributor and transfer agent. Each of these entities is responsible for specific portions of the fund’s operations, including the processes and associated risks relating to the fund’s investments, integrity of cash movements, financial reporting, operations and compliance. The board of trustees oversees the service providers’ discharge of their responsibilities, including the processes they use to manage relevant risks. In that regard, the board receives reports regarding the operations of the fund’s service providers, including risks. For example, the board receives reports from investment professionals regarding risks related to the fund’s investments and trading. The board also receives compliance reports from the fund’s and the investment adviser’s chief compliance officers addressing certain areas of risk. Committees of the fund’s board, as well as joint committees of independent board members of funds managed by Capital Research and Management Company, also explore risk management procedures in particular areas and then report back to the full board. For example, the fund’s audit committee oversees the processes and certain attendant risks relating to financial reporting, valuation of fund assets, and related controls. Similarly, a joint review and advisory committee oversees certain risk controls relating to the fund’s transfer agency services. Not all risks that may affect the fund can be identified or processes and controls developed to eliminate or mitigate their effect. Moreover, it is necessary to bear certain risks (such as investment-related risks) to achieve the fund’s objectives. As a result of the foregoing and other factors, the ability of the fund’s service providers to eliminate or mitigate risks is subject to limitations. Committees of the board of trustees — The fund has an audit committee comprised of William H. Baribault, Leonard R. Fuller, W. Scott Hedrick, Laurel B. Mitchell, Frank M. Sanchez and Steadman Upham, none of whom is an “interested person” of the fund within the meaning of the 1940 Act. The committee provides oversight regarding the fund’s accounting and financial reporting policies and practices, its internal controls and the internal controls of the fund’s principal service providers. The committee acts as a liaison between the fund’s independent registered public accounting firm and the full board of trustees. The audit committee held six meetings during the 2012 fiscal year. The fund has a contracts committee comprised of William H. Baribault, James G. Ellis, Leonard R. Fuller, W. Scott Hedrick, R. Clark Hooper, Merit E. Janow, Laurel B. Mitchell, Frank M. Sanchez, Margaret Spellings, and Steadman Upham, none of whom is an “interested person” of the fund within the meaning of the 1940 Act. The committee’s principal function is to request, review and consider the information deemed necessary to evaluate the terms of certain agreements between the fund and its investment adviser or the investment adviser’s affiliates, such as the Investment Advisory and Service Agreement, Principal Underwriting Agreement, Administrative Services Agreement and Plans of Distribution adopted pursuant to rule 12b-1 under the 1940 Act, that the fund may enter into, renew or continue, and to make its Page 22 recommendations to the full board of trustees on these matters. The contracts committee held one meeting during the 2012 fiscal year. The fund has a nominating and governance committee comprised of William H. Baribault, James G. Ellis, R. Clark Hooper, Merit E. Janow, Laurel B. Mitchell and Margaret Spellings, none of whom is an “interested person” of the fund within the meaning of the 1940 Act. The committee periodically reviews such issues as the board’s composition, responsibilities, committees, compensation and other relevant issues, and recommends any appropriate changes to the full board of trustees. The committee also evaluates, selects and nominates independent trustee candidates to the full board of trustees. While the committee normally is able to identify from its own and other resources an ample number of qualified candidates, it will consider shareholder suggestions of persons to be considered as nominees to fill future vacancies on the board. Such suggestions must be sent in writing to the nominating and governance committee of the fund, addressed to the fund’s secretary, and must be accompanied by complete biographical and occupational data on the prospective nominee, along with a written consent of the prospective nominee for consideration of his or her name by the committee. The nominating and governance committee held two meetings during the 2012 fiscal year. Proxy voting procedures and principles — The fund’s investment adviser, in consultation with the fund’s board, has adopted Proxy Voting Procedures and Principles (the “Principles”) with respect to voting proxies of securities held by the fund, other American Funds and American Funds Insurance Series. The complete text of these principles is available on the American Funds website at americanfunds.com. Proxies are voted by a committee of the appropriate equity investment division of the investment adviser under authority delegated by the funds’ boards. Therefore, if more than one fund invests in the same company, they may vote differently on the same proposal. In addition, the funds’ boards monitor the proxy voting process and generally provide guidance with respect to the Principles through a joint proxy committee of the American Funds. The investment adviser seeks to vote all U.S. proxies; however, in certain circumstances it may be impracticable or impossible to do so. Proxies for companies outside the U.S. also are voted, provided there is sufficient time and information available. After a proxy statement is received, the investment adviser prepares a summary of the proposals contained in the proxy statement. A discussion of any potential conflicts of interest also is included in the summary. For proxies of securities managed by a particular investment division of the investment adviser, the initial voting recommendation is made by one or more of the division’s investment analysts familiar with the company and industry. A second recommendation is made by a proxy coordinator (an investment analyst or other individual with experience in corporate governance and proxy voting matters) within the appropriate investment division, based on knowledge of these Principles and familiarity with proxy-related issues. The proxy summary and voting recommendations are made available to the appropriate proxy voting committee for a final voting decision. The analyst and proxy coordinator making voting recommendations are responsible for noting any potential material conflicts of interest. One example might be where a board member of one or more American Funds is also a board member of a company whose proxy is being voted. In such instances, proxy voting committee members are alerted to the potential conflict. The proxy voting committee may then elect to vote the proxy or seek a third-party recommendation or vote of an ad hoc group of committee members. Page 23 The Principles, which have been in effect in substantially their current form for many years, provide an important framework for analysis and decision-making by all funds. However, they are not exhaustive and do not address all potential issues. The Principles provide a certain amount of flexibility so that all relevant facts and circumstances can be considered in connection with every vote. As a result, each proxy received is voted on a case-by-case basis considering the specific circumstances of each proposal. The voting process reflects the funds’ understanding of the company’s business, its management and its relationship with shareholders over time. Information regarding how the fund voted proxies relating to portfolio securities during the 12-month period ended June 30 of each year will be available on or about September 1 of each year (a) without charge, upon request by calling American Funds Service Company at 800/421-4225, (b) on the American Funds website and (c) on the SEC’s website at sec.gov. The following summary sets forth the general positions of the American Funds, American Funds Insurance Series and the investment adviser on various proposals. A copy of the full Principles is available upon request, free of charge, by calling American Funds Service Company or visiting the American Funds website. Director matters — The election of a company’s slate of nominees for director generally is supported. Votes may be withheld for some or all of the nominees if this is determined to be in the best interest of shareholders. Separation of the chairman and CEO positions also may be supported. Governance provisions — Typically, proposals to declassify a board (elect all directors annually) are supported based on the belief that this increases the directors’ sense of accountability to shareholders. Proposals for cumulative voting generally are supported in order to promote management and board accountability and an opportunity for leadership change. Proposals designed to make director elections more meaningful, either by requiring a majority vote or by requiring any director receiving more withhold votes than affirmative votes to tender his or her resignation, generally are supported. Shareholder rights — Proposals to repeal an existing poison pill generally are supported. (There may be certain circumstances, however, when a proxy voting committee of a fund or an investment division of the investment adviser believes that a company needs to maintain anti-takeover protection.) Proposals to eliminate the right of shareholders to act by written consent or to take away a shareholder’s right to call a special meeting typically are not supported. Compensation and benefit plans — Option plans are complicated, and many factors are considered in evaluating a plan. Each plan is evaluated based on protecting shareholder interests and a knowledge of the company and its management. Considerations include the pricing (or repricing) of options awarded under the plan and the impact of dilution on existing shareholders from past and future equity awards. Compensation packages should be structured to attract, motivate and retain existing employees and qualified directors; however, they should not be excessive. Routine matters — The ratification of auditors, procedural matters relating to the annual meeting and changes to company name are examples of items considered routine. Such items generally are voted in favor of management’s recommendations unless circumstances indicate otherwise. Page 24 Principal fund shareholders — The following table identifies those investors who own of record, or are known by the fund to own beneficially, 5% or more of any class of its shares as of the opening of business on October 1, 2012. Unless otherwise indicated, the ownership percentages below represent ownership of record rather than beneficial ownership. Name and address Ownership Ownership percentage Edward D. Jones & Co. Omnibus Account Maryland Heights, MO Record Class A Class B Class 529-A Class 529-B 14.73% 9.63 7.97 5.49 Pershing, LLC Jersey City, NJ Record Class A Class B Class C Class F-1 Class F-2 7.34 7.29 9.08 18.12 12.19 Merrill Lynch Omnibus Account Jacksonville, FL Record Class B Class C Class F-2 9.37 10.86 13.51 National Financial Services, LLC Omnibus Account New York, NY Record Class B Class C Class F-1 6.55 5.54 10.26 First Clearing, LLC Custody Account St. Louis, MO Record Class B Class F-1 5.81 7.18 UBS WM USA Omnibus Account Jersey City, NJ Record Class F-1 5.65 Stifel Nicolaus & Co., Inc. Omnibus Account St. Louis, MO Record Class F-2 38.71 Capital Group Private Client Services Account Irvine, CA Record Class F-2 10.37 LPL Financial Omnibus Account San Diego, CA Record Class F-2 5.28 Hartford Securities Distribution Co. Hartford, CT Record Class R-1 12.19 ABC Rail Products Corporation Medical Plan Phoenix, AZ Record Beneficial Class R-1 5.49 Trader Joe’s Company Retirement Plan Englewood, CO Record Beneficial Class R-4 31.81 John Hancock Life Insurance Co. USA Omnibus Account Boston, MA Record Class R-5 45.83 The Capital Group Companies Retirement Plans Los Angeles, CA Record Beneficial Class R-5 12.75 American Funds 2020 Target Date Retirement Fund Los Angeles, CA Record Class R-6 21.62 American Funds 2025 Target Date Retirement Fund Los Angeles, CA Record Class R-6 18.79 Page 25 Name and address Ownership Ownership percentage American Funds 2015 Target Date Retirement Fund Los Angeles, CA Record Class R-6 15.18 American Funds 2030 Target Date Retirement Fund Los Angeles, CA Record Class R-6 9.34 American Funds Income Portfolio Irvine, CA Record Class R-6 6.35 American Funds 2035 Target Date Retirement Fund Los Angeles, CA Record Class R-6 6.35 American Funds 2040 Target Date Retirement Fund Los Angeles, CA Record Class R-6 5.67 Unless otherwise noted, references in this statement of additional information to Class F shares, Class R shares or Class 529 shares refer to both F share classes, all R share classes or all 529 share classes, respec Page 26 Investment adviser — Capital Research and Management Company, the fund’s investment adviser, founded in 1931, maintains research facilities in the United States and abroad (Los Angeles, San Francisco, New York, Washington, D.C., London, Geneva, Hong Kong, Singapore and Tokyo). These facilities are staffed with experienced investment professionals. The investment adviser is located at 333 South Hope Street, Los Angeles, CA 90071. It is a wholly owned subsidiary of The Capital Group Companies, Inc., a holding company for several investment management subsidiaries. Capital Research and Management Company manages equity assets through three equity investment divisions and fixed-income assets through its fixed-income division. The three equity investment divisions make investment decisions on an independent basis and include Capital World Investors, Capital Research Global Investors and a third equity investment division. Portfolio counselors in the third equity investment division rely on a research team that also provides investment services to institutional clients and other accounts advised by affiliates of Capital Research and Management Company. The investment adviser has adopted policies and procedures that address issues that may arise as a result of an investment professional’s management of the fund and other funds and accounts. Potential issues could involve allocation of investment opportunities and trades among funds and accounts, use of information regarding the timing of fund trades, investment professional compensation and voting relating to portfolio securities. The investment adviser believes that its policies and procedures are reasonably designed to address these issues. Compensation of investment professionals — As described in the prospectus, the investment adviser uses a system of multiple portfolio counselors in managing fund assets. In addition, Capital Research and Management Company’s investment analysts may make investment decisions with respect to a portion of a fund’s portfolio within their research coverage. Portfolio counselors and investment analysts are paid competitive salaries by Capital Research and Management Company. In addition, they may receive bonuses based on their individual portfolio results. Investment professionals also may participate in profit-sharing plans. The relative mix of compensation represented by bonuses, salary and profit-sharing plans will vary depending on the individual’s portfolio results, contributions to the organization and other factors. To encourage a long-term focus, bonuses based on investment results are calculated by comparing pretax total investment returns to relevant benchmarks over the most recent year, a four-year rolling average and an eight-year rolling average with greater weight placed on the four-year and eight-year rolling averages. For portfolio counselors, benchmarks may include measures of the marketplaces in which the fund invests and measures of the results of comparable mutual funds. For investment analysts, benchmarks may include relevant market measures and appropriate industry or sector indexes reflecting their areas of expertise. Capital Research and Management Company makes periodic subjective assessments of analysts’ contributions to the investment process and this is an element of their overall compensation. The investment results of each of the fund’s portfolio counselors are measured against the following benchmarks: Lipper General U.S. Government Funds Average and Barclays U.S. Government/Mortgage Backed Securities Index. From time to time, Capital Research and Management Company may adjust or customize these benchmarks to better reflect the universe of comparably managed funds of competitive investment management firms. Portfolio counselor fund holdings and other managed accounts — As described below, portfolio counselors may personally own shares of the fund. In addition, portfolio counselors Page 27 may manage portions of other mutual funds or accounts advised by Capital Research and Management Company or its affiliates. The following table reflects information as of August 31, 2012: Portfolio counselor Dollar range of fund shares owned1 Number of other registered investment companies (RICs) for which portfolio counselor is a manager (assets of RICs in billions)2 Number of other pooled investment vehicles (PIVs) for which portfolio counselor is a manager (assets of PIVs in billions)3 Number of other accounts for which portfolio counselor is a manager (assets of other accounts in billions)4 Thomas H. Hogh Over $1,000,0005 5 $62.4 1 $0.11 1 $0.09 Kevin Adams None5 2 $4.4 1 $0.11 36 $1.40 Fergus N. MacDonald $100,001 – $500,000 3 $4.5 None None Wesley K.-S. Phoa $100,001 – $500,000 6 $52.0 2 $0.29 6 $3.35 1Ownership disclosure is made using the following ranges: None; $1 – $10,000; $10,001 – $50,000; $50,001 – $100,000; $100,001 – $500,000; $500,001 – $1,000,000; and Over $1,000,000. The amounts listed include shares owned through The Capital Group Companies, Inc. retirement plan and 401(k) plan. 2Indicates fund(s) where the portfolio counselor also has significant responsibilities for the day to day management of the fund(s). Assets noted are the total net assets of the registered investment companies and are not the total assets managed by the individual, which is a substantially lower amount. 3Represents funds advised or sub-advised by Capital Research and Management Company or its affiliates and sold outside the United States and/or fixed-income assets in institutional accounts managed by investment adviser subsidiaries of Capital Group International, Inc., an affiliate of Capital Research and Management Company. Assets noted are the total net assets of the funds or accounts and are not the total assets managed by the individual, which is a substantially lower amount. 4Reflects other professionally managed accounts held at companies affiliated with Capital Research and Management Company. Personal brokerage accounts of portfolio counselors and their families are not reflected. 5Tax considerations for portfolio counselors outside the U.S. may adversely influence the portfolio counselor’s ability to own shares of the fund. 6The advisory fee of one of these accounts (representing $0.08 billion in total assets) is based partially on its investment results. Investment Advisory and Service Agreement — The Investment Advisory and Service Agreement (the “Agreement”) between the fund and the investment adviser will continue in effect until March 31, 2013, unless sooner terminated, and may be renewed from year to year thereafter, provided that any such renewal has been specifically approved at least annually by (a) the board of trustees, or by the vote of a majority (as defined in the 1940 Act) of the outstanding voting securities of the fund, and (b) the vote of a majority of trustees who are not parties to the Agreement or interested persons (as defined in the 1940 Act) of any such party, cast in person at a meeting called for the purpose of voting on such approval. The Agreement provides that the investment adviser has no liability to the fund for its acts or omissions in the performance of its obligations to the fund not involving willful misconduct, bad faith, gross negligence or reckless disregard of its obligations under the Agreement. The Agreement also provides that either party has the right to terminate it, without penalty, upon 60 days’ written notice to the other party, and that the Agreement automatically terminates in the event of its assignment (as defined in the 1940 Act). In addition, the Agreement provides that the investment adviser may delegate all, or a portion of, its investment management responsibilities Page 28 to one or more subsidiary advisers approved by the fund’s board, pursuant to an agreement between the investment adviser and such subsidiary. Any such subsidiary adviser will be paid solely by the investment adviser out of its fees. In addition to providing investment advisory services, the investment adviser furnishes the services and pays the compensation and travel expenses of persons to perform the fund’s executive, administrative, clerical and bookkeeping functions, and provides suitable office space, necessary small office equipment and utilities, general purpose accounting forms, supplies and postage used at the fund’s offices. The fund pays all expenses not assumed by the investment adviser, including, but not limited to: custodian, stock transfer and dividend disbursing fees and expenses; shareholder recordkeeping and administrative expenses; costs of the designing, printing and mailing of reports, prospectuses, proxy statements and notices to its shareholders; taxes; expenses of the issuance and redemption of fund shares (including stock certificates, registration and qualification fees and expenses); expenses pursuant to the fund’s plans of distribution (described below); legal and auditing expenses; compensation, fees and expenses paid to independent trustees; association dues; costs of stationery and forms prepared exclusively for the fund; and costs of assembling and storing shareholder account data. The management fee is based upon the daily net assets of the fund and monthly gross investment income. Gross investment income is determined in accordance with generally accepted accounting principles and does not include gains or losses from sales of capital assets. Page 29 The management fee is based on the following annualized rates and daily net asset levels: Net asset level Rate In excess of Up to 0.30% $ 0 $ The Agreement also provides for fees based on monthly gross investment income at the following annualized rates: Monthly gross investment income Rate In excess of Up to 3.00% $ 0 $ For the fiscal years ended August 31, 2012, 2011 and 2010, the investment adviser was entitled to receive from the fund management fees of $14,402,000, $15,674,000 and $17,328,000, respectively. Page 30 Administrative services — The investment adviser and its affiliates provide certain administrative services for shareholders of the fund’s Class A, C, F, R and 529 shares. Services include, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders. These services are provided pursuant to an Administrative Services Agreement (the “Administrative Agreement”) between the fund and the investment adviser relating to the fund’s Class A, C, F, R and 529 shares. The Administrative Agreement will continue in effect until March 31, 2013, unless sooner renewed or terminated, and may be renewed from year to year thereafter, provided that any such renewal has been specifically approved at least annually by the vote of a majority of the members of the fund’s board who are not parties to the Administrative Agreement or interested persons (as defined in the 1940 Act) of any such party, cast in person at a meeting called for the purpose of voting on such approval. The fund may terminate the Administrative Agreement at any time by vote of a majority of independent board members. The investment adviser has the right to terminate the Administrative Agreement upon 60 days’ written notice to the fund. The Administrative Agreement automatically terminates in the event of its assignment (as defined in the 1940 Act). Under the Administrative Agreement, the investment adviser receives an administrative services fee at the annual rate of .01% of the average daily net assets of the fund attributable to Class A shares and .05% of the average daily net assets of the fund attributable to Class C, F, R and 529 shares for administrative services provided to these share classes. Administrative services fees are paid monthly and accrued daily. Prior to January 1, 2012, Class A shares were not subject to an administrative services fee and Class C, F, R and 529 shares were subject to an administrative services fee of up to .15% (.10% for Class R-5 and .05% for Class R-6) based on each share class’s respective average daily net assets. The investment adviser used a portion of the administrative services fee paid on Class C, F, R and 529 shares to compensate third parties for transfer agent services provided to shareholder accounts on behalf of the fund. Of the remainder, the investment adviser retained no more than .05% of the average daily net assets for each applicable share class for the administrative services it provided. Prior to January 1, 2012, the administrative services fee also included compensation for transfer agent and shareholder services provided to fund shareholders in each applicable share class. In addition to making administrative services fee payments to unaffiliated third parties, the investment adviser made payments from the administrative services fee to American Funds Service Company according to a fee schedule, based principally on the number of accounts serviced, contained in a Shareholder Services Agreement between the fund and American Funds Service Company. A portion of the fees paid to American Funds Service Company for transfer agent services was also paid directly from the relevant share class. Page 31 During the 2012 fiscal year, administrative services fees were: Administrative services fee Class A $281,000 Class C 271,000 Class F-1 94,000 Class F-2 30,000 Class 529-A 96,000 Class 529-B 6,000 Class 529-C 49,000 Class 529-E 6,000 Class 529-F-1 6,000 Class R-1 10,000 Class R-2 116,000 Class R-3 112,000 Class R-4 115,000 Class R-5 78,000 Class R-6 435,000 These amounts do not include transfer agent fees paid through the administrative services fee prior to January 1, 2012. See the “Transfer agent services” section for information on transfer agent fees paid by the fund during the 2012 fiscal year. Principal Underwriter and plans of distribution — American Funds Distributors, Inc. (the “Principal Underwriter”) is the principal underwriter of the fund’s shares. The Principal Underwriter is located at 333 South Hope Street, Los Angeles, CA 90071; 6455 Irvine Center Drive, Irvine, CA 92618; 3500 Wiseman Boulevard, San Antonio, TX 78251 and 12811 North Meridian Street, Carmel, IN 46032. The Principal Underwriter receives revenues relating to sales of the fund’s shares, as follows: · For Class A and 529-A shares, the Principal Underwriter receives commission revenue consisting of the balance of the Class A and 529-A sales charge remaining after the allowances by the Principal Underwriter to investment dealers. · For Class B and 529-B shares sold prior to April 21, 2009, the Principal Underwriter sold its rights to the .75% distribution-related portion of the 12b-1 fees paid by the fund, as well as any contingent deferred sales charges, to a third party. The Principal Underwriter compensated investment dealers for sales of Class B and 529-B shares out of the proceeds of this sale and kept any amounts remaining after this compensation was paid. · For Class C and 529-C shares, the Principal Underwriter receives any contingent deferred sales charges that apply during the first year after purchase. In addition, the fund reimburses the Principal Underwriter for advancing immediate service fees to qualified dealers and advisers upon the sale of Class C and 529-C shares. The fund also reimbursed the Principal Underwriter for advancing immediate service fees to qualified dealers on sales of Class B and 529-B shares prior to April 21, 2009. The fund also reimburses the Principal Underwriter for service fees (and, in the case of Class 529-E shares, commissions) Page 32 paid on a quarterly basis to intermediaries, such as qualified dealers or financial advisers, in connection with investments in Class F-1, 529-F-1, 529-E, R-1, R-2, R-3 and R-4 shares. Page 33 Commissions, revenue or service fees retained by the Principal Underwriter after allowances or compensation to dealers were: Fiscal year Commissions, revenue or fees retained Allowance or compensation to dealers Class A 2012 $2,257,000 $8,687,000 2011 1,486,000 5,702,000 2010 2,386,000 9,117,000 Class B 2012 0 0 2011 0 0 2010 28,000 0 Class C 2012 0 1,142,000 2011 293,000 789,000 2010 450,000 1,403,000 Class 529-A 2012 108,000 405,000 2011 99,000 367,000 2010 127,000 480,000 Class 529-B 2012 0 0 2011 0 0 2010 1,000 0 Class 529-C 2012 0 155,000 2011 28,000 130,000 2010 19,000 194,000 Plans of distribution — The fund has adopted plans of distribution (the “Plans”) pursuant to rule 12b-1 under the 1940 Act. The Plans permit the fund to expend amounts to finance any activity primarily intended to result in the sale of fund shares, provided the fund’s board of trustees has approved the category of expenses for which payment is being made. Each Plan is specific to a particular share class of the fund. As the fund has not adopted a Plan for Class F-2, Class R-5 or Class R-6, no 12b-1 fees are paid from Class F-2, Class R-5 or Class R-6 share assets and the following disclosure is not applicable to these share classes. Payments under the Plans may be made for service-related and/or distribution-related expenses. Service-related expenses include paying service fees to qualified dealers. Distribution-related expenses include commissions paid to qualified dealers. The amounts actually paid under the Plans for the past fiscal year, expressed as a percentage of the fund’s average daily net assets attributable to the applicable share class, are disclosed in the prospectus under “Fees and expenses of the fund.” Further information regarding the amounts available under each Plan is in the “Plans of Distribution” section of the prospectus. Page 34 Following is a brief description of the Plans: Class A and 529-A — For Class A and 529-A shares, up to .25% of the fund’s average daily net assets attributable to such shares is reimbursed to the Principal Underwriter for paying service-related expenses, and the balance available under the applicable Plan may be paid to the Principal Underwriter for distribution-related expenses. The fund may annually expend up to .30% for Class A shares and up to .50% for Class 529-A shares under the applicable Plan. Distribution-related expenses for Class A and 529-A shares include dealer commissions and wholesaler compensation paid on sales of shares of $1 million or more purchased without a sales charge. Commissions on these “no load” purchases (which are described in further detail under the “Sales Charges” section of this statement of additional information) in excess of the Class A and 529-A Plan limitations and not reimbursed to the Principal Underwriter during the most recent fiscal quarter are recoverable for five quarters, provided that the reimbursement of such commissions does not cause the fund to exceed the annual expense limit. After five quarters, these commissions are not recoverable. Class B and 529-B — The Plans for Class B and 529-B shares provide for payments to the Principal Underwriter of up to .25% of the fund’s average daily net assets attributable to such shares for paying service-related expenses and .75% for distribution-related expenses, which include the financing of commissions paid to qualified dealers. Other share classes (Class C, 529-C, F-1, 529-F-1, 529-E, R-1, R-2, R-3 and R-4) — The Plans for each of the other share classes that have adopted Plans provide for payments to the Principal Underwriter for paying service-related and distribution-related expenses of up to the following amounts of the fund’s average daily net assets attributable to such shares: Share class Service related payments1 Distribution related payments1 Total allowable under the Plans2 Class C 0.25% 0.75% 1.00% Class 529-C Class F-1 — Class 529-F-1 — Class 529-E Class R-1 Class R-2 Class R-3 Class R-4 — 1 Amounts in these columns represent the amounts approved by the board of trustees under the applicable Plan. 2 The fund may annually expend the amounts set forth in this column under the current Plans with the approval of the board of trustees. Page 35 During the 2012 fiscal year, 12b-1 expenses accrued and paid, and if applicable, unpaid, were: 12b-1 expenses 12b-1 unpaid liability outstanding Class A Class B Class C Class F-1 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 — — Class R-1 Class R-2 Class R-3 Class R-4 Approval of the Plans — As required by rule 12b-1 and the 1940 Act, the Plans (together with the Principal Underwriting Agreement) have been approved by the full board of trustees and separately by a majority of the independent trustees of the fund who have no direct or indirect financial interest in the operation of the Plans or the Principal Underwriting Agreement. In addition, the selection and nomination of independent trustees of the fund are committed to the discretion of the independent trustees during the existence of the Plans. Potential benefits of the Plans to the fund include quality shareholder services, savings to the fund in transfer agency costs, and benefits to the investment process from growth or stability of assets. The Plans may not be amended to materially increase the amount spent for distribution without shareholder approval. Plan expenses are reviewed quarterly by the board of trustees and the Plans must be renewed annually by the board of trustees. A portion of the fund’s 12b-1 expense is paid to financial advisers to compensate them for providing ongoing services. If you have questions regarding your investment in the fund or need assistance with your account, please contact your financial adviser. If you need a financial adviser, please call American Funds Distributors at (800) 421-4120 for assistance. Fee to Virginia College Savings Plan — With respect to Class 529 shares, as compensation for its oversight and administration, Virginia College Savings Plan receives a quarterly fee accrued daily and calculated at the annual rate of .10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds, .09% on net assets between $30 billion and $60 billion, .08% on net assets between $60 billion and $90 billion, .07% on net assets between $90 billion and $120billion, and .06% on net assets between $120 billion and $150billion. The fee for any given calendar quarter is accrued and calculated on the basis of average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Page 36 Other compensation to dealers — As of July 2012, the top dealers (or their affiliates) that American Funds Distributors anticipates will receive additional compensation (as described in the prospectus) include: AXA Advisors, LLC Cadaret, Grant & Co., Inc. Cambridge Investment Research, Inc. Cetera Financial Group Financial Network Investment Corporation Genworth Financial Securities Corporation Multi-Financial Securities Corporation Primevest Financial Services, Inc. Commonwealth Financial Network D.A. Davidson & Co. Edward Jones H. Beck, Inc. Hefren-Tillotson, Inc. HTK / Janney Montgomery Group Hornor, Townsend & Kent, Inc. Janney Montgomery Scott LLC ING Group ING Financial Advisers, LLC ING Financial Partners, Inc. J. J. B. Hilliard, W. L. Lyons, LLC Lincoln Network Lincoln Financial Advisors Corporation Lincoln Financial Securities Corporation LPL Group LPL Financial LLC Uvest Investment Services Merrill Lynch, Pierce, Fenner & Smith Incorporated Metlife Enterprises Metlife Securities Inc. New England Securities Tower Square Securities, Inc. Walnut Street Securities, Inc. MML Investors Services, Inc. Morgan Stanley Smith Barney LLC NFP Securities, Inc. Northwestern Mutual Investment Services, LLC NPH / Jackson National Invest Financial Corporation Investment Centers of America, Inc. National Planning Corporation SII Investments, Inc. Park Avenue Securities LLC PFS Investments Inc. Raymond James Group Morgan Keegan & Company, Inc. Raymond James & Associates, Inc. Raymond James Financial Services Inc. Page 37 RBC Capital Markets Corporation Robert W. Baird & Co. Incorporated Stifel, Nicolaus & Company, Incorporated The Advisor Group FSC Securities Corporation Royal Alliance Associates, Inc. SagePoint Financial, Inc. Transamerica Financial Advisors, Inc. U.S. Bancorp Investments, Inc. UBS Financial Services Inc. Wells Fargo Network First Clearing LLC Wells Fargo Advisors Financial Network, LLC Wells Fargo Advisors Investment Services Group Wells Fargo Advisors Latin American Channel Wells Fargo Advisors Private Client Group Page 38 Execution of portfolio transactions The investment adviser places orders with broker-dealers for the fund’s portfolio transactions. Purchases and sales of equity securities on a securities exchange or an over-the-counter market are effected through broker-dealers who receive commissions for their services. Generally, commissions relating to securities traded on foreign exchanges will be higher than commissions relating to securities traded on U.S. exchanges and may not be subject to negotiation. Equity securities may also be purchased from underwriters at prices that include underwriting fees. Purchases and sales of fixed-income securities are generally made with an issuer or a primary market-maker acting as principal with no stated brokerage commission. The price paid to an underwriter for fixed-income securities includes underwriting fees. Prices for fixed-income securities in secondary trades usually include undisclosed compensation to the market-maker reflecting the spread between the bid and ask prices for the securities. In selecting broker-dealers, the investment adviser strives to obtain “best execution” (the most favorable total price reasonably attainable under the circumstances) for the fund’s portfolio transactions, taking into account a variety of factors. These factors include the size and type of transaction, the nature and character of the markets for the security to be purchased or sold, the cost, quality, likely speed and reliability of the executions, the broker-dealer’s or execution venue’s ability to offer liquidity and anonymity and the potential for minimizing market impact. The investment adviser considers these factors, which involve qualitative judgments, when selecting broker-dealers and execution venues for fund portfolio transactions. The investment adviser views best execution as a process that should be evaluated over time as part of an overall relationship with particular broker-dealer firms rather than on a trade-by-trade basis. The fund does not consider the investment adviser as having an obligation to obtain the lowest commission rate available for a portfolio transaction to the exclusion of price, service and qualitative considerations. The investment adviser may execute portfolio transactions with broker-dealers who provide certain brokerage and/or investment research services to it, but only when in the investment adviser’s judgment the broker-dealer is capable of providing best execution for that transaction. The receipt of these services permits the investment adviser to supplement its own research and analysis and makes available the views of, and information from, individuals and the research staffs of other firms. Such views and information may be provided in the form of written reports, telephone contacts and meetings with securities analysts. These services may include, among other things, reports and other communications with respect to individual companies, industries, countries and regions, economic, political and legal developments, as well as scheduling meetings with corporate executives and seminars and conferences related to relevant subject matters. The investment adviser considers these services to be supplemental to its own internal research efforts and therefore the receipt of investment research from broker-dealers does not tend to reduce the expenses involved in the investment adviser’s research efforts. If broker-dealers were to discontinue providing such services it is unlikely the investment adviser would attempt to replicate them on its own, in part because they would then no longer provide an independent, supplemental viewpoint. Nonetheless, if it were to attempt to do so, the investment adviser would incur substantial additional costs. Research services that the investment adviser receives from broker-dealers may be used by the investment adviser in servicing the fund and other funds and accounts that it advises; however, not all such services will necessarily benefit the fund. The investment adviser may pay commissions in excess of what other broker-dealers might have charged, including on an execution-only basis, for certain portfolio transactions in Page 39 recognition of brokerage and/or investment research services provided by a broker-dealer. In this regard, the investment adviser has adopted a brokerage allocation procedure consistent with the requirements of Section 28(e) of the U.S. Securities Exchange Act of 1934. Section 28(e) permits an investment adviser to cause an account to pay a higher commission to a broker-dealer that provides certain brokerage and/or investment research services to the investment adviser, if the investment adviser makes a good faith determination that such commissions are reasonable in relation to the value of the services provided by such broker-dealer to the investment adviser in terms of that particular transaction or the investment adviser’s overall responsibility to the fund and other accounts that it advises. Certain brokerage and/or investment research services may not necessarily benefit all accounts paying commissions to each such broker-dealer; therefore, the investment adviser assesses the reasonableness of commissions in light of the total brokerage and investment research services provided by each particular broker-dealer. In accordance with its internal brokerage allocation procedure, each equity investment division of the investment adviser periodically assesses the brokerage and investment research services provided by each broker-dealer from which it receives such services. Using its judgment, each equity investment division of the investment adviser provides its trading desks with information regarding the relative value of services provided by particular broker-dealers. Neither the investment adviser nor the fund incurs any obligation to any broker-dealer to pay for research by generating trading commissions. As part of its ongoing relationships with broker-dealers, the investment adviser routinely meets with firms, typically at the firm’s request, to discuss the level and quality of the brokerage and research services provided, as well as the perceived value and cost of such services. In valuing the brokerage and investment research services the investment adviser receives from broker-dealers in connection with its good faith determination of reasonableness, the investment adviser does not attribute a dollar value to such services, but rather takes various factors into consideration, including the quantity, quality and usefulness of the services to the investment adviser. The investment adviser seeks, on an ongoing basis, to determine what the reasonable levels of commission rates are in the marketplace. The investment adviser takes various considerations into account when evaluating such reasonableness, including, (a) rates quoted by broker-dealers, (b) the size of a particular transaction in terms of the number of shares and dollar amount, (c) the complexity of a particular transaction, (d) the nature and character of the markets on which a particular trade takes place, (e) the ability of a broker-dealer to provide anonymity while executing trades, (f) the ability of a broker-dealer to execute large trades while minimizing market impact, (g) the extent to which a broker-dealer has put its own capital at risk, (h) the level and type of business done with a particular broker-dealer over a period of time, (i)historical commission rates, and (j) commission rates that other institutional investors are paying. When executing portfolio transactions in the same equity security for the funds and accounts, or portions of funds and accounts, over which the investment adviser, through its equity investment divisions, has investment discretion, each of the investment divisions normally aggregates its respective purchases or sales and executes them as part of the same transaction or series of transactions. When executing portfolio transactions in the same fixed-income security for the fund and the other funds or accounts over which it or one of its affiliated companies has investment discretion, the investment adviser normally aggregates such purchases or sales and executes them as part of the same transaction or series of transactions. The objective of aggregating purchases and sales of a security is to allocate executions in an equitable manner Page 40 among the funds and other accounts that have concurrently authorized a transaction in such security. The investment adviser may place orders for the fund’s portfolio transactions with broker-dealers who have sold shares of the funds managed by the investment adviser or its affiliated companies; however, it does not consider whether a broker-dealer has sold shares of the funds managed by the investment adviser or its affiliated companies when placing any such orders for the fund’s portfolio transactions. Forward currency contracts are traded directly between currency traders (usually large commercial banks) and their customers. The cost to the fund of engaging in such contracts varies with factors such as the currency involved, the length of the contract period and the market conditions then prevailing. Because such contracts are entered into on a principal basis, their prices usually include undisclosed compensation to the market maker reflecting the spread between the bid and ask prices for the contracts. The fund may incur additional fees in connection with the purchase or sale of certain contracts. No brokerage commissions were paid by the fund on portfolio transactions for the fiscal years ended August 31, 2012, 2011 and 2010. The fund is required to disclose information regarding investments in the securities of its “regular” broker-dealers (or parent companies of its regular broker-dealers) that derive more than 15% of their revenue from broker-dealer, underwriter or investment adviser activities. A regular broker-dealer is (a) one of the 10 broker-dealers that received from the fund the largest amount of brokerage commissions by participating, directly or indirectly, in the fund’s portfolio transactions during the fund’s most recently completed fiscal year; (b) one of the 10 broker-dealers that engaged as principal in the largest dollar amount of portfolio transactions of the fund during the fund’s most recently completed fiscal year; or (c) one of the 10 broker-dealers that sold the largest amount of securities of the fund during the fund’s most recently completed fiscal year. At the end of the fund’s most recently completed fiscal year, the fund’s regular broker-dealers included Citigroup Global Markets Inc. At the end of the fund’s most recently completed fiscal year, the fund held debt securities of Citigroup Inc. in the amount of $12,515,000. Page 41 Disclosure of portfolio holdings The fund’s investment adviser, on behalf of the fund, has adopted policies and procedures with respect to the disclosure of information about fund portfolio securities. These policies and procedures have been reviewed by the fund’s board of trustees and compliance will be periodically assessed by the board in connection with reporting from the fund’s Chief Compliance Officer. Under these policies and procedures, the fund’s complete list of portfolio holdings available for public disclosure, dated as of the end of each calendar quarter, is permitted to be posted on the American Funds website no earlier than the tenth day after such calendar quarter. In practice, the public portfolio typically is posted on the website within 30 days after the end of the calendar quarter. Such portfolio holdings information may then be disclosed to any person pursuant to an ongoing arrangement to disclose portfolio holdings information to such person no earlier than one day after the day on which the information is posted on the American Funds website. The fund’s custodian, outside counsel and auditor, each of which requires portfolio holdings information for legitimate business and fund oversight purposes, may receive the information earlier. See the “General information” section in this statement of additional information for further information about the fund’s custodian, outside counsel and auditor. Affiliated persons of the fund, including officers of the fund and employees of the investment adviser and its affiliates, who receive portfolio holdings information are subject to restrictions and limitations on the use and handling of such information pursuant to applicable codes of ethics, including requirements not to trade in securities based on confidential and proprietary investment information, to maintain the confidentiality of such information, and to preclear securities trades and report securities transactions activity, as applicable. For more information on these restrictions and limitations, please see the “Code of Ethics” section in this statement of additional information and the Code of Ethics. Third party service providers of the fund, as described in this statement of additional information, receiving such information are subject to confidentiality obligations. When portfolio holdings information is disclosed other than through the American Funds website to persons not affiliated with the fund (which, as described above, would typically occur no earlier than one day after the day on which the information is posted on the American Funds website), such persons will be bound by agreements (including confidentiality agreements) or fiduciary obligations that restrict and limit their use of the information to legitimate business uses only. Neither the fund nor its investment adviser or any affiliate thereof receives compensation or other consideration in connection with the disclosure of information about portfolio securities. Page 42 Subject to board policies, the authority to disclose a fund’s portfolio holdings, and to establish policies with respect to such disclosure, resides with the appropriate investment-related committees of the fund’s investment adviser. In exercising their authority, the committees determine whether disclosure of information about the fund’s portfolio securities is appropriate and in the best interest of fund shareholders. The investment adviser has implemented policies and procedures to address conflicts of interest that may arise from the disclosure of fund holdings. For example, the investment adviser’s code of ethics specifically requires, among other things, the safeguarding of information about fund holdings and contains prohibitions designed to prevent the personal use of confidential, proprietary investment information in a way that would conflict with fund transactions. In addition, the investment adviser believes that its current policy of not selling portfolio holdings information and not disclosing such information to unaffiliated third parties until such holdings have been made public on the American Funds website (other than to certain fund service providers for legitimate business and fund oversight purposes) helps reduce potential conflicts of interest between fund shareholders and the investment adviser and its affiliates. Page 43 Price of shares Shares are purchased at the offering price or sold at the net asset value price next determined after the purchase or sell order is received by the fund or the Transfer Agent provided that your request contains all information and legal documentation necessary to process the transaction. The Transfer Agent may accept written orders for the sale of fund shares on a future date. These orders are subject to the Transfer Agent’s policies, which generally allow shareholders to provide a written request to sell shares at the net asset value on a specified date no more than five business days after receipt of the order by the Transfer Agent. Any request to sell shares on a future date will be rejected if the request is not in writing, if the requested transaction date is more than five business days after the Transfer Agent receives the request or if the request does not contain all information and legal documentation necessary to process the transaction. The offering or net asset value price is effective for orders received prior to the time of determination of the net asset value and, in the case of orders placed with dealers or their authorized designees, accepted by the Principal Underwriter, the Transfer Agent, a dealer or any of their designees. In the case of orders sent directly to the fund or the Transfer Agent, an investment dealer should be indicated. The dealer is responsible for promptly transmitting purchase and sell orders to the Principal Underwriter. Orders received by the investment dealer or authorized designee, the Transfer Agent or the fund after the time of the determination of the net asset value will be entered at the next calculated offering price. Note that investment dealers or other intermediaries may have their own rules about share transactions and may have earlier cut-off times than those of the fund. For more information about how to purchase through your intermediary, contact your intermediary directly. Prices that appear in the newspaper do not always indicate prices at which you will be purchasing and redeeming shares of the fund, since such prices generally reflect the previous day’s closing price, while purchases and redemptions are made at the next calculated price. The price you pay for shares, the offering price, is based on the net asset value per share, which is calculated once daily as of approximately 4 p.m. New York time, which is the normal close of trading on the New York Stock Exchange, each day the Exchange is open. If, for example, the Exchange closes at 1 p.m., the fund’s share price would still be determined as of 4 p.m. New York time. In such example, portfolio securities traded on the New York Stock Exchange would be valued at their closing price unless the investment adviser determines that a fair value adjustment is appropriate due to a subsequent event. The New York Stock Exchange is currently closed on weekends and on the following holidays: New Year’s Day; Martin Luther King, Jr. Day; Presidents’ Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving; and Christmas Day. Each share class of the fund has a separately calculated net asset value (and share price). All portfolio securities of funds managed by Capital Research and Management Company (other than American Funds Money Market Fund®) are valued, and the net asset values per share for each share class are determined, as indicated below. The fund follows standard industry practice by typically reflecting changes in its holdings of portfolio securities on the first business day following a portfolio trade. Equity securities, including depositary receipts, are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any Page 44 sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. The pricing vendors base bond prices on, among other things, benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, underlying equity of the issuer, interest rate volatilities, spreads and other relationships observed in the markets among comparable securities and proprietary pricing models such as yield measures calculated using factors such as cash flows, prepayment information, default rates, delinquency and loss assumptions, financial or collateral characteristics or performance, credit enhancements, liquidation value calculations, specific deal information and other reference data. The fund’s investment adviser performs certain checks on vendor prices prior to calculation of the fund’s net asset value. When the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics (e.g., convertible bonds, preferred stocks, units comprised of more than one type of security, etc.), or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Securities with original maturities of one year or less having 60 days or less to maturity are amortized to maturity based on their cost if acquired within 60 days of maturity, or if already held on the 60th day, based on the value determined on the 61st day. Forward currency contracts are valued at the mean of representative quoted bid and ask prices, generally based on prices supplied by one or more pricing vendors. Assets or liabilities initially expressed in terms of currencies other than U.S. dollars are translated prior to the next determination of the net asset value of the fund’s shares into U.S. dollars at the prevailing market rates. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are valued at fair value as determined in good faith under fair value guidelines adopted by authority of the fund’s board. Subject to board oversight, the fund’s board has delegated the obligation to make fair valuation determinations to a valuation committee established by the fund’s investment adviser. The board receives regular reports describing fair-valued securities and the valuation methods used. The valuation committee has adopted guidelines and procedures (consistent with SEC rules and guidance) to consider certain relevant principles and factors when making all fair value determinations. As a general principle, securities lacking readily available market quotations, or that have quotations that are considered unreliable by the investment adviser, are valued in good faith by the valuation committee based upon what the fund might reasonably expect to receive upon their current sale. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. The valuation committee considers relevant indications of value that are reasonably and timely available to it in determining the fair value to Page 45 be assigned to a particular security, such as the type and cost of the security, contractual or legal restrictions on resale of the security, relevant financial or business developments of the issuer, actively traded similar or related securities, conversion or exchange rights on the security, related corporate actions, significant events occurring after the close of trading in the security and changes in overall market conditions. Each class of shares represents interests in the same portfolio of investments and is identical in all respects to each other class, except for differences relating to distribution, service and other charges and expenses, certain voting rights, differences relating to eligible investors, the designation of each class of shares, conversion features and exchange privileges. Expenses attributable to the fund, but not to a particular class of shares, are borne by each class pro rata based on relative aggregate net assets of the classes. Expenses directly attributable to a class of shares are borne by that class of shares. Liabilities attributable to particular share classes, such as liabilities for repurchase of fund shares, are deducted from total assets attributable to such share classes. Net assets so obtained for each share class are then divided by the total number of shares outstanding of that share class, and the result, rounded to the nearest cent, is the net asset value per share for that class. Page 46 Taxes and distributions Disclaimer: Some of the following information may not apply to certain shareholders, including those holding fund shares in a tax-favored account, such as a retirement plan or education savings account. Shareholders should consult their tax advisers about the application of federal, state and local tax law in light of their particular situation. Taxation as a regulated investment company — The fund intends to qualify each year as a “regulated investment company” under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), so that it will not be liable for federal tax on income and capital gains distributed to shareholders. In order to qualify as a regulated investment company, and avoid being subject to federal income taxes, the fund intends to distribute substantially all of its net investment income and realized net capital gains on a fiscal year basis, and intends to comply with other tests applicable to regulated investment companies under Subchapter M. The Code includes savings provisions allowing the fund to cure inadvertent failures of certain qualification tests required under Subchapter M. However, should the fund fail to qualify under Subchapter M, the fund would be subject to federal, and possibly state, corporate taxes on its taxable income and gains, and distributions to shareholders would be taxed as dividend income to the extent of the fund’s earnings and profits. Amounts not distributed by the fund on a timely basis in accordance with a calendar year distribution requirement may be subject to a nondeductible 4% excise tax. Unless an applicable exception applies, to avoid the tax, the fund must distribute during each calendar year an amount equal to the sum of (1) at least 98% of its ordinary income (not taking into account any capital gains or losses) for the calendar year, (2) at least 98.2% of its capital gains in excess of its capital losses for the twelve month period ending on October 31, and (3) all ordinary income and capital gains for previous years that were not distributed during such years. Dividends paid by the fund from ordinary income or from an excess of net short-term capital gain over net long-term capital loss are taxable to shareholders as ordinary income dividends. For corporate shareholders, a portion of the fund’s ordinary income dividends may be eligible for the 70% deduction for dividends received by corporations to the extent the fund’s income consists of dividends paid by U.S. corporations. This deduction does not include dividends received from non-U.S. corporations and dividends on stocks the fund has not held for more than 45 days during the 90-day period beginning 45 days before the stock became ex-dividend (90 and 180 days for certain preferred stock). Corporate shareholders can only apply the lower rate to the qualified portion of a fund’s dividends if they have held the shares in the fund on which the dividends were paid for the applicable 45 day or 90 day holding period surrounding the ex-dividend date of the fund’s dividends. The fund may declare a capital gain distribution consisting of the excess of net realized long-term capital gains over net realized short-term capital losses. Net capital gains for a fiscal year are computed by taking into account any capital loss carryforward of the fund. For fund fiscal years beginning on or after December 22, 2010, capital losses may be carried forward indefinitely and retain their character as either short-term or long-term. Under prior law, net capital losses could be carried forward for eight tax years and were treated as short-term capital losses. The fund is required to use capital losses arising in fiscal years beginning on or after December 22, 2010 before using capital losses arising in fiscal years prior to December22,2010. Page 47 The fund may retain a portion of net capital gain for reinvestment and may elect to treat such capital gain as having been distributed to shareholders of the fund. Shareholders may receive a credit for the tax that the fund paid on such undistributed net capital gain and would increase the basis in their shares of the fund by the difference between the amount of includible gains and the tax deemed paid by the shareholder. Distributions of net capital gain that the fund properly designates as a capital gain distribution generally will be taxable as long-term capital gain, regardless of the length of time the shares of the fund have been held by a shareholder. Any loss realized upon the redemption of shares held at the time of redemption for six months or less from the date of their purchase will be treated as a long-term capital loss to the extent of any capital gain distributions (including any undistributed amounts treated as distributed capital gains, as described above) during such six-month period. Capital gain distributions by the fund result in a reduction in the net asset value of the fund’s shares. Investors should consider the tax implications of buying shares just prior to a capital gain distribution. The price of shares purchased at that time includes the amount of the forthcoming distribution. Those purchasing just prior to a distribution will subsequently receive a partial return of their investment capital upon payment of the distribution, which will be taxable to them. Redemptions and exchanges of fund shares — Redemptions of shares, including exchanges for shares of other American Funds, may result in federal, state and local tax consequences (gain or loss) to the shareholder. Any loss realized on a redemption or exchange of shares of the fund will be disallowed to the extent substantially identical shares are reacquired within the 61-day period beginning 30 days before and ending 30 days after the shares are disposed of. Any loss disallowed under this rule will be added to the shareholder’s tax basis in the new shares purchased. If a shareholder exchanges or otherwise disposes of shares of the fund within 90 days of having acquired such shares, and if, as a result of having acquired those shares, the shareholder subsequently pays a reduced or no sales charge for shares of the fund, or of a different fund acquired before January 31st of the year following the year the shareholder exchanged or otherwise disposed of the original fund shares, the sales charge previously incurred in acquiring the fund’s shares will not be taken into account (to the extent such previous sales charges do not exceed the reduction in sales charges) for the purposes of determining the amount of gain or loss on the exchange, but will be treated as having been incurred in the acquisition of such other fund(s). Tax consequences of investments in non-U.S. securities — Dividend and interest income received by the fund from sources outside the United States may be subject to withholding and other taxes imposed by such foreign jurisdictions. Tax conventions between certain countries and the United States, however, may reduce or eliminate these foreign taxes. Some foreign countries impose taxes on capital gains with respect to investments by foreign investors. If more than 50% of the value of the total assets of the fund at the close of the taxable year consists of securities of foreign corporations, the fund may elect to pass through to shareholders the foreign taxes paid by the fund. If such an election is made, shareholders may claim a credit or deduction on their federal income tax returns for, and will be required to treat as part of the amounts distributed to them, their pro rata portion of qualified taxes paid by the fund to foreign Page 48 countries. The application of the foreign tax credit depends upon the particular circumstances of each shareholder. Foreign currency gains and losses, including the portion of gain or loss on the sale of debt securities attributable to fluctuations in foreign exchange rates, are generally taxable as ordinary income or loss. These gains or losses may increase or decrease the amount of dividends payable by the fund to shareholders. A fund may elect to treat gain and loss on certain foreign currency contracts as capital gain and loss instead of ordinary income or loss. If the fund invests in stock of certain passive foreign investment companies (PFICs), the fund intends to mark-to-market these securities and recognize any gains at the end of its fiscal and excise tax years. Deductions for losses are allowable only to the extent of any previously recognized gains. Both gains and losses will be treated as ordinary income or loss, and the fund is required to distribute any resulting income. If the fund is unable to identify an investment as a PFIC security and thus does not make a timely mark-to-market election, the fund may be subject to adverse tax consequences. Other tax considerations — After the end of each calendar year, individual shareholders holding fund shares in taxable accounts will receive a statement of the federal income tax status of all distributions. Shareholders of the fund also may be subject to state and local taxes on distributions received from the fund. For fund shares acquired on or after January 1, 2012, the fund is required to report cost basis information for redemptions, including exchanges, to both shareholders and the IRS. Shareholders may obtain more information about cost basis online at americanfunds.com/costbasis. Under the backup withholding provisions of the Code, the fund generally will be required to withhold federal income tax on all payments (other than exempt-interest dividends) made to a shareholder if the shareholder either does not furnish the fund with the shareholder’s correct taxpayer identification number or fails to certify that the shareholder is not subject to backup withholding. Backup withholding also applies if the IRS notifies the shareholder or the fund that the taxpayer identification number provided by the shareholder is incorrect or that the shareholder has previously failed to properly report interest or dividend income. The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. persons (i.e., U.S. citizens and legal residents and U.S. corporations, partnerships, trusts and estates). Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of the fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30% (or a lower rate under an applicable income tax treaty) on dividend income received by the shareholder. Page 49 Unless otherwise noted, all references in the following pages to Class A, B, C or F-1 shares also refer to the corresponding Class 529-A, 529-B, 529-C or 529-F-1 shares. Class529 shareholders should also refer to the applicable program description for information on policies and services specifically relating to these accounts. Shareholders holding shares through an eligible retirement plan should contact their plan’s administrator or recordkeeper for information regarding purchases, sales and exchanges. Purchase and exchange of shares Purchases by individuals — As described in the prospectus, you may generally open an account and purchase fund shares by contacting a financial adviser or investment dealer authorized to sell the fund’s shares. You may make investments by any of the following means: Contacting your financial adviser — Deliver or mail a check to your financial adviser. By mail — For initial investments, you may mail a check, made payable to the fund, directly to the address indicated on the account application. Please indicate an investment dealer on the account application. You may make additional investments by filling out the “Account Additions” form at the bottom of a recent transaction confirmation and mailing the form, along with a check made payable to the fund, using the envelope provided with your confirmation. The amount of time it takes for us to receive regular U.S. postal mail may vary and there is no assurance that we will receive such mail on the day you expect. Mailing addresses for regular U.S. postal mail can be found in the prospectus. To send investments or correspondence to us via overnight mail or courier service, use either of the following addresses: American Funds 12711 North Meridian Street Carmel, IN 46032-9181 American Funds 5300 Robin Hood Rd. Norfolk, VA 23513-2407 By telephone — Using the American FundsLine. Please see the “Shareholder account services and privileges” section of this statement of additional information for more information regarding this service. By Internet — Using americanfunds.com. Please see the “Shareholder account services and privileges” section of this statement of additional information for more information regarding this service. By wire — If you are making a wire transfer, instruct your bank to wire funds to: Wells Fargo Bank ABA Routing No. 121000248 Account No. 4600-076178 Page 50 Your bank should include the following information when wiring funds: For credit to the account of: American Funds Service Company (fund’s name) For further credit to: (shareholder’s fund account number) (shareholder’s name) You may contact American Funds Service Company at 800/421-4225 if you have questions about making wire transfers . Other purchase information — Class 529 shares may be purchased only through CollegeAmerica by investors establishing qualified higher education savings accounts. Class 529-E shares may be purchased only by investors participating in CollegeAmerica through an eligible employer plan. The American Funds state tax-exempt funds are qualified for sale only in certain jurisdictions, and tax-exempt funds in general should not serve as retirement plan investments. In addition, the fund and the Principal Underwriter reserve the right to reject any purchase order. Class R-5 and R-6 shares may be made available to certain charitable foundations organized and maintained by The Capital Group Companies, Inc. or its affiliates. Class R-5 and R-6 shares may also be made available to the Virginia College Savings Plan for use in the Virginia Education Savings Trust and the Virginia Prepaid Education Program and other registered investment companies approved by the fund’s investment adviser or distributor. Class R-6 shares are also available to other post employment benefits plans. Purchase minimums and maximums — All investments are subject to the purchase minimums and maximums described in the prospectus. As noted in the prospectus, purchase minimums may be waived or reduced in certain cases. In the case of American Funds non-tax-exempt funds, the initial purchase minimum of $25 may be waived for the following account types: · Payroll deduction retirement plan accounts (such as, but not limited to, 403(b), 401(k), SIMPLE IRA, SARSEP and deferred compensation plan accounts); and · Employer-sponsored CollegeAmerica accounts. The following account types may be established without meeting the initial purchase minimum: · Retirement accounts that are funded with employer contributions; and · Accounts that are funded with monies set by court decree. Page 51 The following account types may be established without meeting the initial purchase minimum, but shareholders wishing to invest in two or more funds must meet the normal initial purchase minimum of each fund: · Accounts that are funded with (a) transfers of assets, (b) rollovers from retirement plans, (c) rollovers from 529 college savings plans or (d) required minimum distribution automatic exchanges; and · American Funds Money Market Fund accounts registered in the name of clients of Capital Guardian Trust Company’s Capital Group Private Client Services division. Certain accounts held on the fund’s books, known as omnibus accounts, contain multiple underlying accounts that are invested in shares of the fund. These underlying accounts are maintained by entities such as financial intermediaries and are subject to the applicable initial purchase minimums as described in the prospectus and this statement of additional information. However, in the case where the entity maintaining these accounts aggregates the accounts’ purchase orders for fund shares, such accounts are not required to meet the fund’s minimum amount for subsequent purchases. Exchanges — You may only exchange shares into other American Funds within the same share class. However, exchanges from Class A shares of American Funds Money Market Fund may be made to Class C shares of other American Funds for dollar cost averaging purposes. Exchanges are not permitted from Class A shares of American Funds Money Market Fund to Class C shares of Intermediate Bond Fund of America, Limited Term Tax-Exempt Bond Fund of America or Short-Term Bond Fund of America. Exchange purchases are subject to the minimum investment requirements of the fund purchased and no sales charge generally applies. However, exchanges of shares from American Funds Money Market Fund are subject to applicable sales charges, unless the American Funds Money Market Fund shares were acquired by an exchange from a fund having a sales charge, or by reinvestment or cross-reinvestment of dividends or capital gain distributions. Exchanges of Class F shares generally may only be made through fee-based programs of investment firms that have special agreements with the fund’s distributor and certain registered investment advisers. You may exchange shares of other classes by contacting the Transfer Agent, by contacting your investment dealer or financial adviser, by using American FundsLine or americanfunds.com, or by telephoning 800/421-4225 toll-free, or faxing (see “American Funds Service Company service areas” in the prospectus for the appropriate fax numbers) the Transfer Agent. For more information, see “Shareholder account services and privileges” in this statement of additional information. These transactions have the same tax consequences as ordinary sales and purchases. Shares held in employer-sponsored retirement plans may be exchanged into other American Funds by contacting your plan administrator or recordkeeper. Exchange redemptions and purchases are processed simultaneously at the share prices next determined after the exchange order is received (see “Price of shares” in this statement of additional information). Conversion — Currently, Class C shares of the fund automatically convert to Class F-1 shares in the month of the 10-year anniversary of the purchase date. The board of trustees of the fund reserves the right at any time, without shareholder approval, to amend the conversion feature of the Class C shares, including without limitation, providing for conversion into a different share class or for no conversion. In making its decision, the board of trustees will consider, among other things, the effect of any such amendment on shareholders. Page 52 Frequent trading of fund shares — As noted in the prospectus, certain redemptions may trigger a purchase block lasting 30 calendar days under the fund’s “purchase blocking policy.” Under this policy, systematic redemptions will not trigger a purchase block and systematic purchases will not be prevented if the entity maintaining the shareholder account is able to identify the transaction as a systematic redemption or purchase. For purposes of this policy, systematic redemptions include, for example, regular periodic automatic redemptions and statement of intention escrow share redemptions. Systematic purchases include, for example, regular periodic automatic purchases and automatic reinvestments of dividends and capital gain distributions. Generally, purchases and redemptions will not be considered “systematic” unless the transaction is pre-scheduled for a specific date. Other potentially abusive activity — In addition to implementing purchase blocks, American Funds Service Company will monitor for other types of activity that could potentially be harmful to the American Funds — for example, short-term trading activity in multiple funds. When identified, American Funds Service Company will request that the shareholder discontinue the activity. If the activity continues, American Funds Service Company will freeze the shareholder account to prevent all activity other than redemptions of fund shares. Moving between share classes If you wish to “move” your investment between share classes (within the same fund or between different funds), we generally will process your request as an exchange of the shares you currently hold for shares in the new class or fund. Below is more information about how sales charges are handled for various scenarios. Exchanging Class B shares for Class A shares — If you exchange Class B shares for Class A shares during the contingent deferred sales charge period you are responsible for paying any applicable deferred sales charges attributable to those Class B shares, but you will not be required to pay a Class A sales charge. If, however, you exchange your Class B shares for Class A shares after the contingent deferred sales charge period, you are responsible for paying any applicable Class A sales charges. Exchanging Class C shares for Class A shares — If you exchange Class C shares for Class A shares, you are still responsible for paying any Class C contingent deferred sales charges and applicable Class A sales charges. Exchanging Class C shares for Class F shares — If you are part of a qualified fee-based program and you wish to exchange your Class C shares for Class F shares to be held in the program, you are still responsible for paying any applicable Class C contingent deferred sales charges. Exchanging Class F shares for Class A shares — You can exchange Class F shares held in a qualified fee-based program for Class A shares without paying an initial Class A sales charge if you are leaving or have left the fee-based program. You can exchange Class F shares received in a conversion from Class C shares for Class A shares at any time without paying an initial Class A sales charge if you notify American Funds Service Company of the conversion when you make your request. If you have already redeemed your Class F shares, the foregoing requirements apply and you must purchase Class A shares within 90 days after redeeming your Class F shares to receive the ClassA shares without paying an initial Class A sales charge. Page 53 Exchanging Class A shares for Class F shares — If you are part of a qualified fee-based program and you wish to exchange your Class A shares for Class F shares to be held in the program, any Class A sales charges (including contingent deferred sales charges) that you paid or are payable will not be credited back to your account. Exchanging Class A shares for Class R shares — Provided it is eligible to invest in Class R shares, a retirement plan currently invested in Class A shares may exchange its shares for Class R shares. Any Class A sales charges that the retirement plan previously paid will not be credited back to the plan’s account. Exchanging Class F-1 shares for Class F-2 shares — If you are part of a qualified fee-based program that offers Class F-2 shares, you may exchange your Class F-1 shares for Class F-2 shares to be held in the program. Moving between other share classes — If you desire to move your investment between share classes and the particular scenario is not described in this statement of additional information, please contact American Funds Service Company at 800/421-4225 for more information. Non-reportable transactions — Automatic conversions described in the prospectus will be non-reportable for tax purposes. In addition, an exchange of shares from one share class of a fund to another share class of the same fund will be treated as a non-reportable exchange for tax purposes, provided that the exchange request is received in writing by American Funds Service Company and processed as a single transaction. However, a movement between a 529 share class and a non-529 share class of the same fund will be reportable. Page 54 Sales charges Class A purchases Purchases by certain 403(b) plans A 403(b) plan may not invest in Class A or C shares unless such plan was invested in Class A or C shares before January 1, 2009. Participant accounts of a 403(b) plan that were treated as an individual-type plan for sales charge purposes before January 1, 2009, may continue to be treated as accounts of an individual-type plan for sales charge purposes. Participant accounts of a 403(b) plan that were treated as an employer-sponsored plan for sales charge purposes before January 1, 2009, may continue to be treated as accounts of an employer-sponsored plan for sales charge purposes. Participant accounts of a 403(b) plan that is established on or after January 1, 2009, are treated as accounts of an employer-sponsored plan for sales charge purposes. Purchases by SEP plans and SIMPLE IRA plans Participant accounts in a Simplified Employee Pension (SEP) plan or a Savings Incentive Match Plan for Employees of Small Employers IRA (SIMPLE IRA) plan will be aggregated together for Class A sales charge purposes if the SEP plan or SIMPLE IRA plan was established after November 15, 2004, by an employer adopting a prototype plan produced by American Funds Distributors, Inc. In the case where the employer adopts any other plan (including, but not limited to, an IRS model agreement), each participant’s account in the plan will be aggregated with the participant’s own personal investments that qualify under the aggregation policy. A SEP plan or SIMPLE IRA plan with a certain method of aggregating participant accounts as of November 15, 2004, may continue with that method so long as the employer has not modified the plan document since that date. Other purchases Pursuant to a determination of eligibility by a vice president or more senior officer of the Capital Research and Management Company Fund Administration Unit, or by his or her designee, Class A shares of the American Funds stock, stock/bond and bond funds may be sold at net asset value to: current or retired directors, trustees, officers and advisory board members of, and certain lawyers who provide services to, the funds managed by Capital Research and Management Company, current or retired employees of Washington Management Corporation, current or retired employees and partners of The Capital Group Companies, Inc. and its affiliated companies, certain family members of the above persons, and trusts or plans primarily for such persons; currently registered representatives and assistants directly employed by such representatives, retired registered representatives with respect to accounts established while active, or full-time employees (collectively, “Eligible Persons”) (and their (a) spouses or equivalents if recognized under local law, Page 55 (b) parents and children, including parents and children in step and adoptive relationships, sons-in-law and daughters-in-law, and (c) parents-in-law, if the Eligible Persons or the spouses, children or parents of the Eligible Persons are listed in the account registration with the parents-in-law) of dealers who have sales agreements with the Principal Underwriter (or who clear transactions through such dealers), plans for the dealers, and plans that include as participants only the Eligible Persons, their spouses, parents and/or children; currently registered investment advisers (“RIAs”) and assistants directly employed by such RIAs, retired RIAs with respect to accounts established while active, or full-time employees (collectively, “Eligible Persons”) (and their (a) spouses or equivalents if recognized under local law, (b) parents and children, including parents and children in step and adoptive relationships, sons-in-law and daughters-in-law and (c) parents-in-law, if the Eligible Persons or the spouses, children or parents of the Eligible Persons are listed in the account registration with the parents-in-law) of RIA firms that are authorized to sell shares of the funds, plans for the RIA firms, and plans that include as participants only the Eligible Persons, their spouses, parents and/or children; companies exchanging securities with the fund through a merger, acquisition or exchange offer; insurance company separate accounts; accounts managed by subsidiaries of The Capital Group Companies, Inc.; The Capital Group Companies, Inc., its affiliated companies and Washington Management Corporation; an individual or entity with a substantial business relationship with The Capital Group Companies, Inc. or its affiliates, or an individual or entity related or relating to such individual or entity; wholesalers and full-time employees directly supporting wholesalers involved in the distribution of insurance company separate accounts whose underlying investments are managed by any affiliate of The Capital Group Companies, Inc.; and full-time employees of banks that have sales agreements with the Principal Underwriter, who are solely dedicated to directly supporting the sale of mutual funds. Shares are offered at net asset value to these persons and organizations due to anticipated economies in sales effort and expense. Once an account is established under this net asset value privilege, additional investments can be made at net asset value for the life of the account. Transfers to CollegeAmerica — A transfer from the Virginia Prepaid Education ProgramSM or the Virginia Education Savings TrustSM to a CollegeAmerica account will be made with no sales charge. No commission will be paid to the dealer on such a transfer. Page 56 Moving between accounts — Investments in certain account types may be moved to other account types without incurring additional Class A sales charges. These transactions include, for example: · redemption proceeds from a non-retirement account (for example, a joint tenant account) used to purchase fund shares in an IRA or other individual-type retirement account; · required minimum distributions from an IRA or other individual-type retirement account used to purchase fund shares in a non-retirement account; and · death distributions paid to a beneficiary’s account that are used by the beneficiary to purchase fund shares in a different account. Loan repayments — Repayments on loans taken from a retirement plan or an individual-type retirement account are not subject to sales charges if American Funds Service Company is notified of the repayment. Dealer commissions and compensation — Commissions (up to 1.00%) are paid to dealers who initiate and are responsible for certain Class A share purchases not subject to initial sales charges. These purchases consist of purchases of $1 million or more, purchases by employer-sponsored defined contribution-type retirement plans investing $1 million or more or with 100 or more eligible employees, and purchases made at net asset value by certain retirement plans, endowments and foundations with assets of $50 million or more. Commissions on such investments (other than IRA rollover assets that roll over at no sales charge under the fund’s IRA rollover policy as described in the prospectus) are paid to dealers at the following rates: 1.00% on amounts of less than $4 million, .50% on amounts of at least $4 million but less than $10 million and .25% on amounts of at least $10 million. Commissions are based on cumulative investments over the life of the account with no adjustment for redemptions, transfers, or market declines. For example, if a shareholder has accumulated investments in excess of $4million (but less than $10million) and subsequently redeems all or a portion of the account(s), purchases following the redemption will generate a dealer commission of .50%. A dealer concession of up to 1% may be paid by the fund under its Class A plan of distribution to reimburse the Principal Underwriter in connection with dealer and wholesaler compensation paid by it with respect to investments made with no initial sales charge. Page 57 Sales charge reductions and waivers Reducing your Class A sales charge — As described in the prospectus, there are various ways to reduce your sales charge when purchasing Class A shares. Additional information about Class A sales charge reductions is provided below. Statement of intention — By establishing a statement of intention (the “Statement”), you enter into a nonbinding commitment to purchase shares of the American Funds (excluding American Funds Money Market Fund) over a 13-month period and receive the same sales charge (expressed as a percentage of your purchases) as if all shares had been purchased at once, unless the Statement is upgraded as described below. The Statement period starts on the date on which your first purchase made toward satisfying the Statement is processed. Your accumulated holdings (as described in the paragraph below titled “Rights of accumulation”) eligible to be aggregated as of the day immediately before the start of the Statement period may be credited toward satisfying the Statement. You may revise the commitment you have made in your Statement upward at any time during the Statement period. If your prior commitment has not been met by the time of the revision, the Statement period during which purchases must be made will remain unchanged. Purchases made from the date of the revision will receive the reduced sales charge, if any, resulting from the revised Statement. If your prior commitment has been met by the time of the revision, your original Statement will be considered met and a new Statement will be established. The Statement will be considered completed if the shareholder dies within the 13-month Statement period. Commissions to dealers will not be adjusted or paid on the difference between the Statement amount and the amount actually invested before the shareholder’s death. When a shareholder elects to use a Statement, shares equal to 5% of the dollar amount specified in the Statement may be held in escrow in the shareholder’s account out of the initial purchase (or subsequent purchases, if necessary) by the Transfer Agent. All dividends and any capital gain distributions on shares held in escrow will be credited to the shareholder’s account in shares (or paid in cash, if requested). If the intended investment is not completed within the specified Statement period, the purchaser may be required to remit to the Principal Underwriter the difference between the sales charge actually paid and the sales charge which would have been paid if the total of such purchases had been made at a single time. Any dealers assigned to the shareholder’s account at the time a purchase was made during the Statement period will receive a corresponding commission adjustment if appropriate. If the difference is not paid by the close of the Statement period, the appropriate number of shares held in escrow will be redeemed to pay such difference. If the proceeds from this redemption are inadequate, the purchaser may be liable to the Principal Underwriter for the balance still outstanding. In addition, if you currently have individual holdings in American Legacy variable annuity contracts or variable life insurance policies that were established on or before March31,2007, you may continue to apply purchases under such contracts and policies to a Statement. Page 58 Shareholders purchasing shares at a reduced sales charge under a Statement indicate their acceptance of these terms and those in the prospectus with their first purchase. Aggregation — Qualifying investments for aggregation include those made by you and your “immediate family” as defined in the prospectus, if all parties are purchasing shares for their own accounts and/or: · individual-type employee benefit plans, such as an IRA, single-participant Keogh-type plan, or a participant account of a 403(b) plan that is treated as an individual-type plan for sales charge purposes (see “Purchases by certain 403(b) plans” under “Sales charges” in this statement of additional information); · SEP plans and SIMPLE IRA plans established after November 15, 2004, by an employer adopting any plan document other than a prototype plan produced by American Funds Distributors, Inc.; · business accounts solely controlled by you or your immediate family (for example, you own the entire business); · trust accounts established by you or your immediate family (for trusts with only one primary beneficiary, upon the trustor’s death the trust account may be aggregated with such beneficiary’s own accounts; for trusts with multiple primary beneficiaries, upon the trustor’s death the trustees of the trust may instruct American Funds Service Company to establish separate trust accounts for each primary beneficiary; each primary beneficiary’s separate trust account may then be aggregated with such beneficiary’s own accounts); · endowments or foundations established and controlled by you or your immediate family; or · 529 accounts, which will be aggregated at the account owner level (Class 529-E accounts may only be aggregated with an eligible employer plan). Individual purchases by a trustee(s) or other fiduciary(ies) may also be aggregated if the investments are: · for a single trust estate or fiduciary account, including employee benefit plans other than the individual-type employee benefit plans described above; · made for two or more employee benefit plans of a single employer or of affiliated employers as defined in the 1940 Act, excluding the individual-type employee benefit plans described above; · for a diversified common trust fund or other diversified pooled account not specifically formed for the purpose of accumulating fund shares; · for nonprofit, charitable or educational organizations, or any endowments or foundations established and controlled by such organizations, or any employer-sponsored retirement plans established for the benefit of the employees of such organizations, their endowments, or their foundations; · for participant accounts of a 403(b) plan that is treated as an employer-sponsored plan for sales charge purposes (see “Purchases by certain 403(b) plans” under “Sales charges” in this statement of additional information), or made for participant Page 59 accounts of two or more such plans, in each case of a single employer or affiliated employers as defined in the 1940 Act; or · for a SEP or SIMPLE IRA plan established after November 15, 2004, by an employer adopting a prototype plan produced by American Funds Distributors, Inc. Purchases made for nominee or street name accounts (securities held in the name of an investment dealer or another nominee such as a bank trust department instead of the customer) may not be aggregated with those made for other accounts and may not be aggregated with other nominee or street name accounts unless otherwise qualified as described above. Concurrent purchases — As described in the prospectus, you may reduce your Class A sales charge by combining purchases of all classes of shares in the American Funds, as well as applicable holdings in the American Funds Target Date Retirement Series, American Funds Portfolio Series and American Funds College Target Date Series. Shares of American Funds Money Market Fund purchased through an exchange, reinvestment or cross-reinvestment from a fund having a sales charge also qualify. However, direct purchases of American Funds Money Market Fund are excluded. If you currently have individual holdings in American Legacy variable annuity contracts or variable life insurance policies that were established on or before March 31, 2007, you may continue to combine purchases made under such contracts and policies to reduce your Class A sales charge. Rights of accumulation — Subject to the limitations described in the aggregation policy, you may take into account your accumulated holdings in all share classes of the American Funds, as well as applicable holdings in the American Funds Target Date Retirement Series, American Funds Portfolio Series and American Funds College Target Date Series, to determine your sales charge on investments in accounts eligible to be aggregated. Direct purchases of American Funds Money Market Fund are excluded. Subject to your investment dealer’s or recordkeeper’s capabilities, your accumulated holdings will be calculated as the higher of (a) the current value of your existing holdings (the “market value”) as of the day prior to your American Funds investment or (b) the amount you invested (including reinvested dividends and capital gains, but excluding capital appreciation) less any withdrawals (the “cost value”). Depending on the entity on whose books your account is held, the value of your holdings in that account may not be eligible for calculation at cost value. For example, accounts held in nominee or street name may not be eligible for calculation at cost value and instead may be calculated at market value for purposes of rights of accumulation. The value of all of your holdings in accounts established in calendar year 2005 or earlier will be assigned an initial cost value equal to the market value of those holdings as of the last business day of 2005. Thereafter, the cost value of such accounts will increase or decrease according to actual investments or withdrawals. You must contact your financial adviser or American Funds Service Company if you have additional information that is relevant to the calculation of the value of your holdings. When determining your American Funds Class A sales charge, if your investment is not in an employer-sponsored retirement plan, you may also continue to take into account the market value (as of the day prior to your American Funds investment) of your individual holdings in various American Legacy variable annuity contracts and variable Page 60 life insurance policies that were established on or before March 31, 2007. An employer-sponsored retirement plan may also continue to take into account the market value of its investments in American Legacy Retirement Investment Plans that were established on or before March 31, 2007. You may not purchase Class C or 529-C shares if such combined holdings cause you to be eligible to purchase Class A or 529-A shares at the $1 million or more sales charge discount rate (i.e. at net asset value). If you make a gift of American Funds Class A shares, upon your request, you may purchase the shares at the sales charge discount allowed under rights of accumulation of all of your American Funds and applicable American Legacy accounts. CDSC waivers for Class A, B and C shares — As noted in the prospectus, a contingent deferred sales charge (“CDSC”) may be waived for redemptions due to death or post-purchase disability of a shareholder (this generally excludes accounts registered in the names of trusts and other entities). In the case of joint tenant accounts, if one joint tenant dies, a surviving joint tenant, at the time he or she notifies the Transfer Agent of the other joint tenant’s death and removes the decedent’s name from the account, may redeem shares from the account without incurring a CDSC. Redemptions made after the Transfer Agent is notified of the death of a joint tenant will be subject to a CDSC. In addition, a CDSC may be waived for the following types of transactions, if together they do not exceed 12% of the value of an “account” (defined below) annually (the “12% limit”): · Required minimum distributions taken from retirement accounts upon the shareholder’s attainment of age 70½ (required minimum distributions that continue to be taken by the beneficiary(ies) after the account owner is deceased also qualify for a waiver). · Redemptions through an automatic withdrawal plan (“AWP”) (see “Automatic withdrawals” under “Shareholder account services and privileges” in this statement of additional information). For each AWP payment, assets that are not subject to a CDSC, such as shares acquired through reinvestment of dividends and/or capital gain distributions, will be redeemed first and will count toward the 12% limit. If there is an insufficient amount of assets not subject to a CDSC to cover a particular AWP payment, shares subject to the lowest CDSC will be redeemed next until the 12% limit is reached. Any dividends and/or capital gain distributions taken in cash by a shareholder who receives payments through an AWP will also count toward the 12% limit. In the case of an AWP, the 12% limit is calculated at the time an automatic redemption is first made, and is recalculated at the time each additional automatic redemption is made. Shareholders who establish an AWP should be aware that the amount of a payment not subject to a CDSC may vary over time depending on fluctuations in the value of their accounts. This privilege may be revised or terminated at any time. For purposes of this paragraph, “account” means your investment in the applicable class of shares of the particular fund from which you are making the redemption. CDSC waivers are allowed only in the cases listed here and in the prospectus. For example, CDSC waivers will not be allowed on redemptions of Class 529-B and 529-C shares due to termination of CollegeAmerica; a determination by the Internal Revenue Service that Page 61 CollegeAmerica does not qualify as a qualified tuition program under the Code; proposal or enactment of law that eliminates or limits the tax-favored status of CollegeAmerica; or elimination of the fund by the Virginia College Savings Plan as an option for additional investment within CollegeAmerica. Page 62 Selling shares The methods for selling (redeeming) shares are described more fully in the prospectus. If you wish to sell your shares by contacting American Funds Service Company directly, any such request must be signed by the registered shareholders. To contact American Funds Service Company via overnight mail or courier service, see “Purchase and exchange of shares.” A signature guarantee may be required for certain redemptions. In such an event, your signature may be guaranteed by a domestic stock exchange or the Financial Industry Regulatory Authority, bank, savings association or credit union that is an eligible guarantor institution. The Transfer Agent reserves the right to require a signature guarantee on any redemptions. Additional documentation may be required for sales of shares held in corporate, partnership or fiduciary accounts. You must include with your written request any shares you wish to sell that are in certificate form. If you sell Class A, B or C shares and request a specific dollar amount to be sold, we will sell sufficient shares so that the sale proceeds, after deducting any applicable CDSC, equals the dollar amount requested. If you hold multiple American Funds and a CDSC applies to the shares you are redeeming, the CDSC will be calculated based on the applicable class of shares of the particular fund from which you are making the redemption. Redemption proceeds will not be mailed until sufficient time has passed to provide reasonable assurance that checks or drafts (including certified or cashier’s checks) for shares purchased have cleared (which may take up to 10 business days from the purchase date). Except for delays relating to clearance of checks for share purchases or in extraordinary circumstances (and as permissible under the 1940 Act), sale proceeds will be paid on or before the seventh day following receipt and acceptance of an order. Interest will not accrue or be paid on amounts that represent uncashed distribution or redemption checks. You may request that redemption proceeds of $1,000 or more from American Funds Money Market Fund be wired to your bank by writing American Funds Service Company. A signature guarantee is required on all requests to wire funds. Page 63 Shareholder account services and privileges The following services and privileges are generally available to all shareholders. However, certain services and privileges described in the prospectus and this statement of additional information may not be available for Class 529 shareholders or if your account is held with an investment dealer or through an employer-sponsored retirement plan. Automatic investment plan — An automatic investment plan enables you to make monthly or quarterly investments in the American Funds through automatic debits from your bank account. To set up a plan, you must fill out an account application and specify the amount that you would like to invest and the date on which you would like your investments to occur. The plan will begin within 30 days after your account application is received. Your bank account will be debited on the day or a few days before your investment is made, depending on the bank’s capabilities. The Transfer Agent will then invest your money into the fund you specified on or around the date you specified. If the date you specified falls on a weekend or holiday, your money will be invested on the following business day. However, if the following business day falls in the next month, your money will be invested on the business day immediately preceding the weekend or holiday. If your bank account cannot be debited due to insufficient funds, a stop-payment or the closing of the account, the plan may be terminated and the related investment reversed. You may change the amount of the investment or discontinue the plan at any time by contacting the Transfer Agent. Automatic reinvestment — Dividends and capital gain distributions are reinvested in additional shares of the same class and fund at net asset value unless you indicate otherwise on the account application. You also may elect to have dividends and/or capital gain distributions paid in cash by informing the fund, the Transfer Agent or your investment dealer. Dividends and capital gain distributions paid to retirement plan shareholders or shareholders of the 529 share classes will be automatically reinvested. If you have elected to receive dividends and/or capital gain distributions in cash, and the postal or other delivery service is unable to deliver checks to your address of record, or you do not respond to mailings from American Funds Service Company with regard to uncashed distribution checks, your distribution option may be automatically converted to having all dividends and other distributions reinvested in additional shares. Cross-reinvestment of dividends and distributions — For all share classes, except the 529 classes of shares, you may cross-reinvest dividends and capital gains (distributions) into other American Funds in the same share class at net asset value, subject to the following conditions: (1)the aggregate value of your account(s) in the fund(s) paying distributions equals or exceeds $5,000 (this is waived if the value of the account in the fund receiving the distributions equals or exceeds that fund’s minimum initial investment requirement); (2)if the value of the account of the fund receiving distributions is below the minimum initial investment requirement, distributions must be automatically reinvested; and (3)if you discontinue the cross-reinvestment of distributions, the value of the account of the fund receiving distributions must equal or exceed the minimum initial investment requirement. If you do not meet this requirement within 90 days of notification, the fund has the right to automatically redeem the account. Page 64 Automatic exchanges — For all share classes, you may automatically exchange shares of the same class in amounts of $50 or more among any of the American Funds on any day (or preceding business day if the day falls on a nonbusiness day) of each month you designate. Automatic withdrawals — Depending on the type of account, for all share classes except R shares, you may automatically withdraw shares from any of the American Funds. You can make automatic withdrawals of $50 or more. You can designate the day of each period for withdrawals and request that checks be sent to you or someone else. Withdrawals may also be electronically deposited to your bank account. The Transfer Agent will withdraw your money from the fund you specify on or around the date you specify. If the date you specified falls on a weekend or holiday, the redemption will take place on the previous business day. However, if the previous business day falls in the preceding month, the redemption will take place on the following business day after the weekend or holiday. You should consult with your adviser or intermediary to determine if your account is eligible for automatic withdrawals. Withdrawal payments are not to be considered as dividends, yield or income. Generally, automatic investments may not be made into a shareholder account from which there are automatic withdrawals. Withdrawals of amounts exceeding reinvested dividends and distributions and increases in share value would reduce the aggregate value of the shareholder’s account. The Transfer Agent arranges for the redemption by the fund of sufficient shares, deposited by the shareholder with the Transfer Agent, to provide the withdrawal payment specified. Redemption proceeds from an automatic withdrawal plan are not eligible for reinvestment without a sales charge. Account statements — Your account is opened in accordance with your registration instructions. Transactions in the account, such as additional investments, will be reflected on regular confirmation statements from the Transfer Agent. Dividend and capital gain reinvestments, purchases through automatic investment plans and certain retirement plans, as well as automatic exchanges and withdrawals, will be confirmed at least quarterly. American FundsLine and americanfunds.com — You may check your share balance, the price of your shares or your most recent account transaction; redeem shares (up to $125,000 per American Funds shareholder each day) from nonretirement plan accounts; or exchange shares around the clock with American FundsLine or using americanfunds.com. To use American FundsLine, call 800/325-3590 from a TouchTone™ telephone. Redemptions and exchanges through American FundsLine and americanfunds.com are subject to the conditions noted above and in “Telephone and Internet purchases, redemptions and exchanges” below. You will need your fund number (see the list of the American Funds under “General information— fund numbers”), personal identification number (generally the last four digits of your Social Security number or other tax identification number associated with your account) and account number. Generally, all shareholders are automatically eligible to use these services. However, if you are not currently authorized to do so, you may complete an American FundsLink Authorization Form. Once you establish this privilege, you, your financial adviser or any person with your account information may use these services. Telephone and Internet purchases, redemptions and exchanges — By using the telephone (including American FundsLine) or the Internet (including americanfunds.com), or fax purchase, Page 65 redemption and/or exchange options, you agree to hold the fund, the Transfer Agent, any of its affiliates or mutual funds managed by such affiliates, and each of their respective directors, trustees, officers, employees and agents harmless from any losses, expenses, costs or liabilities (including attorney fees) that may be incurred in connection with the exercise of these privileges. Generally, all shareholders are automatically eligible to use these services. However, you may elect to opt out of these services by writing the Transfer Agent (you may also reinstate them at any time by writing the Transfer Agent). If the Transfer Agent does not employ reasonable procedures to confirm that the instructions received from any person with appropriate account information are genuine, it and/or the fund may be liable for losses due to unauthorized or fraudulent instructions. In the event that shareholders are unable to reach the fund by telephone because of technical difficulties, market conditions or a natural disaster, redemption and exchange requests may be made in writing only. Checkwriting — You may establish check writing privileges for Class A shares (but not Class529-A shares) of American Funds Money Market Fund upon meeting the fund’s initial purchase minimum of $1,000. This can be done by using an account application. If you request check writing privileges, you will be provided with checks that you may use to draw against your account. These checks may be made payable to anyone you designate and must be signed by the authorized number of registered shareholders exactly as indicated on your account application. Redemption of shares — The fund’s declaration of trust permits the fund to direct the Transfer Agent to redeem the shares of any shareholder for their then current net asset value per share if at such time the shareholder of record owns shares having an aggregate net asset value of less than the minimum initial investment amount required of new shareholders as set forth in the fund’s current registration statement under the 1940 Act, and subject to such further terms and conditions as the board of trustees of the fund may from time to time adopt. While payment of redemptions normally will be in cash, the fund’s declaration of trust permits payment of the redemption price wholly or partly with portfolio securities or other fund assets under conditions and circumstances determined by the fund’s board of trustees. For example, redemptions could be made in this manner if the board determined that making payments wholly in cash over a particular period would be unfair and/or harmful to other fund shareholders. Share certificates — Shares are credited to your account. The fund does not issue share certificates. Page 66 General information Custodian of assets — Securities and cash owned by the fund, including proceeds from the sale of shares of the fund and of securities in the fund’s portfolio, are held by JP Morgan Chase Bank NA, 270 Park Avenue, New York, NY 10017-2070, as Custodian. If the fund holds securities of issuers outside the U.S., the Custodian may hold these securities pursuant to subcustodial arrangements in banks outside the U.S. or branches of U.S. banks outside the U.S. Transfer agent services — American Funds Service Company, a wholly owned subsidiary of the investment adviser, maintains the records of shareholder accounts, processes purchases and redemptions of the fund’s shares, acts as dividend and capital gain distribution disbursing agent, and performs other related shareholder service functions. The principal office of American Funds Service Company is located at 6455 Irvine Center Drive, Irvine, CA 92618. Transfer agent fees are paid according to a fee schedule, based principally on the number of accounts serviced, contained in a Shareholder Services Agreement between the fund and American Funds Service Company. Prior to January 1, 2012, only Class A and B shares were subject to the Shareholder Services Agreement. American Funds Service Company was compensated for certain transfer agency services provided to other share classes from the administrative services fees paid to the investment adviser and from the relevant share class, as described under “Administrative services.” In the case of certain shareholder accounts, third parties who may be unaffiliated with the investment adviser provide transfer agency and shareholder services in place of American Funds Service Company. These services are rendered under agreements with American Funds Service Company or its affiliates and the third parties receive compensation according to such agreements. Compensation for transfer agency and shareholder services, whether paid to American Funds Service Company or such third parties, is ultimately paid from fund assets and is reflected in the expenses of the fund as disclosed in the prospectus. During the 2012 fiscal year, transfer agent fees, gross of any payments made by American Funds Service Company to third parties were: Transfer agent fee Class A $5,817,000 Class B 177,000 Class C 697,000 Class F-1 172,000 Class F-2 62,000 Class 529-A 198,000 Class 529-B 14,000 Class 529-C 108,000 Class 529-E 10,000 Class 529-F-1 12,000 Page 67 Transfer agent fee Class R-1 23,000 Class R-2 802,000 Class R-3 381,000 Class R-4 183,000 Class R-5 77,000 Class R-6 2,000 Independent registered public accounting firm — Deloitte & Touche LLP, 695 Town Center Drive, Costa Mesa, California 92626, serves as the fund’s independent registered public accounting firm, providing audit services, preparation of tax returns and review of certain documents to be filed with the Securities and Exchange Commission. The financial statements included in this statement of additional information from the annual report have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their report appearing herein. Such financial statements have been so included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. The selection of the fund’s independent registered public accounting firm is reviewed and determined annually by the board of trustees. Independent legal counsel — Bingham McCutchen LLP, 355 South Grand Avenue, Suite 4400, Los Angeles, CA 90071, serves as independent legal counsel (“counsel”) for the fund and for independent trustees in their capacities as such. A determination with respect to the independence of the fund’s counsel will be made at least annually by the independent trustees of the fund, as prescribed by the 1940 Act and related rules. Prospectuses, reports to shareholders and proxy statements — The fund’s fiscal year ends on August 31. Shareholders are provided updated summary prospectuses annually and at least semi-annually with reports showing the fund’s investment portfolio or summary investment portfolio, financial statements and other information. Shareholders may request a copy of the fund’s current prospectus at no cost by calling 800/421-4225 or by sending an email request to prospectus@americanfunds.com. Shareholders may also access the fund’s current summary prospectus, prospectus, statement of additional information and shareholder reports at americanfunds.com/prospectus. The fund’s annual financial statements are audited by the fund’s independent registered public accounting firm, Deloitte & Touche LLP. In addition, shareholders may also receive proxy statements for the fund. In an effort to reduce the volume of mail shareholders receive from the fund when a household owns more than one account, the Transfer Agent has taken steps to eliminate duplicate mailings of summary prospectuses, shareholder reports and proxy statements. To receive additional copies of a summary prospectus, report or proxy statement, shareholders should contact the Transfer Agent. Shareholders may also elect to receive updated summary prospectuses, annual reports and semi-annual reports electronically by signing up for electronic delivery on our website, americanfunds.com. Upon electing the electronic delivery of updated summary prospectuses and other reports, a shareholder will no longer automatically receive such documents in paper form by mail. A shareholder who elects electronic delivery is able to cancel this service at any time and return to receiving updated summary prospectuses and other reports in paper form by mail. Page 68 Summary prospectuses, prospectuses, annual reports and semi-annual reports that are mailed to shareholders by the American Funds organization are printed with ink containing soy and/or vegetable oil on paper containing recycled fibers. Codes of ethics — The fund and Capital Research and Management Company and its affiliated companies, including the fund’s Principal Underwriter, have adopted codes of ethics that allow for personal investments, including securities in which the fund may invest from time to time. These codes include a ban on acquisitions of securities pursuant to an initial public offering; restrictions on acquisitions of private placement securities; preclearance and reporting requirements; review of duplicate confirmation statements; annual recertification of compliance with codes of ethics; blackout periods on personal investing for certain investment personnel; ban on short-term trading profits for investment personnel; limitations on service as a director of publicly traded companies; disclosure of personal securities transactions; and policies regarding political contributions. Determination of net asset value, redemption price and maximum offering price per share for Class A shares — August 31, 2012 Net asset value and redemption price per share (Net assets divided by shares outstanding) $14.63 Maximum offering price per share (100/96.25 of net asset value per share, which takes into account the fund’s current maximum sales charge) $15.20 Other information — The fund reserves the right to modify the privileges described in this statement of additional information at any time. The financial statements, including the investment portfolio and the report of the fund’s independent registered public accounting firm contained in the annual report, are included in this statement of additional information. Page 69 Fund numbers — Here are the fund numbers for use with our automated telephone line, American FundsLine®, or when making share transactions: Fund numbers Fund Class A Class B Class C Class F-1 Class F-2 Stock and stock/bond funds AMCAP Fund® 002 202 302 402 602 American Balanced Fund® 011 211 311 411 611 American Funds Global Balanced FundSM 037 237 337 437 637 American Mutual Fund® 003 203 303 403 603 Capital Income Builder® 012 212 312 412 612 Capital World Growth and Income Fund® 033 233 333 433 633 EuroPacific Growth Fund® 016 216 316 416 616 Fundamental InvestorsSM 010 210 310 410 610 The Growth Fund of America® 005 205 305 405 605 The Income Fund of America® 006 206 306 406 606 International Growth and Income FundSM 034 234 334 434 634 The Investment Company of America® 004 204 304 404 604 The New Economy Fund® 014 214 314 414 614 New Perspective Fund® 007 207 307 407 607 New World Fund® 036 236 336 436 636 SMALLCAP World Fund® 035 235 335 435 635 Washington Mutual Investors FundSM 001 201 301 401 601 Bond funds American Funds Mortgage Fund® 042 242 342 442 642 American Funds Short-Term Tax-Exempt Bond Fund® 039 N/A N/A 439 639 American Funds Tax-Exempt Fund of New York® 041 241 341 441 641 American High-Income Municipal Bond Fund® 040 240 340 440 640 American High-Income Trust® 021 221 321 421 621 The Bond Fund of America® 008 208 308 408 608 Capital World Bond Fund® 031 231 331 431 631 Intermediate Bond Fund of America® 023 223 323 423 623 Limited Term Tax-Exempt Bond Fund of America® 043 243 343 443 643 Short-Term Bond Fund of America® 048 248 348 448 648 The Tax-Exempt Bond Fund of America® 019 219 319 419 619 The Tax-Exempt Fund of California®* 020 220 320 420 620 The Tax-Exempt Fund of Maryland®* 024 224 324 424 624 The Tax-Exempt Fund of Virginia®* 025 225 325 425 625 U.S. Government Securities Fund® 022 222 322 422 622 Money market fund American Funds Money Market Fund® 059 259 359 459 659 *Qualified for sale only in certain jurisdictions. Page 70 Fund numbers Fund Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Stock and stock/bond funds AMCAP Fund American Balanced Fund American Funds Global Balanced Fund American Mutual Fund Capital Income Builder Capital World Growth and Income Fund EuroPacific Growth Fund Fundamental Investors The Growth Fund of America The Income Fund of America International Growth and Income Fund The Investment Company of America The New Economy Fund New Perspective Fund New World Fund SMALLCAP World Fund Washington Mutual Investors Fund Bond funds American Funds Mortgage Fund American High-Income Trust The Bond Fund of America Capital World Bond Fund Intermediate Bond Fund of America Short-Term Bond Fund of America U.S. Government Securities Fund Money market fund American Funds Money Market Fund Page 71 Fund numbers Fund Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Stock and stock/bond funds AMCAP Fund American Balanced Fund American Funds Global Balanced Fund American Mutual Fund Capital Income Builder Capital World Growth and Income Fund EuroPacific Growth Fund Fundamental Investors The Growth Fund of America The Income Fund of America International Growth and Income Fund The Investment Company of America The New Economy Fund New Perspective Fund New World Fund SMALLCAP World Fund Washington Mutual Investors Fund Bond funds American Funds Mortgage Fund American High-Income Trust The Bond Fund of America Capital World Bond Fund Intermediate Bond Fund of America Short-Term Bond Fund of America U.S. Government Securities Fund Money market fund American Funds Money Market Fund Page 72 Fund numbers Fund Class A Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 American Funds Target Date Retirement Series® American Funds 2055 Target Date Retirement Fund® 082 2182 2282 2382 2482 2582 2682 American Funds 2050 Target Date Retirement Fund® 069 2169 2269 2369 2469 2569 2669 American Funds 2045 Target Date Retirement Fund® 068 2168 2268 2368 2468 2568 2668 American Funds 2040 Target Date Retirement Fund® 067 2167 2267 2367 2467 2567 2667 American Funds 2035 Target Date Retirement Fund® 066 2166 2266 2366 2466 2566 2666 American Funds 2030 Target Date Retirement Fund® 065 2165 2265 2365 2465 2565 2665 American Funds 2025 Target Date Retirement Fund® 064 2164 2264 2364 2464 2564 2664 American Funds 2020 Target Date Retirement Fund® 063 2163 2263 2363 2463 2563 2663 American Funds 2015 Target Date Retirement Fund® 062 2162 2262 2362 2462 2562 2662 American Funds 2010 Target Date Retirement Fund® 061 2161 2261 2361 2461 2561 2661 Fund numbers Fund Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 American Funds College Target Date SeriesSM American Funds College 2030 FundSM 1094 1294 1394 1594 1494 American Funds College 2027 FundSM 1093 1293 1393 1593 1493 American Funds College 2024 FundSM 1092 1292 1392 1592 1492 American Funds College 2021 FundSM 1091 1291 1391 1591 1491 American Funds College 2018 FundSM 1090 1290 1390 1590 1490 American Funds College 2015 FundSM 1089 1289 1389 1589 1489 American Funds College Enrollment FundSM 1088 1288 1388 1588 1488 Page 73 Fund numbers Fund Class A Class B Class C Class F-1 Class F-2 American Funds Portfolio SeriesSM American Funds Global Growth PortfolioSM 055 255 355 455 655 American Funds Growth PortfolioSM 053 253 353 453 653 American Funds Growth and Income PortfolioSM 051 251 351 451 651 American Funds Balanced PortfolioSM 050 250 350 450 650 American Funds Income PortfolioSM 047 247 347 447 647 American Funds Tax-Advantaged Income PortfolioSM 046 246 346 446 646 American Funds Preservation PortfolioSM 045 245 345 445 645 American Funds Tax-Exempt Preservation PortfolioSM 044 244 344 444 644 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 American Funds Global Growth Portfolio 1055 1255 1355 1555 1455 American Funds Growth Portfolio 1053 1253 1353 1553 1453 American Funds Growth and Income Portfolio 1051 1251 1351 1551 1451 American Funds Balanced Portfolio 1050 1250 1350 1550 1450 American Funds Income Portfolio 1047 1247 1347 1547 1447 American Funds Tax-Advantaged Income Portfolio N/A N/A N/A N/A N/A American Funds Preservation Portfolio 1045 1245 1345 1545 1445 American Funds Tax-Exempt Preservation Portfolio N/A N/A N/A N/A N/A Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 American Funds Global Growth Portfolio 2155 2255 2355 2455 2555 2655 American Funds Growth Portfolio 2153 2253 2353 2453 2553 2653 American Funds Growth and Income Portfolio 2151 2251 2351 2451 2551 2651 American Funds Balanced Portfolio 2150 2250 2350 2450 2550 2650 American Funds Income Portfolio 2147 2247 2347 2447 2547 2647 American Funds Tax-Advantaged Income Portfolio N/A N/A N/A N/A N/A N/A American Funds Preservation Portfolio 2145 2245 2345 2445 2545 2645 American Funds Tax-Exempt Preservation Portfolio N/A N/A N/A N/A N/A N/A Page 74 Appendix The following descriptions of debt security ratings are based on information provided by Moody’s Investors Service, Standard & Poor’s Corporation and Fitch Ratings, Inc. Description of bond ratings Moody’s Long-term rating definitions Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Page 75 Standard & Poor’s Long-term issue credit ratings AAA An obligation rated AAA has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated AA differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated BB, B, CCC, CC, and C are regarded as having significant speculative characteristics. BB indicates the least degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B An obligation rated B is more vulnerable to nonpayment than obligations rated BB, but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated CCC is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated CC is currently highly vulnerable to nonpayment. Page 76 C A C rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the C rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated D is in payment default. The D rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. An obligation’s rating is lowered to D upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+) or minus (–) The ratings from AA to CCC may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. Page 77 Fitch Ratings, Inc. Long-term credit ratings AAA Highest credit quality. ‘AAA’ ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA Very high credit quality. ‘AA’ ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A High credit quality. ‘A’ ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB Good credit quality. ‘BBB’ ratings indicate that there is currently expectations of low credit risk. The capacity for payment of financial commitments is considered adequate but adverse changes in circumstances and economic conditions are more likely to impair this capacity. This is the lowest investment grade category. BB Speculative. ‘BB’ ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however, business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment grade. B Highly speculative. · For issuers and performing obligations, ‘B’ ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. · For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. Such obligations would possess a Recovery Rating of ‘R1’ (outstanding). CCC · For issuers and performing obligations, default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. · For individual obligations, may indicate distressed or defaulted obligations with potential for average to superior levels of recovery. Differences in credit quality Page 78 may be denoted by plus/minus distinctions. Such obligations typically would possess a Recovery Rating of ‘R2’ (superior), or ‘R3’ (good) or ‘R4’ (average). CC · For issuers and performing obligations, default of some kind appears probable. · For individual obligations, may indicate distressed or defaulted obligations with a Recovery Rating of ‘R4’ (average) or ‘R5’ (below average). C · For issuers and performing obligations, default is imminent. · For individual obligations, may indicate distressed or defaulted obligations with potential for below-average to poor recoveries. Such obligations would possess a Recovery Rating of ‘R6’ (poor). RD Indicates an entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of obligations. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Default generally is defined as one of the following: · failure to make payment of principal and/or interest under the contractual terms of the rated obligation; · the bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of the business of an issuer/obligor; or · the distressed exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation to avoid an imminent or inevitable default. The modifiers “+” or “–” may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-term rating category, or categories below ‘B’. Page 79 Description of commercial paper ratings Moody’s Commercial paper ratings (highest three ratings) P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. Standard & Poor’s Commercial paper ratings (highest three ratings) A-1 A short-term obligation rated A-1 is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated A-2 is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated A-3 exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Page 80 [logo – American Funds®] U.S. Government Securities Fund® Investment portfolio August 31, 2012 Bonds & notes — 85.59% Principal amount Value FEDERAL AGENCY MORTGAGE-BACKED OBLIGATIONS1 — 55.47% Fannie Mae 3.418% 20172 $ $ Fannie Mae 10.50% 2018 Fannie Mae 5.50% 2023 Fannie Mae 6.00% 2024 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 10.717% 20252 Fannie Mae 6.00% 2026 79 88 Fannie Mae 2.50% 20273 Fannie Mae 3.00% 20273 Fannie Mae 3.00% 2027 Fannie Mae 3.50% 20273 Fannie Mae 4.50% 20273 Fannie Mae 6.50% 2027 Fannie Mae 6.50% 2027 Fannie Mae 5.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 8.00% 2031 Fannie Mae 2.402% 20332 Fannie Mae 5.00% 2033 Fannie Mae 2.762% 20352 Fannie Mae 5.00% 2035 Fannie Mae 5.50% 2036 Fannie Mae 5.552% 20362 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 5.00% 2037 Fannie Mae 5.164% 20372 Fannie Mae 5.50% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 55 62 Fannie Mae 7.50% 2037 Fannie Mae 5.00% 2038 Fannie Mae 5.00% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.513% 20382 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 7.00% 2038 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.243% 20402 Fannie Mae 3.537% 20402 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.17% 20402 Fannie Mae 4.408% 20402 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.267% 20412 Fannie Mae 3.494% 20412 Fannie Mae 3.50% 2041 Fannie Mae 3.585% 20412 Fannie Mae 3.758% 20412 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 2.964% 20422 Fannie Mae 3.50% 20423 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 4.50% 20423 Fannie Mae 4.50% 2042 Fannie Mae 5.50% 20423 Fannie Mae 6.00% 20423 Fannie Mae 6.639% 20472 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae, Series 2012-M5, Class A1, multifamily 1.787% 2022 Fannie Mae, Series 2012-M2, Class A2, multifamily 2.717% 2022 Fannie Mae, Series 2012-M3, Class 1-A2, multifamily 3.044% 2022 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae, Series 2001-4, Class NA, 11.317% 20252 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae, Series 2001-20, Class E, 9.595% 20312 32 37 Fannie Mae, Series 2003-M2, Class D, multifamily 4.68% 20332 Fannie Mae, Series 2005-29, Class AK, 4.50% 2035 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-83, Class AO, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.516% 20362 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 1999-T2, Class A-1, 7.50% 20392 Freddie Mac 10.00% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 2.727% 20352 Freddie Mac 5.857% 20362 Freddie Mac 2.399% 20372 Freddie Mac 5.50% 2037 Freddie Mac 6.50% 2037 Freddie Mac 6.50% 2037 Freddie Mac 4.81% 20382 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 6.00% 2038 Freddie Mac 5.50% 2039 Freddie Mac 3.189% 20402 Freddie Mac 3.266% 20412 Freddie Mac 3.414% 20412 Freddie Mac 4.50% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.50% 2041 Freddie Mac 4.50% 20423 Freddie Mac, Series K003, Class A2, multifamily 3.607% 2014 Freddie Mac, Series K501, Class A1, multifamily 1.337% 2016 Freddie Mac, Series 2356, Class GD, 6.00% 2016 Freddie Mac, Series K701, Class A2, multifamily 3.882% 20172 Freddie Mac, Series K705, Class A2, multifamily 2.303% 2018 Freddie Mac, Series K706, Class A2, multifamily 2.323% 2018 Freddie Mac, Series K704, Class A2, multifamily 2.412% 2018 Freddie Mac, Series K710, Class A2, multifamily 1.883% 2019 Freddie Mac, Series K709, Class A2, multifamily 2.086% 2019 Freddie Mac, Series K015, Class A1, multifamily 2.257% 2020 Freddie Mac, Series K009, Class A1, multifamily 2.757% 2020 Freddie Mac, Series K014, Class A1, multifamily 2.788% 2020 Freddie Mac, Series K013, Class A1, multifamily 2.902% 2020 Freddie Mac, Series K010, Class A1, multifamily 3.32% 20202 Freddie Mac, Series K011, Class A2, multifamily 4.084% 20202 Freddie Mac, Series 2289, Class NA, 11.428% 20202 Freddie Mac, Series K019, Class A1, multifamily 1.459% 2021 Freddie Mac, Series K017, Class A2, multifamily 2.873% 2021 Freddie Mac, Series 2289, Class NB, 10.736% 20222 77 84 Freddie Mac, Series 1567, Class A, 0.65% 20232 28 28 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class PF, 0.49% 20362 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Government National Mortgage Assn. 10.00% 2019 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 3.00% 2026 Government National Mortgage Assn. 2.50% 2027 Government National Mortgage Assn. 3.00% 2027 Government National Mortgage Assn. 6.50% 2029 Government National Mortgage Assn. 6.50% 2032 Government National Mortgage Assn. 6.00% 2033 Government National Mortgage Assn. 5.50% 2034 Government National Mortgage Assn. 5.50% 2034 Government National Mortgage Assn. 6.00% 2034 Government National Mortgage Assn. 5.00% 2035 Government National Mortgage Assn. 5.00% 2035 Government National Mortgage Assn. 5.00% 2035 Government National Mortgage Assn. 5.50% 2035 Government National Mortgage Assn. 6.00% 2035 Government National Mortgage Assn. 4.50% 2036 Government National Mortgage Assn. 5.50% 2036 Government National Mortgage Assn. 5.50% 2036 Government National Mortgage Assn. 6.00% 2036 Government National Mortgage Assn. 6.00% 2037 Government National Mortgage Assn. 6.50% 2037 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 3.50% 20392 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 5.50% 2039 Government National Mortgage Assn. 6.00% 2039 Government National Mortgage Assn. 6.00% 2039 Government National Mortgage Assn. 6.50% 2039 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 3.50% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.50% 2041 Government National Mortgage Assn. 4.50% 2041 Government National Mortgage Assn. 4.50% 2041 Government National Mortgage Assn. 5.00% 2041 Government National Mortgage Assn. 5.00% 2041 Government National Mortgage Assn. 5.50% 2041 Government National Mortgage Assn. 5.50% 2041 Government National Mortgage Assn. 5.50% 2041 Government National Mortgage Assn. 6.00% 2041 Government National Mortgage Assn. 6.50% 2041 Government National Mortgage Assn. 3.50% 20423 Government National Mortgage Assn. 3.50% 20423 Government National Mortgage Assn. 3.50% 2042 Government National Mortgage Assn. 3.50% 2042 Government National Mortgage Assn. 4.00% 2042 Government National Mortgage Assn. 4.00% 2042 Government National Mortgage Assn. 5.922% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.22% 2058 Government National Mortgage Assn., Series 2004-19, 5.00% 2031 Government National Mortgage Assn., Series 2003-116, Class JD, 5.00% 2032 Government National Mortgage Assn., Series 2003-46, 5.00% 2033 Government National Mortgage Assn., Series 2003, 6.116% 2058 Vendee Mortgage Trust, Series 2011-2, Class V, 3.75% 2028 Vendee Mortgage Trust, Series 2008-1, Class GD, 5.25% 2032 Vendee Mortgage Trust, Series 2011-2, Class DA, 3.75% 2033 Vendee Mortgage Trust, Series 2010-1, Class DA, 4.25% 2035 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20194 FDIC Structured Sale Guaranteed Notes, Series 2010-S1, Class 1-A, 0.795% 20482,4 National Credit Union Administration, Series 2011-M1, Class A1, 0.259% 20132 National Credit Union Administration, Series 2010-R2, Class 1A, 0.614% 20172 National Credit Union Administration, Series 2011-R3, Class 1A, 0.649% 20202 National Credit Union Administration, Series 2011-R1, Class 1A, 0.694% 20202 U.S. TREASURY BONDS & NOTES — 23.09% U.S. Treasury 1.375% 2012 U.S. Treasury 1.125% 2013 U.S. Treasury 1.875% 20135 U.S. Treasury 3.125% 2013 U.S. Treasury 0.25% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.375% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 1.875% 2015 U.S. Treasury 2.125% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 1.50% 2016 U.S. Treasury 2.125% 2016 U.S. Treasury 2.375% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 0.75% 2017 U.S. Treasury 0.875% 2017 U.S. Treasury 1.00% 2017 U.S. Treasury 2.50% 2017 U.S. Treasury 3.00% 2017 U.S. Treasury 3.25% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 1.125% 2019 U.S. Treasury 8.75% 2020 U.S. Treasury 3.125% 2021 U.S. Treasury 1.75% 2022 U.S. Treasury 2.00% 2022 U.S. Treasury 6.00% 2026 U.S. Treasury 6.50% 2026 U.S. Treasury 6.25% 2030 U.S. Treasury 4.375% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 2.125% 20415 U.S. Treasury 3.75% 2041 U.S. Treasury 4.75% 2041 U.S. Treasury 3.00% 2042 FEDERAL AGENCY BONDS & NOTES — 7.02% Freddie Mac 0.375% 2014 Freddie Mac 2.50% 2014 Freddie Mac 3.00% 2014 Freddie Mac 1.75% 2015 Freddie Mac 1.00% 2017 Federal Home Loan Bank 1.625% 2013 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 2.375% 2014 Federal Home Loan Bank 5.50% 2014 Federal Home Loan Bank 2.75% 2015 Federal Home Loan Bank, Series 2816, 1.00% 2017 Federal Home Loan Bank 4.125% 2020 Fannie Mae 0.75% 2013 Fannie Mae 3.00% 2014 Fannie Mae 0.50% 2015 Fannie Mae 6.625% 2030 Tennessee Valley Authority, Series A, 3.875% 2021 Tennessee Valley Authority 1.875% 2022 Tennessee Valley Authority, 4.65% 2035 Tennessee Valley Authority 5.88% 2036 Tennessee Valley Authority 5.25% 2039 Tennessee Valley Authority, Series 2008, Class A, 4.875% 2048 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 United States Agency for International Development, Republic of Egypt 4.45% 2015 United States Agency for International Development, State of Israel, Class 1-A, 5.50% 2023 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 Small Business Administration, Series SBIC-PS 2006-10A, Participating Securities, 5.408% 2016 Small Business Administration, Series 2001-20K, 5.34% 20211 Small Business Administration, Series 2001-20J, 5.76% 20211 Small Business Administration, Series 2001-20F, 6.44% 20211 Small Business Administration, Series 2003-20B, 4.84% 20231 Private Export Funding Corp. 1.45% 2019 Western Corp. 1.75% 2012 ASSET-BACKED OBLIGATIONS1 — 0.01% PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 Oncor Electric Delivery Transition Bond Co. LLC, Series 2003-1, Class A-3, 4.95% 2015 Total bonds & notes (cost: $6,048,346,000) Short-term securities — 32.08% U.S. Treasury Bills 0.085%–0.18% due 9/6–11/8/2012 Fannie Mae 0.09%–0.175% due 10/1/2012–3/4/2013 Federal Home Loan Bank 0.105%–0.15% due 9/5–12/20/2012 Freddie Mac 0.10%–0.22% due 10/1/2012–7/8/2013 General Electric Co. 0.13%–0.16% due 9/4–9/13/2012 Federal Farm Credit Banks 0.10% due 9/6/2012 Paccar Financial Corp. 0.12% due 9/12–9/14/2012 Chariot Funding, LLC 0.17% due 9/12/20124 Total short-term securities (cost: $2,353,120,000) Total investment securities (cost: $8,401,466,000) Other assets less liabilities ) Net assets $ 1Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 2Coupon rate may change periodically. 3A portion or all of the security purchased on a TBA basis. 4Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactionsexempt from registration, normally to qualified institutional buyers. The total value of all such securities was $28,905,000, which represented .39% of thenet assets of the fund. 5Index-linked bond whose principal amount moves with a government price index. Key to abbreviation TBA To be announced Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider investment objectives, risks, charges and expenses. This and other important information is contained in the fund prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-4225 or visit the American Funds website at americanfunds.com. MFGEFP-922-1012O-S32858 Summary investment portfolioAugust 31, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Federal agency mortgage-backed obligations 55.5 % U.S. Treasury bonds & notes 23.1 Federal agency bonds & notes 7.0 Short-term securities & other assets less liabilities 14.4 [end pie chart] Breakdown of mortgage-backed obligations Percent of net assets 30-year pass-throughs: Fannie Mae % Ginnie Mae Freddie Mac % 15-year pass-throughs Other Total % Quality breakdown* Percent of net assets U.S. government obligations† % Federal agencies Unrated .2 Short-term securities & other assets less liabilities Long-term obligations oftheU.S. government and federal agencies are currently rated AAA by at least one rating agency. These obligations are currently rated AA+ by S&P. *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies.Securities in the "unrated" category (above) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with the fund's investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 85.59% ) ) assets Federal agency mortgage-backed obligations (1)- 55.47% Fannie Mae: 3.00% 2027(2) $ $ 6.00% 2038 6.00% 2038 6.00% 2038 6.00% 2039 4.00% 2040 4.50% 2040 5.00% 2040 4.00% 2041 4.00% 2041 4.50% 2041 4.50% 2041 4.50% 2041 3.50% 2042(2) 3.50% 2042 3.50% 2042 5.50% 2042(2) 6.00% 2042(2) 0%-11.317% 2012-2047 (2)(3) % Freddie Mac: 5.50% 2038 5.50% 2039 0%-11.428% 2014-2042 (2)(3) Government National Mortgage Assn.: 3.50% 2042(2) 2.50%-10.00% 2019-2058 (2)(3) Vendee Mortgage Trust 3.75%-5.25% 2028-2035 Other securities U.S. Treasury bonds & notes- 23.09% U.S. Treasury: 1.375% 2012 1.125% 2013 2.625% 2014 2.125% 2015 11.25% 2015 1.50% 2016 2.125% 2016 2.375% 2016 0.875% 2017 2.50% 2017 3.25% 2017 3.50% 2018 8.75% 2020 3.125% 2021 1.75% 2022 6.00% 2026 4.375% 2039 3.875% 2040 3.75% 2041 4.75% 2041 0.25%-8.875% 2013-2042 (4) Federal agency bonds & notes- 7.02% Freddie Mac: 0.375% 2014 1.00%-3.00% 2014-2017 Federal Home Loan Bank 1.00%-5.50% 2013-2020 Fannie Mae: 0.75% 2013 0.50%-6.625% 2014-2030 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 Other securities Asset-backed obligations - 0.01% Other securities Total bonds & notes (cost: $6,048,346,000) Principal Percent amount Value of net Short-term securities- 32.08% ) ) assets U.S. Treasury Bills 0.085%-0.18% due 9/6-11/8/2012 $ $ Fannie Mae 0.09%-0.175% due 10/1/2012-3/4/2013 Federal Home Loan Bank 0.105%-0.15% due 9/5-12/20/2012 Freddie Mac 0.10%-0.22% due 10/1/2012-7/8/2013 General Electric Co. 0.13%-0.16% due 9/4-9/13/2012 Federal Farm Credit Banks 0.10% due 9/6/2012 Paccar Financial Corp. 0.12% due 9/12-9/14/2012 Other securities Total short-term securities (cost: $2,353,120,000) Total investment securities (cost: $8,401,466,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $28,905,000, which represented .39% of the net assets of the fund) were acquired in transactions exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933 and may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) A portion or all of the security purchased on a TBA basis. (3) Coupon rate may change periodically. (4) Index-linked bond whose principal amount moves with a government price index. Key to abbreviation TBA To be announced See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $8,401,466) $ Cash 76 Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other 72 Net assets at August 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income - * Undistributed net realized gain Net unrealized appreciation Net assets at August 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (501,637 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 (*) Amount less than one thousand. See Notes to Financial Statements Statement of operations for the year ended August 31, 2012 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 65 Auditing and legal Custodian 17 State and local taxes 32 Other Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain on investments Net unrealized depreciation on investments ) ) Net increase in net assets resulting from operations Dividends and distributions paid or accrued to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid or accrued to shareholders ) ) Net capital share transactions ) Total increase (decrease) in net assets ) Net assets: Beginning of year End of year (including undistributed net investment income of less than $1 and distributions in excess of net investment income of $(204), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization The American Funds Income Series (the "trust")is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has initially issued one series of shares, U.S. Government Securities Fund (the "fund").The fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the U.S. government. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes 529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (Classes R-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are further described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund’sinvestment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2012, all of the fund’sinvestment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Investing in mortgage-related securities — Mortgage-related securities are subject to prepayment risk as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended, reducing the cash flow for potential reinvestment in higher yielding securities. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Certain investment techniques Mortgage dollar rolls – The fund has entered into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 6. Taxation and distributions Federal income taxation – The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2012, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2008 and by state tax authorities for tax years before 2007. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; cost of investments sold; and paydowns on fixed-income securities.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains arerecorded by the fund for financial reporting purposes. The fund may also designate a portion of the amount paid to redeeming shareholders as a distribution for tax purposes. During the year ended August 31, 2012, the fund reclassified $28,881,000 from undistributed net realized gain to undistributed net investment income, and $12,000 from undistributed net investment income and $19,376,000 from undistributed net realized gain to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. As of August 31, 2012, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ Undistributed long-term capital gain Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities The tax character of distributions paid or accrued to shareholders was as follows (dollars in thousands): Year ended August 31, 2012 Year ended August 31, 2011 Ordinary income Long-term capital gains Total distributions paid or accrued Ordinary income Long-term capital gains Total distributions paid or accrued Share class Class A $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total $ 7. Fees and transactions with related parties CRMC, the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC that provides for monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.30% on the first $60 million of daily net assets and decreasing to 0.14% on such assets in excess of $10 billion. The agreement also provides for monthly fees, accrued daily, based on a series of decreasing rates beginning with 3.00% on the first $3,333,333 of the fund's monthly gross income and decreasing to 2.00% on such income in excess of $8,333,333. For the year ended August 31, 2012, the investment advisory services fee was $14,402,000, which was equivalent to an annualized rate of 0.204% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Class F-2, R-5 and R-6 shares. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a plan may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A shares, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These share classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.30%is not exceeded. As of August 31, 2012, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A shares. Share class Currently approved limits Plan limits Class A 0.30% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund has a shareholder services agreement with AFS under which the fund compensates AFS for providingtransfer agent services to each of the fund’s share classes. These services include recordkeeping, shareholder communications and transaction processing. In addition, the fund reimburses AFS for amounts paid to third parties for performing transfer agent services on behalf of fund shareholders. During the period September 1, 2011, through December 31, 2011, only Class A and B shares were subject to the shareholder services agreement with AFS. During this period, AFS and other third parties were compensated for providing transfer agent services to Class C, F, 529 and R shares through the fees paid by the fund to CRMC under the fund’s administrative services agreement with CRMC as described in the administrative services section below; CRMC paid for any transfer agent services expenses in excess of 0.10% of the respective average daily net assets of each of such share classes. Effective January 1, 2012, the shareholder services agreement with AFS was modified to include Class C, F, 529 and R shares and payment for transfer agent services for such classes under the administrative services agreement terminated. Under this structure, transfer agent services expenses for some classes may exceed 0.10% of average daily net assets, resulting in an increase in expenses paid by some share classes. For the yearended August 31, 2012, the total transfer agent services fee paid under these agreements was $8,735,000, of which $8,246,000 was paid by the fund to AFS and $489,000 was paid by the fund to CRMC through its administrative services agreement with the fund. Amounts paid to CRMC by the fund were then paid by CRMC to AFS and other third parties. Administrative services – The fund has an administrative services agreement with CRMC under which the fund compensates CRMC for providing administrative services to Class A, C, F, 529 and R shares. These services include, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders. During the period September 1, 2011, through December 31, 2011, the agreement applied only to Class C, F, 529 and R shares. The agreement also required CRMC to arrange for the provision of transfer agent services for such share classes, which paid CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) of their respective average daily net assets. During this period, up to 0.05% of these fees were used to compensate CRMC for performing administrative services; all other amounts paid under this agreement were used to compensate AFS and other third parties for transfer agent services. Effective January 1, 2012, the administrative services agreement with CRMC was modified to include Class A shares. Under the revised agreement, Class A shares pay an annual fee of 0.01% and Class C, F, 529 and R shares pay an annual fee of 0.05% of their respective average daily net assets to CRMC for administrative services. Fees for transfer agent services are no longer included as part of the administrative services fee paid by the fund to CRMC. For the year ended August 31, 2012, total fees paid to CRMC for performing administrative services were $1,705,000. 529 plan services – Each 529 share class is subject to service fees to compensate the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. The fee is included in other expenses on the accompanying financial statements. The Commonwealth of Virginia is not considered a related party. Class-specific expenses under the agreements described above for the year ended August 31, 2012, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services 529 plan services Class A $ $ $ Not applicable Class B Not applicable Not applicable Class C Not applicable Class F-1 94 Not applicable Class F-2 Not applicable 62 30 Not applicable Class 529-A 96 $ Class 529-B 14 6 12 Class 529-C 49 97 Class 529-E 57 10 6 12 Class 529-F-1 - 12 6 11 Class R-1 23 10 Not applicable Class R-2 Not applicable Class R-3 Not applicable Class R-4 Not applicable Class R-5 Not applicable 77 78 Not applicable Class R-6 Not applicable 2 Not applicable Total class-specific expenses $ Trustees’ deferred compensation – Trustees who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Trustees’ compensation of $65,000, shown on the accompanying financial statements, includes $57,000 in current fees (either paid in cash or deferred) and a net increase of $8,000 in the value of the deferred amounts. Affiliated officers and trustees – Officers and certain trustees of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or trustees received any compensation directly from the fund. 8. Capital share transactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends and distributions Repurchases(*) Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended August 31, 2012 Class A $ $ $ ) ) $ Class B ) Class C ) ) Class F-1 ) ) Class F-2 ) ) Class 529-A ) ) Class 529-B 22 ) Class 529-C ) ) Class 529-E 23 ) ) Class 529-F-1 27 ) ) Class R-1 36 ) ) Class R-2 ) ) Class R-3 ) ) Class R-4 ) ) Class R-5 ) ) Class R-6 ) ) Total net increase (decrease) $ $ $ ) ) $ Year ended August 31, 2011 Class A $ $ $ ) ) $ ) ) Class B ) Class C ) Class F-1 ) Class F-2 ) Class 529-A ) ) (1
